          Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 1 of 146



 1   Steve W. Berman (pro hac vice to be filed)
     HAGENS BERMAN SOBOL SHAPIRO LLP
 2   1301 Second Avenue, Suite 2000
     Seattle, WA 98101
 3   Tel: (206) 623-7292
     Fax: (206) 623-0594
 4   Email: steve@hbsslaw.com

 5   Shana E. Scarlett (SBN 217895)
     HAGENS BERMAN SOBOL SHAPIRO LLP
 6   715 Hearst Avenue, Suite 202
     Berkeley, CA 94710
 7   Tel: (510) 725-3000
     Fax: (510) 725-3001
 8   Email: shanas@hbsslaw.com

 9   Robert C. Hilliard (pro hac vice to be filed)
     HILLIARD MARTINEZ GONZALES LLP
10   719 S. Shoreline Blvd.
     Corpus Christi, TX 78401
11   Tel: (361) 882-1612
     Fax: (361) 882-3015
12   Email: bobh@hmglawfirm.com

13   Attorneys for Plaintiffs
     [Additional Counsel Listed on Signature Page]
14

15                                  UNITED STATES DISTRICT COURT

16                               NORTHERN DISTRICT OF CALIFORNIA

17
     ADRIAN HOLLEY, ALOYSIUS WILLIAM                     No. ______________
18   REITER, ALVIN WASHINGTON, ANDREW
     GUDGEL, ANNETTE CANNON JOHNSON,                     COMPLAINT FOR DAMAGES
19   ANTHONY ADAMS, ANTHONY B.
20   WILSON, ANTHONY TYRONE JACKSON,
     ANTIQUA SHIRLEY, ANTONIO KINCEY,                    JURY TRIAL DEMANDED
21   ANTONIO LAVELLE JACKSON, BARRY
     TODD MOSES, BARRY WEATHERLEY,
22   BETTIE JEAN THOMAS, BRADLEY
     MCDONALD, BRANDON SLEDGE, BRIAN
23   MAXEY, CARLOS PROCTOR, CHRISTIAN
24   TORRES, CHRISTINE COPE, CLARENCE E.
     SOUTHALL JR., CLAUDIO MOREIRA,
25   COLETTE EVA GILMER, CURTIS
     PRITCHETT, CYNTHIA DURANT,
26   CYNTHIA LORRAINE SPEARS, D’ANDRE
     L. HALE, DAMECO GATES, DANIEL J.
27
     MCLEAN, DANIEL SCHENSKE-SHELTON,
28   DARRON BARNES, DARRYL FLAMMER,
                                          COMPLAINT FOR DAMAGES
     010759-11 1080167 V1
          Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 2 of 146



 1   DARYL LINDSAY,DAVID GONZALES,
     DAVID JOHNSON, DAVID MALONEY,
 2   DAVID ONEAL BOZEMAN, DAVID ZAJAC,
     DEMETRIUS WATERS, DENNIS PHILLIPS,
 3
     DESHAWN C. MITCHELL, DINAH HARDY,
 4   DOUGLAS LEROY PHIPPS, DUANE LEWIS,
     DUSHAWN WALKER, DWAYNE ROSS,
 5   EARL ROBERTS III, ELIZABETH ANNE
     FLOURNOY, EMILY JEAN BUTLER,
 6   EMMANUEL DESIRE, FAYKEITA
     DUNBAR WEARING, FELIPE JUNE
 7
     QUIAMBAO, FRED MONROE COBBETT
 8   JR., GEORGIA ELAINE TANNER, GILBERT
     JAMES, INDIVIDUALLY AND AS
 9   PERSONAL REPRESENTATIVE FOR THE
     ESTATE OF TAMMY GUYDON, GLORIA
10   LYNN GREEN, GRACE MARIE THOMAS,
11   GREGORY ALLAN MYERS, HECTOR
     MANUEL BEDOYA, HERBIE D.
12   DEHORNEY, JAMAL LORANSO SMITH,
     JERMAINE CARTER, JERMAINE
13   FLEMING, JERRY MILLER, JOHN DOE 1,
     JOHN LEE PULLEN, JUAN VILLARREAL
14   SR., KATHI RAY, KATINA HALL, KELLY
15   GARDNER, KELVIN MCCALL, KENNETH
     SMITH, KENNETH TAROY, KENT HOREN,
16   KENYON DETAI BELYEU, KEVIN
     MCQUAY, KHALIQ MUHAMMAD,
17   KIMBERLY PORTER, KYLE MALONE,
     LAQUISHA PARK, LATANGA SPARKS,
18   LELA WILSON, LEVINE LEVINGSTON-
19   JONES, MARCUS MCCOY, MARGARET
     BEACHAM, MARISA DUBOSE, MARK D
20   DECOSTA, MARK DAVID KILLEEN,
     MARK WILLIAMS, MARTIN W. COOPER,
21   MATTHEW JON CRENSHAW, MATTHEW
     YALE, MAURIZIO MARCHESE, MEL M.
22
     ALLEN, MELVIN SNODDY, MICHAEL
23   TRIBBLE, MICHAEL WILLIAMS,
     MILLICENT YVETTE FOSTER, NICHOLAS
24   JONES, NOEL FLORES, PATRICIA ANN
     BRILEY, PATRICIA MICHELLE FIELDS,
25   PETER PARMENTER, PHYLLIS MALONE,
     RAYMOND MCNARY-WILLIS,
26
     RAYMOND PRESSLEY, RENNE BLACK,
27   RHONDA FAYE COOK, RICHARD
     MOONEY, RICHARD O’QUAIN, ROBERT
28
                                   COMPLAINT FOR DAMAGES
     010759-11 1080167 V1
          Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 3 of 146



 1   LEE DAVIS JR., ROBERT SACKETT,
     RODERICK EUGENE COOPER, RODGER
 2   BRUNSON, RONALD ALAN CONNER,
     RONNIE A. POWERS, RUBY ALTAMEEMY,
 3
     RUSSELL SEELYE, SABRINA DOOLEY,
 4   SCOTT WASCHER, SHAJUANA POPE,
     SHANE PRIDDY, SHARON ANN
 5   MALCOLM-SMITH, SHAYLENE S.
     JOHNSON, STACEY COOK, STEPHEN
 6   CALHOUN, STEPHEN DUANE MILLER,
     TAMARA PERRY, TAMMY FRAZIER,
 7
     TONY HOOKER, TONY MARTIN,
 8   TREVYON PAUL RYAN WILLIS, TROY
     OBERHOLTZER, VICTOR WILLIAMS,
 9   WANDA STOKES JAMES, WAYNE
     ALBERT SAGE, WILLIAM PATTERSON
10   JR., WILLIAM SAUNDERS, WILLIE
11   DANIEL TURNER, WILTON TOWE.

12                                  Plaintiffs,

13            v.
14   GILEAD SCIENCES, INC.,
15
                                   Defendant.
16

17

18

19

20

21

22

23

24

25

26

27

28
                                    COMPLAINT FOR DAMAGES
     010759-11 1080167 V1
             Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 4 of 146



 1                                                         TABLE OF CONTENTS
                                                                                                                                                    Page
 2
     I.        NATURE OF THE ACTION .................................................................................................... 1 
 3
     II.       JURISDICTION AND VENUE ................................................................................................ 4 
 4
     III.      INTRADISTRICT ASSIGNMENT .......................................................................................... 5 
 5
     IV.       PARTIES ................................................................................................................................... 5 
 6
     V.        FACTUAL ALLEGATIONS .................................................................................................. 61 
 7
               A.         Background.................................................................................................................. 62 
 8
                          1.         Laws and Regulations Governing the Approval and Labeling of
 9                                   Prescription Drugs ........................................................................................... 62 
10                        2.         Tenofovir and Gilead’s TDF- and TAF- Containing Drug Products
                                     Indicated for Use in Treating HIV................................................................... 65 
11
               B.         Gilead Knew Before Viread Was Approved That TDF Posed a Significant
12                        Safety Risk................................................................................................................... 69 
13             C.         Gilead’s Knowledge of TDF Toxicity Grew As Patients’ Kidneys and Bones
                          Were Damaged By the TDF Drugs ............................................................................. 72 
14
               D.         Before Gilead Developed Stribild, It Knew That Renal Adverse Events Were
15                        More Likely When Patients Took TDF As Part Of A Boosted Regimen ................... 76 
16             E.         Before Gilead Developed Each of the TDF Drugs, It Knew that TAF Was Less
                          Toxic to Kidneys and Bones than TDF ....................................................................... 77 
17
               F.         Gilead Withheld its Safer TAF Design to Protect its TDF Sales and Extend
18                        Profits on its HIV Franchise ........................................................................................ 84 
19             G.         Gilead Knowingly Designed its TDF Drugs To Be Unreasonably Dangerous
                          and Unsafe to Patients’ Kidneys and Bones ................................................................ 86 
20
               H.         Gilead Obtained FDA Approval for its TAF-Based Products by Relying on
21                        Studies Demonstrating TAF’s Superiority over TDF ................................................. 89 
22             I.         Gilead Markets TAF as Superior to TDF .................................................................... 91 
23             J.         Gilead Failed to Adequately Warn about the Risks of TDF ....................................... 95 
24                        1.         Gilead Failed to Adequately Warn Doctors about the Risks of TDF .............. 96 
25                        2.         Gilead Failed to Adequately Warn Patients about the Risks of TDF ............ 104 
26   VI.       TOLLING OF THE STATUTE OF LIMITATIONS ........................................................... 106 
27   VII.      CLAIMS FOR RELIEF ......................................................................................................... 108 
28
     COMPLAINT FOR DAMAGES - i
     Case No.:
     010759-11 1080167 V1
          Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 5 of 146



 1   COUNT I STRICT PRODUCTS LIABILITY – DESIGN DEFECT UNDER THE LAWS OF THE
         STATES OF ALABAMA, ARIZONA, ARKANSAS, COLORADO, FLORIDA, GEORGIA,
 2       ILLINOIS, MARYLAND, MINNESOTA, MISSOURI, NEVADA, NEW MEXICO, NEW
         YORK, OKLAHOMA, OREGON, RHODE ISLAND, SOUTH CAROLINA, TENNESSEE,
 3       TEXAS, AND WISCONSIN ................................................................................................ 108 

 4   COUNT II STRICT PRODUCTS LIABILITY – FAILURE TO WARN UNDER THE LAWS OF
         THE STATES OF ALABAMA, ARIZONA, ARKANSAS, CALIFORNIA, COLORADO,
 5       FLORIDA, GEORGIA, ILLINOIS, MARYLAND, MINNESOTA, MISSOURI, NEVADA,
         NEW MEXICO, NEW YORK, OKLAHOMA, OREGON, RHODE ISLAND, SOUTH
 6       CAROLINA, TENNESSEE, AND WISCONSIN ................................................................ 110 

 7   COUNT III INDIANA PRODUCTS LIABILITY ACT, BURNS IND. CODE ANN. §§ 34-20-1-1
         ET SEQ. ................................................................................................................................. 112 
 8
     COUNT IV LOUISIANA PRODUCTS LIABILITY ACT, LA. R.S. §§ 9:2800.51 ET SEQ. ........ 113 
 9
     COUNT V MISSISSIPI PRODUCTS LIABILITY ACT, MISS. CODE ANN. §§ 11-1-63 ........... 114 
10
     COUNT VI NEW JERSEY PRODUCTS LIABILITY ACT, N.J. STAT. §§ 2A:58C-1 ET SEQ. .. 114 
11
     COUNT VII OHIO PRODUCT LIABILITY ACT, ORC ANN. §§ 2307.71 ET SEQ. ................... 115 
12
     COUNT VIII WASHINGTON PRODUCTS LIABILITY ACT, REV. CODE WASH. §§ 7.72-010
13       ET SEQ. ................................................................................................................................. 116 
14   COUNT IX NEGLIGENCE AND GROSS NEGLIGENCE UNDER THE LAWS OF THE STATES
         OF ALABAMA, ARIZONA, ARKANSAS, CALIFORNIA, COLORADO, DELAWARE,
15       FLORIDA, GEORGIA, ILLINOIS, MARYLAND, MINNESOTA, MISSOURI, NEVADA,
         NEW MEXICO, NEW YORK, NORTH CAROLINA, OHIO, OKLAHOMA, OREGON,
16       PENNSYLVANIA, RHODE ISLAND, SOUTH CAROLINA, TENNESSEE, TEXAS,
         VIRGINIA, AND WISCONSIN ........................................................................................... 117 
17
     COUNT X FRAUD BY OMISSION UNDER THE LAWS OF THE STATES OF ALABAMA,
18       ARIZONA, ARKANSAS, CALIFORNIA, COLORADO, DELAWARE, FLORIDA,
         GEORGIA, ILLINOIS, MARYLAND, MINNESOTA, MISSOURI, NEVADA, NEW
19       MEXICO, NEW YORK, NORTH CAROLINA, OHIO, OKLAHOMA, OREGON,
         PENNSYLVANIA, RHODE ISLAND, SOUTH CAROLINA, TENNESSEE, TEXAS,
20       VIRGINIA, WASHINGTON, AND WISCONSIN .............................................................. 121 

21   COUNT XI BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY UNDER THE
         LAWS OF THE STATES OF ALABAMA, ARKANSAS, CALIFORNIA, COLORADO,
22       DELAWARE, ILLINOIS, MARYLAND, MINNESOTA, MISSOURI, NEVADA, NEW
         MEXICO, NEW YORK, NORTH CAROLINA, OREGON, RHODE ISLAND, SOUTH
23       CAROLINA, TENNESSEE, TEXAS, AND VIRGINIA ..................................................... 123 

24   COUNT XII VIOLATION OF STATE CONSUMER PROTECTION LAWS ............................... 125 

25             a.         Alabama, Ala. Code §§ 8-19-1, et seq....................................................................... 127 

26             b.         Arizona, Ariz. Rev. Stat. Ann. §§ 44-1521 et seq ..................................................... 128 

27             c.         Arkansas, Ark. Code Ann. §§ 4-88-101 et seq .......................................................... 128 

28
     COMPLAINT FOR DAMAGES - ii
     Case No.:
     010759-11 1080167 V1
          Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 6 of 146



 1             d.         California, California Civil Code §§ 1750 et seq., Cal. Bus. & Prof. Code
                          §§ 17200 et seq. and § 17500 .................................................................................... 128 
 2
               e.         Colorado, Colo. Rev. Stat. §§ 6-1-101 et seq ............................................................ 129 
 3
               f.         Delaware, 6 Del. C. § 2511 et seq ............................................................................. 130 
 4
               g.         Illinois, 815 ILCS 505/1 et seq. and 815 ILCS 510 et seq ........................................ 130 
 5
               h.         Indiana, Ind. Code § 24-5-0.5-1 et seq ...................................................................... 131 
 6
               i.         Maryland, Md. Com. Law Code Ann. § 13-101 et seq ............................................. 131 
 7
               j.         Minnesota, Minn. Stat. §§ 325F.68 et seq., §§ 325D.44 et seq ................................. 132 
 8
               k.         Missouri, Mo. Rev. Stat. §§ 407.010 et seq .............................................................. 133 
 9
               l.         Nevada, Nev. Rev. Stat. §§ 598.0903 et seq ............................................................. 133 
10
               m.         New Jersey, N.J. Stat. Ann. §§ 56:8-1 et seq ............................................................ 133 
11
               n.         New Mexico, N.M. Stat. Ann. §§ 57-12-1 et seq ...................................................... 134 
12
               o.         New York, N.Y. Gen. Bus. Law § 349...................................................................... 134 
13
               p.         North Carolina, N.C. Gen. Stat. §§ 75-1.1 et seq ...................................................... 135 
14
               q.         Ohio, Ohio Rev. Code §§ 1345.01 et seq .................................................................. 135 
15
               r.         Oklahoma, 15 Okla. Stat. §§ 751 et seq .................................................................... 135 
16
               s.         Oregon, Or. Rev. Stat. Ann. §§ 646.605 et seq ......................................................... 136 
17
               t.         Rhode Island, R.I. Gen. Laws §§ 6-13.1 et seq ......................................................... 136 
18
               u.         South Carolina, S.C. Code Ann. §§ 39-5-10 et seq ................................................... 137 
19
               v.         Texas, Tex. Bus. & Com. Code Ann. §§ 17.41 et seq ............................................... 137 
20
               w.         Wisconsin, Wis. Stat. §§ 100.18................................................................................ 138 
21
     PRAYER FOR RELIEF .................................................................................................................... 139 
22
     JURY DEMAND............................................................................................................................... 139 
23

24

25

26

27

28
     COMPLAINT FOR DAMAGES - iii
     Case No.:
     010759-11 1080167 V1
          Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 7 of 146



 1            Plaintiffs bring this civil action for damages against Defendant Gilead Sciences, Inc.

 2   (“Gilead” or “Defendant”). Based on the investigation of counsel, Plaintiffs allege on information

 3   and belief as follows:

 4                                      I.      NATURE OF THE ACTION
 5            1.       This action arises out of injuries Plaintiffs sustained as a result of ingesting the

 6   prescription drug Stribild, or Stribild and one or more of the prescription drugs Viread, Truvada,

 7   Atripla, and Complera, which are manufactured and marketed by Gilead for the treatment of Human

 8   Immunodeficiency Virus-1 (“HIV”) infection.1

 9            2.       Gilead designed each of the drugs to contain a form of the compound tenofovir that

10   Gilead knew was toxic to patients’ kidneys and bones. Tenofovir is a nucleotide analogue reverse

11   transcriptase inhibitor (“NRTI”), one of the classes of antiretroviral drugs used to treat HIV. NRTIs

12   work by blocking an enzyme HIV needs to replicate. Gilead did not discover tenofovir. Scientists in

13   Europe discovered tenofovir in the 1980s, and though the anti-HIV properties of tenofovir were

14   promising, it had a downside: it cannot not be administered effectively by mouth.

15            3.       Because an intravenous tenofovir formulation had little sales potential, Gilead

16   developed a form of tenofovir, tenofovir disoproxil, which can be taken orally.2 The fumaric acid salt

17   of tenofovir disoproxil is tenofovir disoproxil fumarate (“TDF”). When a patient takes a pill
18   containing TDF, the patient’s body converts TDF into tenofovir. Although TDF can be taken by
19   mouth, a high dose of 300 mg is typically required to achieve the desired therapeutic effect.

20            4.       Gilead designed TDF 300 mg to be an active ingredient in five drugs that are

21   approved to treat HIV: Viread (TDF 300 mg tablets), approved October 26, 2001; Truvada (TDF

22   300 mg/emtricitabine 200 mg tablets), approved August 2, 2004; Atripla (TDF 300 mg/emtricitabine

23   200 mg/efavirenz 600 mg tablets), approved July 12, 2006; Complera (TDF 300 mg/emtricitabine

24

25       1
          Viread is also indicated to treat Hepatitis B. And Truvada is also indicated for use in
     combination with safe sex practices for pre-exposure prophylaxis (PrEP) to reduce the risk of
26   sexually acquired HIV-1 in adults at high risk.
         2
27        Tenofovir disoproxil is a prodrug form of tenofovir. Prodrugs are pharmacologically inactive
     compounds that can be more efficiently absorbed into the bloodstream and then converted into the
28   active form of the drug within the body.
     COMPLAINT FOR DAMAGES - 1
     Case No.:
     010759-11 1080167 V1
          Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 8 of 146



 1   200 mg/rilpivirine 25 mg tablets), approved August 10, 2011; and Stribild (TDF 300

 2   mg/emtricitabine 200 mg/elvitegravir 150 mg/cobicistat 150 mg tablets), approved August 27, 2012

 3   (collectively, these are the “TDF Drugs”).

 4            5.       Before Gilead began selling its first TDF Drug, Viread, in 2001, Gilead knew that

 5   TDF posed a safety risk to patients’ kidneys and bones. Gilead knew that two of its other antiviral

 6   drugs with structures similar to tenofovir, cidofovir and adefovir dipivoxil, had been highly

 7   nephrotoxic (i.e., toxic to kidneys) and that preclinical data for TDF showed that it could cause

 8   significant kidney and bone damage. Gilead also knew that the relatively high dose of TDF created a

 9   greater risk of toxic effects, and that bone and kidney toxicities were even more likely to be seen

10   with long-term use of TDF for the treatment of a virus that, for the foreseeable future, has no cure.

11            6.       Gilead’s knowledge of the toxic effects of TDF only grew as patients began treatment

12   with and were injured by each successive TDF product. By the time Gilead designed Stribild, it had

13   ten years’ worth of cumulative evidence that TDF injured patients’ kidneys and bones.

14            7.       Gilead also knew, before it obtained approval to market Viread and Gilead’s

15   subsequent TDF Drugs, that it had discovered a safer tenofovir prodrug, tenofovir alafenamide

16   fumarate (“TAF”). TAF is absorbed into the cells HIV targets much more efficiently than TDF. As a

17   result, TAF can be administered at a dramatically reduced dose compared to TDF, but still achieve

18   the same or higher concentrations of active tenofovir in the target cells. Because TAF can be

19   administered at a much lower dose than TDF, its use is associated with less toxicity and fewer side

20   effects. A 25 mg dose of TAF achieves the same therapeutic effect as a 300 mg dose of TDF, with a

21   better safety profile. Despite knowing that TAF could be given at a much lower, safer dose, Gilead

22   designed Viread, Truvada, Atripla, Complera, and Stribild to contain TDF rather than safer TAF.

23            8.       Falsely claiming that TAF was not different enough from TDF, Gilead abruptly

24   shelved its TAF design in 2004. However, as John Milligan, Gilead’s President and Chief Executive

25   Officer, later admitted to investment analysts, the real reason Gilead abandoned the TAF design was

26   that TAF was too different from TDF. Once Gilead’s first TDF product, Viread, was on the market,

27   Gilead did not want to hurt TDF sales by admitting that its TDF-based products are unreasonably and

28   unnecessarily unsafe.
     COMPLAINT FOR DAMAGES - 2
     Case No.:
     010759-11 1080167 V1
          Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 9 of 146



 1            9.       It was crucial at that time for Gilead to increase Viread sales, which comprised 53%

 2   of Gilead’s total product sales in 2002, and 68% of Gilead’s total product sales in 2003. Gilead was

 3   so desperate to expand Viread sales that it repeatedly misrepresented Viread’s safety profile when

 4   promoting the drug to doctors—falsely calling it a “miracle drug” with “no toxicities.”

 5            10.      In addition, Gilead knew that by withholding the safer TAF design, it could extend the

 6   longevity of its HIV drug franchise and make billions two times over: first, with TDF medications

 7   until TDF patent expiration, which would begin by no later than 2018, and second, with TAF

 8   medications until TAF patent expiration as late as 2032. Only once Gilead realized billions in sales

 9   through most of the TDF patent life did it seek to market safer TAF-based versions of its HIV

10   medications.

11            11.      Finally, in 2015, Gilead began selling the first of its TAF-designed medicines and

12   convinced doctors to switch their patients from TDF-based to TAF-based regimens by demonstrating

13   TAF’s superior safety profile over TDF with respect to kidney and bone toxicity—the very benefits

14   that Gilead could have and should have incorporated into its prior product designs but withheld from

15   doctors and patients for over a decade.

16            12.      Gilead also made Stribild even more dangerous to Plaintiffs when it designed the drug

17   to include cobicistat in combination with 300 mg TDF. Cobicistat is a pharmacoenhancer or

18   “booster” that inhibits the breakdown of elvitegravir, another active ingredient in Stribild. Cobicistat

19   allows elvitegravir to persist in the patient’s system long enough to permit once-daily dosing.

20            13.      Gilead knew years before it developed Stribild that: (a) higher tenofovir

21   concentrations in patients’ blood, as opposed to the target cells, endangers the kidneys; (b) tenofovir

22   concentrations in patients’ blood increase significantly when patients take tenofovir with a booster;

23   and (c) TDF-associated renal toxicity occurs more frequently in patients taking TDF as part of a

24   boosted regimen.

25            14.      When Gilead developed its first TAF-based antiviral product, Genvoya—which is

26   Stribild with TAF in place of TDF—Gilead reduced the dose of TAF from 25 mg to 10 mg to

27   account for the fact that cobicistat significantly increases tenofovir concentrations. Gilead knew to

28   reduce the dose of TAF in Genvoya before it submitted Stribild to the FDA for marketing approval.
     COMPLAINT FOR DAMAGES - 3
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 10 of 146



 1   Despite this knowledge, Gilead did not reduce the dose of TDF when it designed Stribild. Stribild is

 2   even more toxic to patients’ kidneys and bones than Gilead’s other TDF-based products.

 3            15.      In addition to withholding safer designs, Gilead failed to adequately warn physicians

 4   and patients about the risks and safe use of TDF. Gilead provided only the weakest, inadequate

 5   warnings to doctors and patients about the need for frequent monitoring of all patients for TDF-

 6   associated kidney and bone damage—preventing doctors from detecting early signs of TDF toxicity.

 7            16.      Gilead provides stronger monitoring warnings to physicians and patients in the

 8   European Union than it does in the United States for the exact same TDF products. Contrary to its

 9   U.S. labeling, Gilead has consistently recommended, since the approval of its first TDF Drug in the

10   EU, that doctors in the EU monitor all TDF Drug patients for multiple markers of TDF toxicity on a

11   frequent, specified schedule. There is no scientific or medical rationale for these differences. Gilead

12   was more concerned with increasing or maintaining crucial U.S. sales than it was in safeguarding

13   patients from the known risks of TDF.

14            17.      Gilead intentionally withheld a safer alternative design of TDF Drugs it knew to be

15   dangerously toxic to patients’ kidneys and bones, while failing to adequately warn about the risks

16   and safer use of the defective drugs, solely to make more money. Accordingly, Plaintiffs bring this

17   action to recover damages for their personal injuries and seek punitive damages arising from

18   Gilead’s willful and wanton conduct.

19                                    II.     JURISDICTION AND VENUE
20            18.      Jurisdiction exists under 28 U.S.C. § 1332(d) because this is a mass action involving

21   claims for monetary relief of 100 or more persons that involve common questions of law or fact;

22   some Plaintiffs are citizens of a state different from Gilead; Plaintiffs’ claims exceed $5 million in

23   the aggregate, exclusive of interest and costs; and Plaintiffs’ claims exceed the sum or value of

24   $75,000, exclusive of interest and costs.

25            19.      Jurisdiction also exists under 28 U.S.C. § 1332(a) for those Plaintiffs who are citizens

26   of states other than California. Non-California Plaintiffs and Gilead are citizens of different states

27   and the matter in controversy exceeds the sum or value of $75,000, exclusive of interests and costs.

28
     COMPLAINT FOR DAMAGES - 4
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 11 of 146



 1            20.      Venue is proper in this District under 28 U.S.C. §§ 1391(1)-(2). Defendant resides in

 2   this District and a substantial part of the events and omissions giving rise to Plaintiffs’ claims

 3   occurred in this District.

 4                                  III.    INTRADISTRICT ASSIGNMENT
 5            21.      Pursuant to Civil L.R. 3-2(c), this action shall be assigned to the San Francisco

 6   Division or the Oakland Division because Gilead resides and has its principal place of business in

 7   San Mateo County.

 8                                                IV.     PARTIES
 9            22.      Plaintiffs are consumers who ingested Stribild or Stribild and one or more of Gilead’s

10   other TDF Drugs.

11            23.      Plaintiffs suffered personal injuries caused by ingesting TDF.

12            24.      Plaintiff Adrian Holley is and was at all relevant times a citizen of the State of

13   Alabama and domiciled in Alexander City, Alabama. Plaintiff Adrian Holley purchased and ingested

14   the following TDF Drug for an FDA-approved use of the drug: Stribild from 2013 to 2018. As a

15   result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and

16   was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused

17   demineralization of Plaintiff’s bones, resulting in a diagnosis of low bone density. Plaintiff required

18   and incurred and will continue to require and incur expenses in connection with medical treatment as

19   a result of these injuries. Plaintiff has endured and will continue to endure pain, suffering, mental

20   anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost earnings and/or a

21   loss of earning capacity, and other injuries and damages to be proven at trial.

22            25.      Plaintiff Aloysius William Reiter is and was at all relevant times a citizen of the State

23   of Missouri and domiciled in St. Louis, Missouri. Plaintiff Aloysius William Reiter purchased and

24   ingested the following TDF Drugs for an FDA-approved use of the drugs: Viread from 2004 to 2012,

25   Truvada from 2012 to 2014, and Stribild until 2016. As a result of Gilead’s wrongful conduct with

26   respect to the defective TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs.

27   Plaintiff’s ingestion of the TDF Drugs caused Plaintiff to suffer bone demineralization, for which

28   Plaintiff was diagnosed with osteoporosis and which caused or contributed to a fracture of Plaintiff’s
     COMPLAINT FOR DAMAGES - 5
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 12 of 146



 1   toe. Plaintiff required and incurred and will continue to require and incur expenses in connection

 2   with medical treatment as a result of these injuries. Plaintiff has endured and will continue to endure

 3   pain, suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered

 4   lost earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

 5            26.      Plaintiff Alvin Washington is and was at all relevant times a citizen of the State of

 6   Florida and domiciled in Orlando, Florida. Plaintiff Alvin Washington purchased and ingested the

 7   following TDF Drugs for an FDA-approved use of the drugs: Truvada from 2004 to 2014, Atripla

 8   from 2014 to 17, and Stribild from 2016 to 2018. As a result of Gilead’s wrongful conduct with

 9   respect to the defective TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs.

10   Plaintiff’s ingestion of the TDF Drugs caused Plaintiff to develop kidney dysfunction and severe

11   kidney failure, which has caused or contributed to Plaintiff’s depression and disability. Plaintiff

12   required and incurred and will continue to require and incur expenses in connection with medical

13   treatment as a result of these injuries, including dialysis three times per week for approximately two

14   years. Plaintiff has endured and will continue to endure pain, suffering, mental anguish, and loss of

15   enjoyment of life as a result of his injuries, has suffered lost earnings and/or a loss of earning

16   capacity, and other injuries and damages to be proven at trial.

17            27.      Plaintiff Andrew Gudgel is and was at all relevant times a citizen of the State of

18   Oklahoma and domiciled in Durant, Oklahoma. Plaintiff Andrew Gudgel purchased and ingested the

19   following TDF Drugs for an FDA-approved use of the drugs: Atripla from 2009 to 2014 and Stribild

20   from 2014 to 2016. As a result of Gilead’s wrongful conduct with respect to the defective TDF

21   Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the

22   TDF Drugs caused Plaintiff to suffer bone demineralization, for which Plaintiff was diagnosed with

23   osteoporosis. Plaintiff required and incurred and will continue to require and incur expenses in

24   connection with medical treatment as a result of these injuries. Plaintiff has endured and will

25   continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of his

26   injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and damages

27   to be proven at trial.

28
     COMPLAINT FOR DAMAGES - 6
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 13 of 146



 1            28.      Plaintiff Annette Cannon Johnson is and was at all relevant times a citizen of the State

 2   of Maryland and domiciled in Baltimore, Maryland. Plaintiff Annette Cannon Johnson purchased

 3   and ingested the following TDF Drug for an FDA-approved use of the drug: Stribild. As a result of

 4   Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and was

 5   injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused Plaintiff to suffer

 6   kidney damage and be diagnosed with chronic kidney disease. Plaintiff required and incurred and

 7   will continue to require and incur expenses in connection with medical treatment as a result of these

 8   injuries. Plaintiff has endured and will continue to endure pain, suffering, mental anguish, and loss of

 9   enjoyment of life as a result of her injuries, has suffered lost earnings and/or a loss of earning

10   capacity, and other injuries and damages to be proven at trial.

11            29.      Plaintiff Anthony Adams is and was at all relevant times a citizen of the State of

12   Florida and domiciled in Ft. Lauderdale, Florida. Plaintiff Anthony Adams purchased and ingested

13   the following TDF Drugs for an FDA-approved use of the drugs: Atripla, Truvada and Stribild from

14   2004 to 2017. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs,

15   Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF

16   Drugs caused Plaintiff to suffer bone demineralization, for which he was diagnosed with

17   osteoporosis, and which caused or contributed to fractures of Plaintiff’s shins. Plaintiff required and

18   incurred and will continue to require and incur expenses in connection with medical treatment as a

19   result of these injuries. Plaintiff has endured and will continue to endure pain, suffering, mental

20   anguish, and loss of enjoyment of life, including limitations on Plaintiff’s activities as an avid cycler

21   and runner, as a result of his injuries, and has suffered lost earnings and/or a loss of earning capacity,

22   and other injuries and damages to be proven at trial.

23            30.      Plaintiff Anthony B. Wilson is and was at all relevant times a citizen of the State of

24   Georgia and domiciled in Augusta, Georgia. Plaintiff Anthony B. Wilson purchased and ingested the

25   following TDF Drug for an FDA-approved use of the drug: Stribild from 2012 to 2015. As a result of

26   Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and was

27   injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused Plaintiff to suffer

28   bone demineralization, for which Plaintiff was diagnosed with severe osteoporosis in his twenties
     COMPLAINT FOR DAMAGES - 7
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 14 of 146



 1   and which caused or contributed to a fracture to Plaintiff’s wrist. Plaintiff required and incurred and

 2   will continue to require and incur expenses in connection with medical treatment as a result of these

 3   injuries, including extremely painful weight bearing exercises. Plaintiff has endured and will

 4   continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of his

 5   injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and damages

 6   to be proven at trial.

 7            31.      Plaintiff Anthony Tyrone Jackson is and was at all relevant times a citizen of the State

 8   of Georgia and domiciled in Stone Mountain, Georgia. Plaintiff Anthony Tyrone Jackson purchased

 9   and ingested the following TDF Drug for an FDA-approved use of the drug: Stribild from 2012 to

10   July of 2018. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drug,

11   Plaintiff ingested and was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug

12   caused Plaintiff to suffer significant bone demineralization. At only thirty-two years of age, Plaintiff

13   has difficulty lifting his leg without assistance, is in constant pain, and was forced to leave his career

14   as a mass transit specialist. Plaintiff required and incurred and will continue to require and incur

15   expenses in connection with medical treatment as a result of these injuries. Plaintiff has endured and

16   will continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of

17   his injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and

18   damages to be proven at trial.

19            32.      Plaintiff Antiqua Shirley is and was at all relevant times a citizen of the State of

20   Georgia and domiciled in Gainesville, Georgia. Plaintiff Antiqua Shirley purchased and ingested the

21   following TDF Drugs for an FDA-approved use of the drugs: Viread from 2003 to 2008, Truvada

22   from 2009 to 2010, Atripla from 2009 to 2015 and Stribild from 2012 to 2017. As a result of

23   Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff ingested and was

24   injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused Plaintiff to suffer

25   bone demineralization, for which Plaintiff was diagnosed with osteopenia. At the young age of

26   thirty-eight, Plaintiff’s injuries have caused Plaintiff to limit her physical activity and have resulted

27   in a determination that Plaintiff is disabled. Plaintiff required and incurred and will continue to

28   require and incur expenses in connection with medical treatment as a result of these injuries. Plaintiff
     COMPLAINT FOR DAMAGES - 8
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 15 of 146



 1   has endured and will continue to endure pain, suffering, mental anguish, and loss of enjoyment of

 2   life as a result of her injuries, has suffered lost earnings and/or a loss of earning capacity, and other

 3   injuries and damages to be proven at trial.

 4            33.      Plaintiff Antonio Kincey is and was at all relevant times a citizen of the State of

 5   Nevada and domiciled in Las Vegas, Nevada. Plaintiff Antonio Kincey purchased and ingested the

 6   following TDF Drugs for an FDA-approved use of the drugs: Atripla and Stribild from 2011 to 2016.

 7   As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff ingested

 8   and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused Plaintiff

 9   to suffer bone demineralization, for which Plaintiff was diagnosed with osteoporosis. Plaintiff

10   required and incurred and will continue to require and incur expenses in connection with medical

11   treatment as a result of these injuries. Plaintiff has endured and will continue to endure pain,

12   suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost

13   earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

14            34.      Plaintiff Antonio Lavelle Jackson is and was at all relevant times a citizen of the State

15   of Ohio and domiciled in Euclid, Ohio. Plaintiff Antonio Lavelle Jackson purchased and ingested the

16   following TDF Drugs for an FDA-approved use of the drugs: Atripla from 2011 to 2013 and Stribild

17   from 2013 to 2017. As a result of Gilead’s wrongful conduct with respect to the defective TDF

18   Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the

19   TDF Drugs caused Plaintiff to suffer significant bone injury, which his healthcare provider attributed

20   to TDF. Plaintiff required and incurred and will continue to require and incur expenses in connection

21   with medical treatment as a result of these injuries. Plaintiff has endured and will continue to endure

22   pain, suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered

23   lost earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

24            35.      Plaintiff Barry Todd Moses is and was at all relevant times a citizen of the State of

25   Alabama and domiciled in Moody, Alabama. Plaintiff Barry Todd Moses purchased and ingested the

26   following TDF Drug for an FDA-approved use of the drug: Stribild beginning in 2017. As a result of

27   Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and was

28   injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused bone
     COMPLAINT FOR DAMAGES - 9
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 16 of 146



 1   demineralization in Plaintiff, resulting in a diagnosis of osteopenia and osteoporosis. Plaintiff

 2   required and incurred and will continue to require and incur expenses in connection with medical

 3   treatment as a result of these injuries. Plaintiff has endured and will continue to endure pain,

 4   suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost

 5   earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

 6            36.      Plaintiff Barry Weatherley is and was at all relevant times a citizen of the State of

 7   New York and domiciled in Bronx, New York. Plaintiff Barry Weatherley purchased and ingested

 8   the following TDF Drugs for an FDA-approved use of the drugs: Atripla and Stribild from 2009 to

 9   2017. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff

10   ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused

11   Plaintiff to suffer bone demineralization, which caused or contributed to multiple fractures to

12   Plaintiff’s feet. Plaintiff required and incurred and will continue to require and incur expenses in

13   connection with medical treatment as a result of these injuries. Plaintiff has endured and will

14   continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of his

15   injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and damages

16   to be proven at trial.

17            37.      Plaintiff Bettie Jean Thomas is and was at all relevant times a citizen of the State of

18   Virginia and domiciled in Alexandria, Virginia. Plaintiff Bettie Jean Thomas purchased and ingested

19   the following TDF Drugs for an FDA-approved use of the drugs: Truvada, Atripla and Stribild. As a

20   result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff ingested and

21   was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused Plaintiff to

22   suffer kidney failure. Plaintiff required and incurred and will continue to require and incur expenses

23   in connection with medical treatment as a result of these injuries. Plaintiff has endured and will

24   continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of her

25   injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and damages

26   to be proven at trial.

27            38.      Plaintiff Bradley McDonald is and was at all relevant times a citizen of the State of

28   California and domiciled in Los Angeles, California. Plaintiff Bradley McDonald purchased and
     COMPLAINT FOR DAMAGES - 10
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 17 of 146



 1   ingested the following TDF Drugs for an FDA-approved use of the drugs: Truvada from 2004 to

 2   2007, Atripla from 2007 to 2014 and Stribild from April 2014 to September 2015. As a result of

 3   Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff ingested and was

 4   injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused Plaintiff to suffer

 5   kidney dysfunction. Plaintiff required and incurred and will continue to require and incur expenses in

 6   connection with medical treatment as a result of these injuries. Plaintiff has endured and will

 7   continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of his

 8   injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and damages

 9   to be proven at trial.

10            39.      Plaintiff Brandon Sledge is and was at all relevant times a citizen of the State of

11   Louisiana and domiciled in Monroe, Louisiana. Plaintiff Brandon Sledge purchased and ingested the

12   following TDF Drug for an FDA-approved use of the drug: Stribild from 2012 to 2017. As a result of

13   Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and was

14   injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused Plaintiff to suffer

15   end-stage renal failure, requiring hospitalization and dialysis. Plaintiff required and incurred and will

16   continue to require and incur expenses in connection with medical treatment as a result of these

17   injuries, including hospitalization and dialysis. Plaintiff has endured and will continue to endure

18   pain, suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered

19   lost earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

20            40.      Plaintiff Brian Maxey is and was at all relevant times a citizen of the State of Missouri

21   and domiciled in St. Louis, Missouri. Plaintiff Brian Maxey purchased and ingested the following

22   TDF Drugs for an FDA-approved use of the drugs: Truvada and Stribild from 2007 to 2014. As a

23   result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff ingested and

24   was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused Plaintiff to

25   suffer bone demineralization, for which Plaintiff was diagnosed with low bone density. Plaintiff

26   required and incurred and will continue to require and incur expenses in connection with medical

27   treatment as a result of these injuries. Plaintiff has endured and will continue to endure pain,

28
     COMPLAINT FOR DAMAGES - 11
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 18 of 146



 1   suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost

 2   earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

 3            41.      Plaintiff Carlos Proctor is and was at all relevant times a citizen of the State of

 4   Maryland and domiciled in Clinton, Maryland. Plaintiff Carlos Proctor purchased and ingested the

 5   following TDF Drug for an FDA-approved use of the drug: Stribild from 2016 to 2017. As a result of

 6   Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and was

 7   injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused Plaintiff to suffer

 8   damages to his kidneys, resulting in a diagnosis of stage 3 chronic kidney disease. Plaintiff required

 9   and incurred and will continue to require and incur expenses in connection with medical treatment as

10   a result of these injuries. Plaintiff has endured and will continue to endure pain, suffering, mental

11   anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost earnings and/or a

12   loss of earning capacity, and other injuries and damages to be proven at trial.

13            42.      Plaintiff Christian Torres is and was at all relevant times a citizen of the State of

14   Florida and domiciled in Hialeah, Florida. Plaintiff Christian Torres purchased and ingested the

15   following TDF Drug for an FDA-approved use of the drug: Stribild from 2014 to 2018. As a result of

16   Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and was

17   injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused Plaintiff to suffer

18   low bone density at the young age of twenty-five. Plaintiff required and incurred and will continue to

19   require and incur expenses in connection with medical treatment as a result of these injuries. Plaintiff

20   has endured and will continue to endure pain, suffering, mental anguish, and loss of enjoyment of

21   life as a result of his injuries, including loss of mobility, and has suffered lost earnings and/or a loss

22   of earning capacity, and other injuries and damages to be proven at trial.

23            43.      Plaintiff Christine Cope is and was at all relevant times a citizen of the State of Texas

24   and domiciled in New Braunfels, Texas. Plaintiff Christine Cope purchased and ingested the

25   following TDF Drugs for an FDA-approved use of the drugs: Viread, Truvada, Complera and

26   Stribild. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff

27   ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused

28   Plaintiff to suffer bone demineralization, for which Plaintiff was diagnosed with osteoporosis.
     COMPLAINT FOR DAMAGES - 12
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 19 of 146



 1   Plaintiff required and incurred and will continue to require and incur expenses in connection with

 2   medical treatment as a result of these injuries. Plaintiff has endured and will continue to endure pain,

 3   suffering, mental anguish, and loss of enjoyment of life as a result of her injuries, has suffered lost

 4   earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

 5            44.      Plaintiff Clarence E. Southall Jr. is and was at all relevant times a citizen of the State

 6   of Texas and domiciled in Missouri City, Texas. Plaintiff Clarence E. Southall Jr. purchased and

 7   ingested the following TDF Drug for an FDA-approved use of the drug: Stribild from April 2016 to

 8   November 2016. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drug,

 9   Plaintiff ingested and was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug

10   caused Plaintiff to experience dangerously high levels of creatinine. Plaintiff required and incurred

11   and will continue to require and incur expenses in connection with medical treatment as a result of

12   these injuries. Plaintiff has endured and will continue to endure pain, suffering, mental anguish, and

13   loss of enjoyment of life as a result of his injuries, has suffered lost earnings and/or a loss of earning

14   capacity, and other injuries and damages to be proven at trial.

15            45.      Plaintiff Claudio Moreira is and was at all relevant times a citizen of the State of

16   Florida and domiciled in Pierson, Florida. Plaintiff Claudio Moreira purchased and ingested the

17   following TDF Drugs for an FDA-approved use of the drugs: Viread, Truvada, Atripla, and Stribild

18   for approximately 10 years. As a result of Gilead’s wrongful conduct with respect to the defective

19   TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of

20   the TDF Drugs caused Plaintiff to suffer bone demineralization, for which he was diagnosed with

21   osteoporosis. Plaintiff required and incurred and will continue to require and incur expenses in

22   connection with medical treatment as a result of these injuries. Plaintiff has endured and will

23   continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of his

24   injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and damages

25   to be proven at trial.

26            46.      Plaintiff Colette Eva Gilmer is and was at all relevant times a citizen of the State of

27   South Carolina and domiciled in Columbia, South Carolina. Plaintiff Colette Eva Gilmer purchased

28   and ingested the following TDF Drug for an FDA-approved use of the drug: Stribild from 2016 to
     COMPLAINT FOR DAMAGES - 13
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 20 of 146



 1   August 2018. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drug,

 2   Plaintiff ingested and was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug

 3   caused Plaintiff to suffer bone demineralization, for which Plaintiff was diagnosed with osteoporosis

 4   and which caused or contributed to a compound fracture in Plaintiff’s spine. Plaintiff required and

 5   incurred and will continue to require and incur expenses in connection with medical treatment as a

 6   result of these injuries. Plaintiff has endured and will continue to endure pain, suffering, mental

 7   anguish, and loss of enjoyment of life as a result of her injuries, has suffered lost earnings and/or a

 8   loss of earning capacity, and other injuries and damages to be proven at trial.

 9            47.      Plaintiff Curtis Pritchett is and was at all relevant times a citizen of the State of North

10   Carolina and domiciled in Gastonia, North Carolina. Plaintiff Curtis Pritchett purchased and ingested

11   the following TDF Drugs for an FDA-approved use of the drugs: Truvada from 2011 to 2013 and

12   Stribild from 2014 to 2016. As a result of Gilead’s wrongful conduct with respect to the defective

13   TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of

14   the TDF Drugs caused Plaintiff to suffer damage to his kidneys, resulting in a diagnosis of kidney

15   disease. Plaintiff required and incurred and will continue to require and incur expenses in connection

16   with medical treatment as a result of these injuries. Plaintiff has endured and will continue to endure

17   pain, suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered

18   lost earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

19            48.      Plaintiff Cynthia Durant is and was at all relevant times a citizen of the State of

20   Minnesota and domiciled in Brooklyn Park, Minnesota. Plaintiff Cynthia Durant purchased and

21   ingested the following TDF Drugs for an FDA-approved use of the drugs: Viread and Truvada, then

22   Stribild from 2012 to 2016. As a result of Gilead’s wrongful conduct with respect to the defective

23   TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of

24   the TDF Drugs caused Plaintiff to suffer bone demineralization, for which Plaintiff was diagnosed

25   with osteopenia. Plaintiff required and incurred and will continue to require and incur expenses in

26   connection with medical treatment as a result of these injuries. Plaintiff has endured and will

27   continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of her

28
     COMPLAINT FOR DAMAGES - 14
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 21 of 146



 1   injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and damages

 2   to be proven at trial.

 3            49.      Plaintiff Cynthia Lorraine Spears is and was at all relevant times a citizen of the State

 4   of California and domiciled in Playa Del Rey, California. Plaintiff Cynthia Lorraine Spears

 5   purchased and ingested the following TDF Drugs for an FDA-approved use of the drugs: Stribild,

 6   Truvada, and Viread for a total of approximately six years. As a result of Gilead’s wrongful conduct

 7   with respect to the defective TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF

 8   Drugs. Plaintiff’s ingestion of the TDF Drugs caused Plaintiff to suffer from Fanconi syndrome,

 9   bone demineralization, and a fracture of Plaintiff’s foot. Plaintiff required and incurred and will

10   continue to require and incur expenses in connection with medical treatment as a result of these

11   injuries. Plaintiff has endured and will continue to endure pain, suffering, mental anguish, and loss of

12   enjoyment of life as a result of her injuries, has suffered lost earnings and/or a loss of earning

13   capacity, and other injuries and damages to be proven at trial.

14            50.      Plaintiff D’Andre L. Hale is and was at all relevant times a citizen of the State of Ohio

15   and domiciled in Cincinnati, Ohio. Plaintiff D’Andre L. Hale purchased and ingested the following

16   TDF Drugs for an FDA-approved use of the drugs: Atripla, Truvada, and Stribild from 2011 to 2017.

17   As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff ingested

18   and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused Plaintiff

19   to experience proteinuria. Plaintiff required and incurred and will continue to require and incur

20   expenses in connection with medical treatment as a result of these injuries. Plaintiff has endured and

21   will continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of

22   his injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and

23   damages to be proven at trial.

24            51.      Plaintiff Dameco Gates is and was at all relevant times a citizen of the State of

25   California and domiciled in Hawthorne, California. Plaintiff Dameco Gates purchased and ingested

26   the following TDF Drug for an FDA-approved use of the drug: Stribild from 2016 to 2017. As a

27   result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and

28   was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused Plaintiff to
     COMPLAINT FOR DAMAGES - 15
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 22 of 146



 1   suffer from bone demineralization and damage to Plaintiff’s bones. Plaintiff required and incurred

 2   and will continue to require and incur expenses in connection with medical treatment as a result of

 3   these injuries. Plaintiff has endured and will continue to endure pain, suffering, mental anguish, and

 4   loss of enjoyment of life as a result of his injuries, has suffered lost earnings and/or a loss of earning

 5   capacity, and other injuries and damages to be proven at trial.

 6            52.      Plaintiff Daniel J. McLean is and was at all relevant times a citizen of the State of

 7   Florida and domiciled in St. Petersburg, Florida. Plaintiff Daniel J. McLean purchased and ingested

 8   the following TDF Drug for an FDA-approved use of the drug: Stribild from 2012 to 2018. As a

 9   result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and

10   was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused Plaintiff to

11   suffer kidney dysfunction, including a reduction in his kidney function to 50 percent. Plaintiff

12   required and incurred and will continue to require and incur expenses in connection with medical

13   treatment as a result of these injuries. Plaintiff has endured and will continue to endure pain,

14   suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost

15   earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

16            53.      Plaintiff Daniel Schenske-Shelton is and was at all relevant times a citizen of the State

17   of Florida and domiciled in Orlando, Florida. Plaintiff Daniel Schenske-Shelton purchased and

18   ingested the following TDF Drugs for an FDA-approved use of the drugs: Atripla from 2006 to 2016

19   and Stribild in 2016. As a result of Gilead’s wrongful conduct with respect to the defective TDF

20   Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the

21   TDF Drugs caused Plaintiff to suffer kidney failure. Plaintiff required and incurred and will continue

22   to require and incur expenses in connection with medical treatment as a result of these injuries,

23   including hospitalization. Plaintiff has endured and will continue to endure pain, suffering, mental

24   anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost earnings and/or a

25   loss of earning capacity, and other injuries and damages to be proven at trial.

26            54.      Plaintiff Darron Barnes is and was at all relevant times a citizen of the State of

27   Maryland and domiciled in Baltimore, Maryland. Plaintiff Darron Barnes purchased and ingested the

28   following TDF Drugs for an FDA-approved use of the drugs: Truvada and Stribild from 2014 to
     COMPLAINT FOR DAMAGES - 16
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 23 of 146



 1   2016. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff

 2   ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused

 3   Plaintiff to suffer kidney dysfunction and disease. Plaintiff required and incurred and will continue to

 4   require and incur expenses in connection with medical treatment as a result of these injuries. Plaintiff

 5   has endured and will continue to endure pain, suffering, mental anguish, and loss of enjoyment of

 6   life as a result of his injuries, has suffered lost earnings and/or a loss of earning capacity, and other

 7   injuries and damages to be proven at trial.

 8            55.      Plaintiff Darryl Flammer is and was at all relevant times a citizen of the State of

 9   Maryland and domiciled in Silver Spring, Maryland. Plaintiff Darryl Flammer purchased and

10   ingested the following TDF Drugs for an FDA-approved use of the drugs: Atripla and Stribild. As a

11   result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff ingested and

12   was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused Plaintiff to

13   suffer dangerously high creatinine levels and bone demineralization, resulting in a diagnosis of

14   osteoporosis and fractures to Plaintiff’s hips and ankle. Plaintiff’s injuries required Plaintiff to use a

15   wheelchair for mobility and caused Plaintiff mental pain, distress and anguish as a result of being

16   unable to care for his elderly mother. Plaintiff required and incurred and will continue to require and

17   incur expenses in connection with medical treatment as a result of these injuries, including surgery.

18   Plaintiff has endured and will continue to endure pain, suffering, mental anguish, and loss of

19   enjoyment of life as a result of his injuries, has suffered lost earnings and/or a loss of earning

20   capacity, and other injuries and damages to be proven at trial.

21            56.      Plaintiff Daryl Lindsay is and was at all relevant times a citizen of the State of Texas

22   and domiciled in Milano, Texas. Plaintiff Daryl Lindsay purchased and ingested the following TDF

23   Drugs for an FDA-approved use of the drugs: Viread and Stribild. As a result of Gilead’s wrongful

24   conduct with respect to the defective TDF Drugs, Plaintiff ingested and was injured by the foregoing

25   TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused Plaintiff to suffer bone demineralization,

26   for which Plaintiff was diagnosed with osteopenia and which caused or contributed to Plaintiff

27   suffering fractures in his hips and ankles. Plaintiff required and incurred and will continue to require

28   and incur expenses in connection with medical treatment as a result of these injuries. Plaintiff has
     COMPLAINT FOR DAMAGES - 17
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 24 of 146



 1   endured and will continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as

 2   a result of his injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries

 3   and damages to be proven at trial.

 4            57.      Plaintiff David Gonzales is and was at all relevant times a citizen of the State of

 5   Colorado and domiciled in Denver, Colorado. Plaintiff David Gonzales purchased and ingested the

 6   following TDF Drugs for an FDA-approved use of the drugs: Truavda and Stribild from 2008 to

 7   2018. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff

 8   ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused

 9   Plaintiff to suffer bone demineralization, for which Plaintiff was diagnosed with osteopenia. Plaintiff

10   required and incurred and will continue to require and incur expenses in connection with medical

11   treatment as a result of these injuries. Plaintiff has endured and will continue to endure pain,

12   suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost

13   earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

14            58.      Plaintiff David Johnson is and was at all relevant times a citizen of the State of

15   Florida and domiciled in DeFuniak Springs, Florida. Plaintiff David Johnson purchased and ingested

16   the following TDF Drugs for an FDA-approved use of the drugs: Truvada from 2004 to 2012 and

17   Stribild from 2012 to 2016. As a result of Gilead’s wrongful conduct with respect to the defective

18   TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of

19   the TDF Drugs caused Plaintiff to suffer chronic kidney disease and bone demineralization, for

20   which Plaintiff was diagnosed with osteoporosis, and which caused or contributed to numerous

21   compression fractures in Plaintiff’s spine. Plaintiff required and incurred and will continue to require

22   and incur expenses in connection with medical treatment as a result of these injuries. Plaintiff has

23   endured and will continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as

24   a result of his injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries

25   and damages to be proven at trial.

26            59.      Plaintiff David Maloney is and was at all relevant times a citizen of the State of

27   Colorado and domiciled in Lakewood, Colorado. Plaintiff David Maloney purchased and ingested

28   the following TDF Drugs for an FDA-approved use of the drugs: Viread, Truvada, and Stribild. As a
     COMPLAINT FOR DAMAGES - 18
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 25 of 146



 1   result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff ingested and

 2   was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused Plaintiff to

 3   suffer from kidney dysfunction and damage to Plaintiff’s kidneys. Plaintiff required and incurred and

 4   will continue to require and incur expenses in connection with medical treatment as a result of these

 5   injuries. Plaintiff has endured and will continue to endure pain, suffering, mental anguish, and loss of

 6   enjoyment of life as a result of his injuries, has suffered lost earnings and/or a loss of earning

 7   capacity, and other injuries and damages to be proven at trial.

 8            60.      Plaintiff David Oneal Bozeman is and was at all relevant times a citizen of the State

 9   of Mississippi and domiciled in Moss Point, Mississippi. Plaintiff David Oneal Bozeman purchased

10   and ingested the following TDF Drugs for an FDA-approved use of the drugs: Truvada, Atripla,

11   Stribild and Complera beginning in 2004. As a result of Gilead’s wrongful conduct with respect to

12   the defective TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s

13   ingestion of the TDF Drugs caused Plaintiff to suffer bone demineralization and kidney failure

14   requiring surgery and hospitalization. Plaintiff required and incurred and will continue to require and

15   incur expenses in connection with medical treatment as a result of these injuries, including inpatient

16   hospitalization and surgery. Plaintiff has endured and will continue to endure pain, suffering, mental

17   anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost earnings and/or a

18   loss of earning capacity, and other injuries and damages to be proven at trial.

19            61.      Plaintiff David Zajac is and was at all relevant times a citizen of the State of

20   Wisconsin and domiciled in Milwaukee, Wisconsin. Plaintiff David Zajac purchased and ingested

21   the following TDF Drugs for an FDA-approved use of the drugs: Truvada and Stribild. As a result of

22   Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff ingested and was

23   injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused Plaintiff to suffer

24   bone demineralization. Plaintiff required and incurred and will continue to require and incur

25   expenses in connection with medical treatment as a result of these injuries. Plaintiff has endured and

26   will continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of

27   his injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and

28   damages to be proven at trial.
     COMPLAINT FOR DAMAGES - 19
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 26 of 146



 1            62.      Plaintiff Demetrius Waters is and was at all relevant times a citizen of the State of

 2   California and domiciled in Los Angeles, California. Plaintiff Demetrius Waters purchased and

 3   ingested the following TDF Drugs for an FDA-approved use of the drugs: Truvada, Atripla,

 4   Complera and Stribild from 2008 to 2018. As a result of Gilead’s wrongful conduct with respect to

 5   the defective TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s

 6   ingestion of the TDF Drugs caused Plaintiff to suffer from kidney dysfunction and damage to

 7   Plaintiff’s kidneys. Plaintiff required and incurred and will continue to require and incur expenses in

 8   connection with medical treatment as a result of these injuries. Plaintiff has endured and will

 9   continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of his

10   injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and damages

11   to be proven at trial.

12            63.      Plaintiff Dennis Phillips is and was at all relevant times a citizen of the State of

13   Pennsylvania and domiciled in Stroudsburg, Pennsylvania. Plaintiff Dennis Phillips purchased and

14   ingested the following TDF Drugs for an FDA-approved use of the drugs: Atripla for approximately

15   one year in 2014 and Stribild from 2015 to 2016. As a result of Gilead’s wrongful conduct with

16   respect to the defective TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs.

17   Plaintiff’s ingestion of the TDF Drugs caused Plaintiff to suffer loss of kidney function and stage 3

18   chronic kidney disease. Plaintiff’s injuries have caused and will continue to cause extreme pain,

19   mental anguish, fear and distress relating to swelling caused by his condition and related shortness of

20   breath. Plaintiff required and incurred and will continue to require and incur expenses in connection

21   with medical treatment as a result of these injuries. Plaintiff has endured and will continue to endure

22   pain, suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered

23   lost earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

24            64.      Plaintiff Deshawn C. Mitchell is and was at all relevant times a citizen of the State of

25   New York and domiciled in Bronx, New York. Plaintiff Deshawn C. Mitchell purchased and

26   ingested the following TDF Drugs for an FDA-approved use of the drugs: Complera from 2013 to

27   2015 and Stribild beginning in 2015. As a result of Gilead’s wrongful conduct with respect to the

28   defective TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s
     COMPLAINT FOR DAMAGES - 20
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 27 of 146



 1   ingestion of the TDF Drugs caused Plaintiff to suffer damage to his kidneys, resulting in renal failure

 2   and a diagnosis of chronic kidney disease and requiring hospitalization. Plaintiff required and

 3   incurred and will continue to require and incur expenses in connection with medical treatment as a

 4   result of these injuries, including inpatient hospitalization. Plaintiff has endured and will continue to

 5   endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has

 6   suffered lost earnings and/or a loss of earning capacity, and other injuries and damages to be proven

 7   at trial.

 8               65.   Plaintiff Dinah Hardy is and was at all relevant times a citizen of the State of

 9   Mississippi and domiciled in Jackson, Mississippi. Plaintiff Dinah Hardy purchased and ingested the

10   following TDF Drugs for an FDA-approved use of the drugs: Truvada from 2013 to 2015 and

11   Stribild from 2015 to 2017. As a result of Gilead’s wrongful conduct with respect to the defective

12   TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of

13   the TDF Drugs caused Plaintiff to suffer damage to her kidneys, resulting in a diagnosis of stage 3

14   chronic kidney disease. Plaintiff required and incurred and will continue to require and incur

15   expenses in connection with medical treatment as a result of these injuries. Plaintiff has endured and

16   will continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of

17   her injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and

18   damages to be proven at trial.

19               66.   Plaintiff Douglas Leroy Phipps is and was at all relevant times a citizen of the State of

20   California and domiciled in Pomona, California. Plaintiff Douglas Leroy Phipps purchased and

21   ingested the following TDF Drugs for an FDA-approved use of the drugs: Truvada and Stribild from

22   2012 to 2018. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs,

23   Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF

24   Drugs caused damage to Plaintiff’s kidneys, for which Plaintiff was diagnosed with stage 3 chronic

25   kidney disease. Plaintiff required and incurred and will continue to require and incur expenses in

26   connection with medical treatment as a result of these injuries. Plaintiff has endured and will

27   continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of his

28
     COMPLAINT FOR DAMAGES - 21
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 28 of 146



 1   injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and damages

 2   to be proven at trial.

 3            67.      Plaintiff Duane Lewis is and was at all relevant times a citizen of the State of

 4   California and domiciled in Sacramento, California. Plaintiff Duane Lewis purchased and ingested

 5   the following TDF Drugs for an FDA-approved use of the drugs: Complera from 2013 to 2014 and

 6   Stribild from 2014 to 2018. As a result of Gilead’s wrongful conduct with respect to the defective

 7   TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of

 8   the TDF Drugs caused Plaintiff to suffer bone demineralization, for which he was diagnosed with

 9   osteoporosis and which caused two of Plaintiff’s vertebrae to fracture. Plaintiff required and incurred

10   and will continue to require and incur expenses in connection with medical treatment as a result of

11   these injuries. Plaintiff has endured and will continue to endure pain, suffering, mental anguish, and

12   loss of enjoyment of life as a result of his injuries, has suffered lost earnings and/or a loss of earning

13   capacity, and other injuries and damages to be proven at trial.

14            68.      Plaintiff Dushawn Walker is and was at all relevant times a citizen of the State of

15   Tennessee and domiciled in Memphis, Tennessee. Plaintiff Dushawn Walker purchased and ingested

16   the following TDF Drug for an FDA-approved use of the drug: Stribild from 2015 to 2017. As a

17   result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and

18   was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused Plaintiff to

19   suffer bone demineralization, for which Plaintiff was diagnosed with low bone density. Plaintiff

20   required and incurred and will continue to require and incur expenses in connection with medical

21   treatment as a result of these injuries. Plaintiff has endured and will continue to endure pain,

22   suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost

23   earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

24            69.      Plaintiff Dwayne Ross is and was at all relevant times a citizen of the State of Florida

25   and domiciled in Palmetto, Florida. Plaintiff Dwayne Ross purchased and ingested the following

26   TDF Drug for an FDA-approved use of the drug: Stribild beginning in 2015. As a result of Gilead’s

27   wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and was injured by the

28   foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused Plaintiff to suffer kidney
     COMPLAINT FOR DAMAGES - 22
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 29 of 146



 1   dysfunction beginning at the young age of forty, and bone demineralization, for which he was

 2   diagnosed with osteoporosis at the young age of forty-one. Plaintiff required and incurred and will

 3   continue to require and incur expenses in connection with medical treatment as a result of these

 4   injuries. Plaintiff has endured and will continue to endure pain, suffering, mental anguish, and loss of

 5   enjoyment of life as a result of his injuries, has suffered lost earnings and/or a loss of earning

 6   capacity, and other injuries and damages to be proven at trial.

 7            70.      Plaintiff Earl Roberts III is and was at all relevant times a citizen of the State of

 8   Delaware and domiciled in Seaford, Delaware. Plaintiff Earl Roberts III purchased and ingested the

 9   following TDF Drugs for an FDA-approved use of the drugs: Viread for approximately one year,

10   Truvada from 2014 to 2015 and Stribild for approximately six months in 2016. As a result of

11   Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff ingested and was

12   injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused Plaintiff to suffer

13   weakness of the bones, which caused or contributed to fractures to Plaintiff’s ribs. Plaintiff required

14   and incurred and will continue to require and incur expenses in connection with medical treatment as

15   a result of these injuries. Plaintiff has endured and will continue to endure pain, suffering, mental

16   anguish, and loss of enjoyment of life including an inability to perform his employment transporting

17   medical patients, as a result of his injuries, has suffered lost earnings and/or a loss of earning

18   capacity, and other injuries and damages to be proven at trial.

19            71.      Plaintiff Elizabeth Anne Flournoy is and was at all relevant times a citizen of the State

20   of Georgia and domiciled in Atlanta, Georgia. Plaintiff Elizabeth Anne Flournoy purchased and

21   ingested the following TDF Drugs for an FDA-approved use of the drugs: Viread from 2001 to 2005

22   and Stribild beginning in 2012. As a result of Gilead’s wrongful conduct with respect to the defective

23   TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of

24   the TDF Drugs caused Plaintiff to suffer kidney failure, for which she has had to undergo multiple

25   dialysis treatments per week for more than a decade. Plaintiff’s ingestion of the TDF Drugs also

26   caused Plaintiff to suffer bone demineralization, for which she was diagnosed with osteoporosis and

27   for which she had to undergo painful bone marrow scrapings and other testing and treatment.

28   Plaintiff required and incurred and will continue to require and incur expenses in connection with
     COMPLAINT FOR DAMAGES - 23
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 30 of 146



 1   medical treatment as a result of these injuries, including dialysis, diagnostic testing, physician visits,

 2   hectoral injections, physical therapy and other treatments. Plaintiff must also use a walker or a cane

 3   when for mobility. Plaintiff has endured and will continue to endure pain, suffering, mental anguish,

 4   and loss of enjoyment of life as a result of her injuries, has suffered lost earnings and/or a loss of

 5   earning capacity, including the total loss of her career, loss of enjoyment of life, and other injuries

 6   and damages to be proven at trial.

 7            72.      Plaintiff Emily Jean Butler is and was at all relevant times a citizen of the State of

 8   South Carolina and domiciled in Georgetown, South Carolina. Plaintiff Emily Jean Butler purchased

 9   and ingested the following TDF Drug for an FDA-approved use of the drug: Stribild from 2012 to

10   2016. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff

11   ingested and was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused

12   Plaintiff to suffer bone demineralization, for which Plaintiff was diagnosed with osteoporosis.

13   Plaintiff required and incurred and will continue to require and incur expenses in connection with

14   medical treatment as a result of these injuries. Plaintiff has endured and will continue to endure pain,

15   suffering, mental anguish, and loss of enjoyment of life as a result of her injuries, has suffered lost

16   earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

17            73.      Plaintiff Emmanuel Desire is and was at all relevant times a citizen of the State of

18   Florida and domiciled in Hernando, Florida. Plaintiff Emmanuel Desire purchased and ingested the

19   following TDF Drugs for an FDA-approved use of the drugs: Atripla from 2006 to 2012 and Stribild

20   from 2012 to 2016. As a result of Gilead’s wrongful conduct with respect to the defective TDF

21   Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the

22   TDF Drugs caused Plaintiff to suffer bone demineralization and low bone density, which caused or

23   contributed to a fall in which Plaintiff suffered cuts to his face, arms and legs. Plaintiff’s physicians

24   have also recommended that Plaintiff retire early due to his injuries. Plaintiff required and incurred

25   and will continue to require and incur expenses in connection with medical treatment as a result of

26   these injuries. Plaintiff has endured and will continue to endure pain, suffering, mental anguish, and

27   loss of enjoyment of life as a result of his injuries, has suffered lost earnings and/or a loss of earning

28   capacity, and other injuries and damages to be proven at trial.
     COMPLAINT FOR DAMAGES - 24
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 31 of 146



 1            74.      Plaintiff Faykeita Lenore Wearing is and was at all relevant times a citizen of the

 2   State of Pennsylvania and domiciled in Philadelphia Pennsylvania. Plaintiff Faykeita Lenore

 3   Wearing purchased and ingested the following TDF Drugs for an FDA-approved use of the drugs:

 4   Atripla from 2006 to 2009 and Stribild from 2012 to 2015. As a result of Gilead’s wrongful conduct

 5   with respect to the defective TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF

 6   Drugs. Plaintiff’s ingestion of the TDF Drugs caused Plaintiff to suffer bone demineralization, for

 7   which Plaintiff was diagnosed with osteoporosis. Plaintiff’s injuries have required her to use a cane

 8   for walking, leave her career and go on disability. Plaintiff’s ingestion of the TDF Drugs also caused

 9   Plaintiff, who is under age 50, to suffer acute kidney failure and coma. Plaintiff required and

10   incurred and will continue to require and incur expenses in connection with medical treatment as a

11   result of these injuries, including inpatient hospitalization and dialysis. Plaintiff has endured and will

12   continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of her

13   injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and damages

14   to be proven at trial.

15            75.      Plaintiff Felipe June Quiambao is and was at all relevant times a citizen of the State of

16   New Mexico and domiciled in Espanola, New Mexico. Plaintiff Felipe June Quiambao purchased

17   and ingested the following TDF Drugs for an FDA-approved use of the drugs: Truvada, Atripla and

18   Stribild from 2013 to 2016. As a result of Gilead’s wrongful conduct with respect to the defective

19   TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of

20   the TDF Drugs caused Plaintiff to suffer low bone density and loss of kidney function. Plaintiff

21   required and incurred and will continue to require and incur expenses in connection with medical

22   treatment as a result of these injuries. Plaintiff has endured and will continue to endure pain,

23   suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost

24   earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

25            76.      Plaintiff Fred Monroe Cobbett Jr. is and was at all relevant times a citizen of the State

26   of Mississippi and domiciled in Olive Branch, Mississippi. Plaintiff Fred Monroe Cobbett Jr.

27   purchased and ingested the following TDF Drug for an FDA-approved use of the drug: Stribild from

28   2012 to 2017. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drug,
     COMPLAINT FOR DAMAGES - 25
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 32 of 146



 1   Plaintiff ingested and was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug

 2   caused Plaintiff to suffer bone demineralization, for which Plaintiff was diagnosed with osteoporosis.

 3   Plaintiff’s ingestion of the TDF Drugs also caused Plaintiff to suffer kidney failure. Plaintiff required

 4   and incurred and will continue to require and incur expenses in connection with medical treatment as

 5   a result of these injuries, including hospitalization and dialysis. Plaintiff has endured and will

 6   continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of his

 7   injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and damages

 8   to be proven at trial.

 9            77.      Plaintiff Georgia Elaine Tanner is and was at all relevant times a citizen of the State

10   of Texas and domiciled in Killeen, Texas. Plaintiff Georgia Elaine Tanner purchased and ingested

11   the following TDF Drugs for an FDA-approved use of the drugs: Atripla to 2016 and Stribild

12   beginning in 2016. As a result of Gilead’s wrongful conduct with respect to the defective TDF

13   Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the

14   TDF Drug caused Plaintiff to suffer bone demineralization, for which Plaintiff was diagnosed with

15   osteopenia. Plaintiff required and incurred and will continue to require and incur expenses in

16   connection with medical treatment as a result of these injuries. Plaintiff has endured and will

17   continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of her

18   injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and damages

19   to be proven at trial.

20            78.      Plaintiff Gilbert James, individually and as personal representative for the Estate of

21   Tammy Guydon, is and was at all relevant times a citizen of the State of Arkansas and domiciled in

22   Little Rock, Arkansas. Plaintiff, Gilbert James is the husband of Tammy Guydon, deceased.

23   Decedent, Tammy Guydon purchased and ingested the following TDF Drugs for an FDA-approved

24   use of the drugs: Truvada from 2013 to 2016 and Stribild from 2013 to 2016. As a result of Gilead’s

25   wrongful conduct with respect to the defective TDF Drugs, Decedent ingested and was injured by the

26   foregoing TDF Drugs. Decedent's ingestion of the TDF Drugs caused Decedent to suffer kidney

27   failure, which ultimately resulted in her death. Decedent's ingestion of the defective TDF Drugs also

28   caused Decedent to suffer bone demineralization and weakening of her bones. Decedent required and
     COMPLAINT FOR DAMAGES - 26
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 33 of 146



 1   incurred expenses in connection with medical treatment as a result of these injuries, including

 2   hospitalization and dialysis. As a direct and proximate result of Defendant Gilead’s wrongful

 3   conduct, Decedent Tammy Guydon suffered severe bodily injuries, pain, suffering, mental anguish,

 4   loss of enjoyment of life and loss of earnings and/or earning capacity, up to the time of her death.

 5   Decedent’s death was a direct and proximate result of Defendant’s wrongful conduct and the injuries

 6   caused to Decedent by Defendant’s wrongful conduct. Plaintiff James Gilbert, individually and in his

 7   capacity as representative for the Estate of Tammy Guydon, has suffered loss of consortium in the

 8   past and future, including loss of the relationship, loss of affection, society, assistance, emotional

 9   support, care, comfort, solace, companionship, protection, and services; past and future pecuniary

10   losses including earning capacity, advice, counsel, services, care, maintenance, support, and

11   contributions that he would, in reasonable probability, have received had his wife lived; past and

12   future mental anguish; and past and future pecuniary losses including earning capacity; and the

13   necessary expenses for any emergency care and funeral and burial expenses of Decedent Tammy

14   Guydon; and other damages to be proven at trial.

15            79.      Plaintiff Gloria Lynn Green is and was at all relevant times a citizen of the State of

16   Alabama and domiciled in Birmingham, Alabama. Plaintiff Gloria Lynn Green purchased and

17   ingested the following TDF Drugs for an FDA-approved use of the drugs: Truvada and Stribild from

18   approximately 2011 to 2018. As a result of Gilead’s wrongful conduct with respect to the defective

19   TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of

20   the TDF Drugs caused damage to and weakening of Plaintiff’s bones. Plaintiff required and incurred

21   and will continue to require and incur expenses in connection with medical treatment as a result of

22   these injuries. Plaintiff has endured and will continue to endure pain, suffering, mental anguish, and

23   loss of enjoyment of life as a result of her injuries, has suffered lost earnings and/or a loss of earning

24   capacity, and other injuries and damages to be proven at trial.

25            80.      Plaintiff Grace Marie Thomas is and was at all relevant times a citizen of the State of

26   Louisiana and domiciled in St. Gabriel, Louisiana. Plaintiff Grace Marie Thomas purchased and

27   ingested the following TDF Drugs for an FDA-approved use of the drugs: Truvada and Stribild from

28   2011 to 2017. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs,
     COMPLAINT FOR DAMAGES - 27
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 34 of 146



 1   Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF

 2   Drugs caused Plaintiff to suffer bone demineralization, for which Plaintiff was diagnosed with

 3   osteoporosis. Plaintiff required and incurred and will continue to require and incur expenses in

 4   connection with medical treatment as a result of these injuries. Plaintiff has endured and will

 5   continue to endure pain, suffering, mental anguish, and loss of enjoyment of life including loss of

 6   mobility and personal freedom as a result of her injuries, has suffered lost earnings and/or a loss of

 7   earning capacity, and other injuries and damages to be proven at trial.

 8            81.      Plaintiff George Allen Myers is and was at all relevant times a citizen of the State of

 9   California and domiciled in Los Angeles, California. Plaintiff George Allen Myers purchased and

10   ingested the following TDF Drugs for an FDA-approved use of the drugs: Stribild, Complera,

11   Truvada, and Atripla from 2013 to 2016. As a result of Gilead’s wrongful conduct with respect to the

12   defective TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s

13   ingestion of the TDF Drugs caused Plaintiff to suffer from bone demineralization, for which he was

14   diagnosed with osteoporosis, and which has caused or contributed to multiple rib fractures. Plaintiff

15   required and incurred and will continue to require and incur expenses in connection with medical

16   treatment as a result of these injuries. Plaintiff has endured and will continue to endure pain,

17   suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost

18   earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

19            82.      Plaintiff Hector Manuel Bedoya is and was at all relevant times a citizen of the State

20   of California and domiciled in Ponoma, California. Plaintiff Hector Manuel Bedoya purchased and

21   ingested the following TDF Drugs for an FDA-approved use of the drugs: Stribild, Viread, and

22   Truvada. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff

23   ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused

24   Plaintiff to suffer bone demineralization, for which Plaintiff was diagnosed with osteopenia. Plaintiff

25   required and incurred and will continue to require and incur expenses in connection with medical

26   treatment as a result of these injuries. Plaintiff has endured and will continue to endure pain,

27   suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost

28   earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.
     COMPLAINT FOR DAMAGES - 28
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 35 of 146



 1            83.      Plaintiff Herbie Kay Dehorney is and was at all relevant times a citizen of the State of

 2   California and domiciled in Moreno Valley, California. Plaintiff Herbie Kay Dehorney purchased

 3   and ingested the following TDF Drugs for an FDA-approved use of the drugs: Viread from 2001 to

 4   2004, Truvada from 2004 to 2007, Atripla from 2007 to 2011, Complera from 2011 to 2013 and

 5   Stribild from 2013 to 2017. As a result of Gilead’s wrongful conduct with respect to the defective

 6   TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of

 7   the TDF Drugs caused Plaintiff to suffer bone demineralization at the young age of forty-four, which

 8   caused or contributed to a fracture of Plaintiff’s jaw. Plaintiff required and incurred and will continue

 9   to require and incur expenses in connection with medical treatment as a result of these injuries,

10   including physical therapy. Plaintiff has endured and will continue to endure pain, suffering, mental

11   anguish, and loss of enjoyment of life as a result of her injuries, has suffered lost earnings and/or a

12   loss of earning capacity, and other injuries and damages to be proven at trial.

13            84.      Plaintiff Jamal Loranso Smith is and was at all relevant times a citizen of the State of

14   Nevada and domiciled in Las Vegas, Nevada. Plaintiff Jamal Loranso Smith purchased and ingested

15   the following TDF Drugs for an FDA-approved use of the drugs: Atripla and Complera prior to 2013

16   and Stribild from 2013 to 2016. As a result of Gilead’s wrongful conduct with respect to the

17   defective TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s

18   ingestion of the TDF Drugs caused Plaintiff to suffer stage 3 chronic kidney disease and bone

19   demineralization resulting in a diagnosis of low bone density. Plaintiff required and incurred and will

20   continue to require and incur expenses in connection with medical treatment as a result of these

21   injuries. Plaintiff has endured and will continue to endure pain, suffering, mental anguish, and loss of

22   enjoyment of life as a result of his injuries, has suffered lost earnings and/or a loss of earning

23   capacity, and other injuries and damages to be proven at trial.

24            85.      Plaintiff Jermaine Carter is and was at all relevant times a citizen of the State of Ohio

25   and domiciled in New Philadelphia, Ohio. Plaintiff Jermaine Carter purchased and ingested the

26   following TDF Drugs for an FDA-approved use of the drugs: Truvada and Stribild from 2013 to

27   2017. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff

28   ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused
     COMPLAINT FOR DAMAGES - 29
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 36 of 146



 1   Plaintiff to suffer damages to his kidneys, resulting in a diagnosis of chronic kidney disease. Plaintiff

 2   required and incurred and will continue to require and incur expenses in connection with medical

 3   treatment as a result of these injuries. Plaintiff has endured and will continue to endure pain,

 4   suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost

 5   earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

 6            86.      Plaintiff Jermaine Fleming is and was at all relevant times a citizen of the State of

 7   Maryland and domiciled in Baltimore, Maryland. Plaintiff Jermaine Fleming purchased and ingested

 8   the following TDF Drug for an FDA-approved use of the drug: Stribild beginning in 2012. As a

 9   result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and

10   was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused Plaintiff to

11   suffer bone demineralization, for which Plaintiff was diagnosed with osteoporosis while only in his

12   forties. Plaintiff required and incurred and will continue to require and incur expenses in connection

13   with medical treatment as a result of these injuries. Plaintiff has endured and will continue to endure

14   pain, suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered

15   lost earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

16            87.      Plaintiff Jerry Miller is and was at all relevant times a citizen of the State of New

17   York and domiciled in Syracuse, New York. Plaintiff Jerry Miller purchased and ingested the

18   following TDF Drug for an FDA-approved use of the drug: Stribild from 2012 to 2017. As a result of

19   Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and was

20   injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused Plaintiff to suffer

21   reduced kidney function. Plaintiff required and incurred and will continue to require and incur

22   expenses in connection with medical treatment as a result of these injuries. Plaintiff has endured and

23   will continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of

24   his injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and

25   damages to be proven at trial.

26            88.      Plaintiff John Doe 1 is and was at all relevant times a citizen of the State of North

27   Carolina and domiciled in Winston-Salem, North Carolina. Plaintiff John Doe 1 purchased and

28   ingested the following TDF Drugs for an FDA-approved use of the drugs: Truvada and Stribild for
     COMPLAINT FOR DAMAGES - 30
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 37 of 146



 1   approximately four years. As a result of Gilead’s wrongful conduct with respect to the defective TDF

 2   Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the

 3   TDF Drugs caused Plaintiff to suffer bone demineralization, for which he was diagnosed with low

 4   bone density at the young age of thirty-four. Plaintiff required and incurred and will continue to

 5   require and incur expenses in connection with medical treatment as a result of these injuries. Plaintiff

 6   has endured and will continue to endure pain, suffering, mental anguish, and loss of enjoyment of

 7   life as a result of his injuries, has suffered lost earnings and/or a loss of earning capacity, and other

 8   injuries and damages to be proven at trial.

 9            89.      Plaintiff John Lee Pullen is and was at all relevant times a citizen of the State of

10   Maryland and domiciled in Charles County, Maryland. Plaintiff John Lee Pullen purchased and

11   ingested the following TDF Drugs for an FDA-approved use of the drugs: Truvada from 2005 to

12   2011, Complera from 2011 to 2015 and Stribild from 2015 to 2018. As a result of Gilead’s wrongful

13   conduct with respect to the defective TDF Drugs, Plaintiff ingested and was injured by the foregoing

14   TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused Plaintiff to suffer bone demineralization,

15   which resulted in a diagnosis of osteopenia at the young age of forty-five. Plaintiff’s osteopenia and

16   related deterioration have occurred in his spine, which has caused plaintiff extreme pain and

17   suffering as well as continual numbness in his left foot and has caused Plaintiff to lose over an inch

18   in height. Plaintiff’s condition is so painful that he can no longer participate in activities he once

19   enjoyed, including working out, sexual relations, visiting with family and friends and other activities

20   that require movement and physical exertion. In addition, Plaintiff’s activities and quality of life are

21   diminished based on his fear of breaking a bone or injuring himself due to his condition, and

22   therefore, Plaintiff refrains from engaging in many of life’s activities. Plaintiff John Lee Pullen must

23   often use a cane or walker for mobility due to the injuries caused by Gilead’s defective TDF Drugs,

24   and has extreme difficulty climbing stairs in his three-level townhome. Plaintiff’s injuries have also

25   had a negative impact on his career as an IT consultant for a federal agency in that his injuries have

26   caused him to require time off from work and require Plaintiff to take frequent breaks. Plaintiff

27   required and incurred and will continue to require and incur expenses in connection with medical

28   treatment as a result of these injuries, including surgery and physical therapy. Plaintiff has endured
     COMPLAINT FOR DAMAGES - 31
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 38 of 146



 1   and will continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result

 2   of his injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and

 3   damages to be proven at trial.

 4            90.      Plaintiff Juan Villareal Sr. is and was at all relevant times a citizen of the State of

 5   Arizona and domiciled in Phoenix, Arizona. Plaintiff Juan Villareal Sr. purchased and ingested the

 6   following TDF Drug for an FDA-approved use of the drug: Stribild from 2013 to 2016. As a result

 7   of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and was

 8   injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused Plaintiff to suffer

 9   from renal failure. Plaintiff required and incurred and will continue to require and incur expenses in

10   connection with medical treatment as a result of these injuries, including inpatient hospitalization

11   Plaintiff has endured and will continue to endure pain, suffering, mental anguish, and loss of

12   enjoyment of life as a result of his injuries, has suffered lost earnings and/or a loss of earning

13   capacity, and other injuries and damages to be proven at trial.

14            91.      Plaintiff Kathi Ray is and was at all relevant times a citizen of the State of Oregon and

15   domiciled in McMinnville, Oregon. Plaintiff Kathi Ray purchased and ingested the following TDF

16   Drugs for an FDA-approved use of the drugs: Atripla from 2010 to 2013 and Stribild from 2013 to

17   2016. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff

18   ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused

19   Plaintiff to suffer bone demineralization, for which Plaintiff was diagnosed with osteopenia.

20   Plaintiff’s ingestion of the TDF Drugs has also caused Plaintiff to suffer stage 3 chronic kidney

21   disease. Plaintiff required and incurred and will continue to require and incur expenses in connection

22   with medical treatment as a result of these injuries. Plaintiff has endured and will continue to endure

23   pain, suffering, mental anguish, and loss of enjoyment of life as a result of her injuries, has suffered

24   lost earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

25            92.      Plaintiff Katina Hall is and was at all relevant times a citizen of the State of Alabama

26   and domiciled in Birmingham, Alabama. Plaintiff Katina Hall purchased and ingested the following

27   TDF Drugs for an FDA-approved use of the drugs: Atripla and Stribild for approximately five years.

28   As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff ingested
     COMPLAINT FOR DAMAGES - 32
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 39 of 146



 1   and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused bone

 2   demineralization in Plaintiff’s hips, bilaterally, resulting in a diagnosis of low bone density at the

 3   young age of 35. As a result, Plaintiff Katina Hall has extreme difficulty walking and has endured

 4   multiple back surgeries due to deterioration and to relieve the severe pain in her back, hips and legs,

 5   despite physical therapy. Plaintiff required and incurred and will continue to require and incur

 6   expenses in connection with medical treatment as a result of these injuries, including surgery.

 7   Plaintiff’s physicians have recommended bilateral hip replacements as a result of the damage to her

 8   bones. Plaintiff has endured and will continue to endure pain, suffering, mental anguish, and loss of

 9   enjoyment of life as a result of her injuries, has suffered lost earnings and/or a loss of earning

10   capacity, and other injuries and damages to be proven at trial.

11            93.      Plaintiff Kelly Gardner is and was at all relevant times a citizen of the State of

12   Missouri and domiciled in Kansas City, Missouri. Plaintiff Kelly Gardner purchased and ingested the

13   following TDF Drugs for an FDA-approved use of the drugs: Atripla beginning in 2006 and Stribild

14   for approximately six months. As a result of Gilead’s wrongful conduct with respect to the defective

15   TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of

16   the TDF Drugs caused Plaintiff to suffer bone demineralization, for which Plaintiff was diagnosed

17   with severe osteoporosis and which caused or contributed to Plaintiff’s bilateral femur fractures.

18   Plaintiff Kelly Gardner, a once active soccer mom with a professional career, has been forced by her

19   injuries to use a walker, cane or wheelchair for mobility, to retire early from her career and to go on

20   medical disability. Plaintiff required and incurred and will continue to require and incur expenses in

21   connection with medical treatment as a result of these injuries, including surgery, frequent hospital

22   visits, and implantation of bone stimulators. Plaintiff has endured and will continue to endure pain,

23   suffering, mental anguish, and loss of enjoyment of life as a result of her injuries, has suffered lost

24   earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

25            94.      Plaintiff Kelvin McCall is and was at all relevant times a citizen of the State of

26   Florida and domiciled in Fort Lauderdale, Florida. Plaintiff Kelvin McCall purchased and ingested

27   the following TDF Drug for an FDA-approved use of the drug: Stribild from 2015 to January 2018.

28   As a result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested
     COMPLAINT FOR DAMAGES - 33
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 40 of 146



 1   and was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused Plaintiff to

 2   suffer severe kidney dysfunction requiring hospitalization. Plaintiff required and incurred and will

 3   continue to require and incur expenses in connection with medical treatment as a result of these

 4   injuries, including inpatient hospitalization. Plaintiff has endured and will continue to endure pain,

 5   suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost

 6   earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

 7            95.      Plaintiff Kenneth Smith is and was at all relevant times a citizen of the State of Rhode

 8   Island and domiciled in Providence, Rhode Island. Plaintiff Kenneth Smith purchased and ingested

 9   the following TDF Drugs for an FDA-approved use of the drugs: Viread from 2001 to 2007, Truvada

10   2008 to 2012 and Stribild beginning in approximately 2013. As a result of Gilead’s wrongful conduct

11   with respect to the defective TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF

12   Drugs. Plaintiff’s ingestion of the TDF Drugs caused Plaintiff to suffer acute renal failure, which

13   required inpatient hospitalization and dialysis. Plaintiff required and incurred and will continue to

14   require and incur expenses in connection with medical treatment as a result of these injuries,

15   including inpatient hospitalization and dialysis. Plaintiff has endured and will continue to endure

16   pain, suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered

17   lost earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

18            96.      Plaintiff Kenneth Taroy is and was at all relevant times a citizen of the State of

19   Oregon and domiciled in Ontario, Oregon. Plaintiff Kenneth Taroy purchased and ingested the

20   following TDF Drugs for an FDA-approved use of the drugs: Truvada from 2010 to 2014, Complera

21   from 2012 to 2013 and Stribild from 2013 to February of 2018. As a result of Gilead’s wrongful

22   conduct with respect to the defective TDF Drugs, Plaintiff ingested and was injured by the foregoing

23   TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused Plaintiff to suffer bone demineralization,

24   for which Plaintiff was diagnosed with osteopenia. Plaintiff’s ingestion of the TDF Drugs also

25   caused Plaintiff to suffer stage 3 chronic kidney disease. Plaintiff’s injuries have required Plaintiff, at

26   less than thirty years of age, to undergo significant changes in his lifestyle, including limiting his

27   activity and leaving his employment as a bank teller. Plaintiff required and incurred and will

28   continue to require and incur expenses in connection with medical treatment as a result of these
     COMPLAINT FOR DAMAGES - 34
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 41 of 146



 1   injuries. Plaintiff has endured and will continue to endure pain, suffering, mental anguish, and loss of

 2   enjoyment of life as a result of his injuries, has suffered lost earnings and/or a loss of earning

 3   capacity, and other injuries and damages to be proven at trial.

 4            97.      Plaintiff Kent Horen is and was at all relevant times a citizen of the State of Arizona

 5   and domiciled in Phoenix, Arizona. Plaintiff Kent Horen purchased and ingested the following TDF

 6   Drug for an FDA-approved use of the drug: Stribild from 2014 to 2017. As a result of Gilead’s

 7   wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and was injured by the

 8   foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused Plaintiff to suffer bone

 9   demineralization, for which Plaintiff was diagnosed with low bone density, and loss of several inches

10   of height. Plaintiff required and incurred and will continue to require and incur expenses in

11   connection with medical treatment as a result of these injuries. Plaintiff has endured and will

12   continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of his

13   injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and damages

14   to be proven at trial.

15            98.      Plaintiff Kenyon Detai Belyeu is and was at all relevant times a citizen of the State of

16   Arizona and domiciled in Phoenix, Arizona. Plaintiff Kenyon Detai Belyeu purchased and ingested

17   the following TDF Drug for an FDA-approved use of the drug: Stribild from 2015 to 2017. As a

18   result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and

19   was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused damage to

20   Plaintiff’s kidneys, including a reduction in kidney function to 53 percent. Plaintiff required and

21   incurred and will continue to require and incur expenses in connection with medical treatment as a

22   result of these injuries. Plaintiff has endured and will continue to endure pain, suffering, mental

23   anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost earnings and/or a

24   loss of earning capacity, and other injuries and damages to be proven at trial.

25            99.      Plaintiff Kevin D. McQuay is and was at all relevant times a citizen of the State of

26   Pennsylvania and domiciled in Allentown, Pennsylvania. Plaintiff Kevin D. McQuay purchased and

27   ingested the following TDF Drug for an FDA-approved use of the drug: Stribild from 2014 to 2017.

28   As a result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested
     COMPLAINT FOR DAMAGES - 35
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 42 of 146



 1   and was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused Plaintiff to

 2   suffer bone demineralization, for which Plaintiff was diagnosed with osteoporosis and which caused

 3   or contributed to multiple fractures to Plaintiff’s ankles. Plaintiff required and incurred and will

 4   continue to require and incur expenses in connection with medical treatment as a result of these

 5   injuries. Plaintiff has endured and will continue to endure pain, suffering, mental anguish, and loss of

 6   enjoyment of life as a result of his injuries, has suffered lost earnings and/or a loss of earning

 7   capacity, and other injuries and damages to be proven at trial.

 8            100.     Plaintiff Khaliq Muhammad is and was at all relevant times a citizen of the State of

 9   New York and domiciled in Bronx, New York. Plaintiff Khaliq Muhammad purchased and ingested

10   the following TDF Drug for an FDA-approved use of the drug: Stribild from 2012 to 2016. As a

11   result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and

12   was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused Plaintiff to

13   suffer damage to Plaintiff’s kidneys, including a sixty percent loss of kidney function. Plaintiff

14   required and incurred and will continue to require and incur expenses in connection with medical

15   treatment as a result of these injuries. Plaintiff has endured and will continue to endure pain,

16   suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost

17   earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

18            101.     Plaintiff Kimberly Porter is and was at all relevant times a citizen of the State of

19   Mississippi and domiciled in Sardis, Mississippi. Plaintiff Kimberly Porter purchased and ingested

20   the following TDF Drugs for an FDA-approved use of the drugs: Truvada from 2011 to 2012 and

21   Stribild from 2013 to 2015. As a result of Gilead’s wrongful conduct with respect to the defective

22   TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of

23   the TDF Drugs caused Plaintiff to suffer bone demineralization, for which Plaintiff was diagnosed

24   with osteoporosis. Plaintiff’s injuries have required her to use a cane, walker or wheelchair to

25   achieve mobility. Plaintiff required and incurred and will continue to require and incur expenses in

26   connection with medical treatment as a result of these injuries. Plaintiff has endured and will

27   continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of her

28
     COMPLAINT FOR DAMAGES - 36
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 43 of 146



 1   injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and damages

 2   to be proven at trial.

 3            102.     Plaintiff Kyle Malone is and was at all relevant times a citizen of the State of New

 4   Jersey and domiciled in Mount Laurel, New Jersey. Plaintiff Kyle Malone purchased and ingested

 5   the following TDF Drugs for an FDA-approved use of the drugs: Stribild from 2015 to 2016 and

 6   Truvada from 2016 to 2018. As a result of Gilead’s wrongful conduct with respect to the defective

 7   TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of

 8   the TDF Drugs caused Plaintiff, who today is only 32 years old, to suffer bone demineralization, for

 9   which Plaintiff was diagnosed with osteopenia and which also caused or contributed to numerous

10   fractures of Plaintiff’s fingers and toes. Plaintiff required and incurred and will continue to require

11   and incur expenses in connection with medical treatment as a result of these injuries. Plaintiff has

12   endured and will continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as

13   a result of his injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries

14   and damages to be proven at trial.

15            103.     Plaintiff Laquisha Park is and was at all relevant times a citizen of the State of Texas

16   and domiciled in League, Texas. Plaintiff Laquisha Park purchased and ingested the following TDF

17   Drugs for an FDA-approved use of the drugs: Truvada and Stribild from 2015 to 2017. As a result of

18   Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff ingested and was

19   injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused Plaintiff to suffer

20   bone demineralization, for which Plaintiff was diagnosed with bone density loss. Plaintiff required

21   and incurred and will continue to require and incur expenses in connection with medical treatment as

22   a result of these injuries. Plaintiff has endured and will continue to endure pain, suffering, mental

23   anguish, and loss of enjoyment of life as a result of her injuries, has suffered lost earnings and/or a

24   loss of earning capacity, and other injuries and damages to be proven at trial.

25            104.     Plaintiff Latanga Sparks is and was at all relevant times a citizen of the State of

26   Georgia and domiciled in Brunswick, Georgia. Plaintiff Latanga Sparks purchased and ingested the

27   following TDF Drugs for an FDA-approved use of the drugs: Truvada and Stribild from 2006 to June

28   2018. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff
     COMPLAINT FOR DAMAGES - 37
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 44 of 146



 1   ingested and was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused

 2   Plaintiff to suffer bone demineralization, for which Plaintiff was diagnosed with osteoporosis.

 3   Plaintiff required and incurred and will continue to require and incur expenses in connection with

 4   medical treatment as a result of these injuries. Plaintiff has endured and will continue to endure pain,

 5   suffering, mental anguish, and loss of enjoyment of life, including a diminished ability to run or play

 6   with her children as a result of her injuries, has suffered lost earnings and/or a loss of earning

 7   capacity, and other injuries and damages to be proven at trial.

 8            105.     Plaintiff Lela Wilson is and was at all relevant times a citizen of the State of Alabama

 9   and domiciled in Athens, Alabama. Plaintiff Lela Wilson purchased and ingested the following TDF

10   Drug for an FDA-approved use of the drug: Stribild beginning in 2014. As a result of Gilead’s

11   wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and was injured by the

12   foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused Plaintiff to suffer acute renal

13   failure, requiring inpatient hospitalization. Plaintiff required and incurred and will continue to require

14   and incur expenses in connection with medical treatment as a result of these injuries. Plaintiff has

15   endured and will continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as

16   a result of her injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries

17   and damages to be proven at trial.

18            106.     Plaintiff Levine Levingston-Jones is and was at all relevant times a citizen of the State

19   of North Carolina and domiciled in Mocksville, North Carolina. Plaintiff Levine Levingston-Jones

20   purchased and ingested the following TDF Drugs for an FDA-approved use of the drugs: Truvada for

21   approximately five years and Stribild for approximately one year in 2017. As a result of Gilead’s

22   wrongful conduct with respect to the defective TDF Drugs, Plaintiff ingested and was injured by the

23   foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused Plaintiff to suffer tubular

24   dysfunction and other damage to her kidneys. Plaintiff required and incurred and will continue to

25   require and incur expenses in connection with medical treatment as a result of these injuries. Plaintiff

26   has endured and will continue to endure pain, suffering, mental anguish, and loss of enjoyment of

27   life as a result of her injuries, has suffered lost earnings and/or a loss of earning capacity, and other

28   injuries and damages to be proven at trial.
     COMPLAINT FOR DAMAGES - 38
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 45 of 146



 1            107.     Plaintiff Marcus McCoy is and was at all relevant times a citizen of the State of North

 2   Carolina and domiciled in Durham, North Carolina. Plaintiff Marcus McCoy purchased and ingested

 3   the following TDF Drugs for an FDA-approved use of the drugs: Truvada from 2010 to 2016 and

 4   Stribild from 2016 to 2017. As a result of Gilead’s wrongful conduct with respect to the defective

 5   TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of

 6   the TDF Drugs caused Plaintiff to suffer reduced kidney function. Plaintiff required and incurred and

 7   will continue to require and incur expenses in connection with medical treatment as a result of these

 8   injuries. Plaintiff has endured and will continue to endure pain, suffering, mental anguish, and loss of

 9   enjoyment of life as a result of his injuries, has suffered lost earnings and/or a loss of earning

10   capacity, and other injuries and damages to be proven at trial.

11            108.     Plaintiff Margaret Beacham is and was at all relevant times a citizen of the State of

12   Tennessee and domiciled in Clarksville, Tennessee. Plaintiff Margaret Beacham purchased and

13   ingested the following TDF Drugs for an FDA-approved use of the drugs: Atripla and Stribild from

14   2008 to 2018. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs,

15   Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF

16   Drugs caused Plaintiff to suffer bone weakness and damage to Plaintiff’s bones. Plaintiff required

17   and incurred and will continue to require and incur expenses in connection with medical treatment as

18   a result of these injuries. Plaintiff has endured and will continue to endure pain, suffering, mental

19   anguish, and loss of enjoyment of life as a result of her injuries, has suffered lost earnings and/or a

20   loss of earning capacity, and other injuries and damages to be proven at trial.

21            109.     Plaintiff Marisa Dubose is and was at all relevant times a citizen of the State of

22   Mississippi and domiciled in Pascagoula, Mississippi. Plaintiff Marisa Dubose purchased and

23   ingested the following TDF Drugs for an FDA-approved use of the drugs: Truvada, Viread from

24   2015 to 2017 and Stribild beginning in 2017. As a result of Gilead’s wrongful conduct with respect

25   to the defective TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs.

26   Plaintiff’s ingestion of the TDF Drugs caused Plaintiff to suffer chronic kidney disease, which

27   required inpatient hospitalization. Plaintiff, a young mother, lost her job as a result of the injuries

28   caused by the TDF Drugs and suffers from the mental anguish and stress of worrying how she will
     COMPLAINT FOR DAMAGES - 39
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 46 of 146



 1   support her children. Plaintiff required and incurred and will continue to require and incur expenses

 2   in connection with medical treatment as a result of these injuries. Plaintiff has endured and will

 3   continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of her

 4   injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and damages

 5   to be proven at trial.

 6            110.     Plaintiff Mark D. DeCosta is and was at all relevant times a citizen of the State of

 7   Rhode Island and domiciled in Providence, Rhode Island. Plaintiff Mark D. DeCosta purchased and

 8   ingested the following TDF Drugs for an FDA-approved use of the drugs: Truvada from 2012 to

 9   2013 and Stribild from 2013 to 2017. As a result of Gilead’s wrongful conduct with respect to the

10   defective TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s

11   ingestion of the TDF Drugs caused Plaintiff to be diagnosed with weakening of the bones while only

12   in his twenties. Plaintiff required and incurred and will continue to require and incur expenses in

13   connection with medical treatment as a result of these injuries. Plaintiff has endured and will

14   continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of his

15   injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and damages

16   to be proven at trial.

17            111.     Plaintiff Mark David Killeen is and was at all relevant times a citizen of the State of

18   Nevada and domiciled in Las Vegas, Nevada. Plaintiff Mark David Killeen purchased and ingested

19   the following TDF Drug for an FDA-approved use of the drug: Stribild from 2012 to 2018. As a

20   result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and

21   was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused Plaintiff to

22   experience high levels of creatinine, kidney failure requiring hospitalization, and stage 3 chronic

23   kidney disease. Plaintiff required and incurred and will continue to require and incur expenses in

24   connection with medical treatment as a result of these injuries, including inpatient hospitalization.

25   Plaintiff has endured and will continue to endure pain, suffering, mental anguish, and loss of

26   enjoyment of life as a result of his injuries, has suffered lost earnings and/or a loss of earning

27   capacity, and other injuries and damages to be proven at trial.

28
     COMPLAINT FOR DAMAGES - 40
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 47 of 146



 1            112.     Plaintiff Mark Williams is and was at all relevant times a citizen of the State of

 2   Georgia and domiciled in Decatur, Georgia. Plaintiff Mark Williams purchased and ingested the

 3   following TDF Drug for an FDA-approved use of the drug: Stribild from October 2013 to 2017. As a

 4   result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and

 5   was injured by the foregoing TDF Drug. As a result of Gilead’s wrongful conduct with respect to the

 6   defective TDF Drug, Plaintiff ingested and was injured by the foregoing TDF Drug. Plaintiff’s

 7   ingestion of the TDF Drug caused Plaintiff to suffer bone demineralization, or contributed to such

 8   condition, for which Plaintiff was diagnosed with osteoporosis. Plaintiff required and incurred and

 9   will continue to require and incur expenses in connection with medical treatment as a result of these

10   injuries. Plaintiff has endured and will continue to endure pain, suffering, mental anguish, and loss of

11   enjoyment of life as a result of his injuries, has suffered lost earnings and/or a loss of earning

12   capacity, and other injuries and damages to be proven at trial.

13            113.     Plaintiff Martin W. Cooper is and was at all relevant times a citizen of the State of

14   Arizona and domiciled in Tucson, Arizona. Plaintiff Martin W. Cooper purchased and ingested the

15   following TDF Drugs for an FDA-approved use of the drugs: Viread from 2001 to 2006, Atripla

16   from 2006 to 2008, Truvada from 2008 to 2012 and Stribild from 2015 to 2018. As a result of

17   Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff ingested and was

18   injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused Plaintiff to suffer

19   bone demineralization, for which Plaintiff was diagnosed with osteoporosis and which caused or

20   contributed to a fracture to Plaintiff’s hip. Plaintiff required and incurred and will continue to require

21   and incur expenses in connection with medical treatment as a result of these injuries. Plaintiff has

22   endured and will continue to endure decreased mobility, pain, suffering, mental anguish, and loss of

23   enjoyment of life as a result of his injuries, has suffered lost earnings and/or a loss of earning

24   capacity, and other injuries and damages to be proven at trial.

25            114.     Plaintiff Matthew Jon Crenshaw is and was at all relevant times a citizen of the State

26   of New Jersey and domiciled in Kearny, New Jersey. Plaintiff Matthew Jon Crenshaw purchased and

27   ingested the following TDF Drugs for an FDA-approved use of the drugs: Atripla in 2006, Truvada

28   from 2010 to 2014 and Stribild from 2014 to 2016. As a result of Gilead’s wrongful conduct with
     COMPLAINT FOR DAMAGES - 41
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 48 of 146



 1   respect to the defective TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs.

 2   Plaintiff’s ingestion of the TDF Drugs caused Plaintiff, who is only thirty-three years of age, to

 3   suffer acute kidney failure. Plaintiff required and incurred and will continue to require and incur

 4   expenses in connection with medical treatment as a result of these injuries. Plaintiff has endured and

 5   will continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of

 6   his injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and

 7   damages to be proven at trial.

 8            115.     Plaintiff Matthew Yale is and was at all relevant times a citizen of the State of

 9   California and domiciled in Alameda, California. Plaintiff Matthew Yale purchased and ingested the

10   following TDF Drugs for an FDA-approved use of the drugs: Truvada from 2011 to 2013 and

11   Stribild from 2013 to 2016. As a result of Gilead’s wrongful conduct with respect to the defective

12   TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of

13   the TDF Drugs caused Plaintiff to suffer from kidney dysfunction and osteopenia. Plaintiff required

14   and incurred and will continue to require and incur expenses in connection with medical treatment as

15   a result of these injuries. Plaintiff has endured and will continue to endure pain, suffering, mental

16   anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost earnings and/or a

17   loss of earning capacity, and other injuries and damages to be proven at trial.

18            116.     Plaintiff Maurizio Marchese is and was at all relevant times a citizen of the State of

19   Rhode Island and domiciled in Warwick, Rhode Island. Plaintiff Maurizio Marchese purchased and

20   ingested the following TDF Drugs for an FDA-approved use of the drugs: Truvada from 2015 to

21   2017 and Stribild beginning in 2017. As a result of Gilead’s wrongful conduct with respect to the

22   defective TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s

23   ingestion of the TDF Drugs caused Plaintiff to suffer numerous episodes of kidney failure. Plaintiff

24   required and incurred and will continue to require and incur expenses in connection with medical

25   treatment as a result of these injuries. Plaintiff has endured and will continue to endure pain,

26   suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost

27   earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

28
     COMPLAINT FOR DAMAGES - 42
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 49 of 146



 1            117.     Plaintiff Mel M. Allen is and was at all relevant times a citizen of the State of

 2   Minnesota and domiciled in Minneapolis, Minnesota. Plaintiff Mel M. Allen purchased and ingested

 3   the following TDF Drugs for an FDA-approved use of the drugs: Viread, Truvada, Atripla and

 4   Stribild. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff

 5   ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused

 6   damage to Plaintiff’s kidneys, reducing his kidney function to thirty percent and resulting in a

 7   diagnosis of stage 3 chronic kidney disease. Plaintiff required and incurred and will continue to

 8   require and incur expenses in connection with medical treatment as a result of these injuries. Plaintiff

 9   has endured and will continue to endure pain, suffering, mental anguish, and loss of enjoyment of

10   life as a result of his injuries, has suffered lost earnings and/or a loss of earning capacity, and other

11   injuries and damages to be proven at trial.

12            118.     Plaintiff Melvin Snoddy is and was at all relevant times a citizen of the State of New

13   York and domiciled in Albany, New York. Plaintiff Melvin Snoddy purchased and ingested the

14   following TDF Drugs for an FDA-approved use of the drugs: Atripla and Stribild from 2009 to 2016.

15   As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff ingested

16   and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused Plaintiff

17   to suffer bone demineralization, for which Plaintiff was diagnosed with osteoporosis. Plaintiff’s

18   ingestion of the TDF Drugs also caused damage to Plaintiff’s kidneys, including reduced kidney

19   function, for which Plaintiff may need dialysis. Plaintiff required and incurred and will continue to

20   require and incur expenses in connection with medical treatment as a result of these injuries. Plaintiff

21   has endured and will continue to endure pain, suffering, mental anguish, and loss of enjoyment of

22   life as a result of his injuries, has suffered lost earnings and/or a loss of earning capacity, and other

23   injuries and damages to be proven at trial.

24            119.     Plaintiff Michael Tribble is and was at all relevant times a citizen of the State of

25   Mississippi and domiciled in Gulfport, Mississippi. Plaintiff Michael Tribble purchased and ingested

26   the following TDF Drugs for an FDA-approved use of the drugs: Atripla from 2009 to 2017 and

27   Stribild from 2017 to 2018. As a result of Gilead’s wrongful conduct with respect to the defective

28   TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of
     COMPLAINT FOR DAMAGES - 43
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 50 of 146



 1   the TDF Drugs caused Plaintiff to suffer weakening of the bones and damage to Plaintiff’s bones.

 2   Plaintiff required and incurred and will continue to require and incur expenses in connection with

 3   medical treatment as a result of these injuries. Plaintiff has endured and will continue to endure pain,

 4   suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost

 5   earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

 6            120.     Plaintiff Michael Williams is and was at all relevant times a citizen of the State of

 7   California and domiciled in Twentynine Palms, California. Plaintiff Michael Williams purchased and

 8   ingested the following TDF Drug for an FDA-approved use of the drug: Stribild from 2015 to 2018.

 9   As a result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested

10   and was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused Plaintiff

11   suffer dangerously high levels of creatinine. Plaintiff required and incurred and will continue to

12   require and incur expenses in connection with medical treatment as a result of these injuries. Plaintiff

13   has endured and will continue to endure pain, suffering, mental anguish, and loss of enjoyment of

14   life as a result of his injuries, has suffered lost earnings and/or a loss of earning capacity, and other

15   injuries and damages to be proven at trial.

16            121.     Plaintiff Millicent Yvette Foster is and was at all relevant times a citizen of the State

17   of Louisiana and domiciled in New Orleans, Louisiana. Plaintiff Millicent Yvette Foster purchased

18   and ingested the following TDF Drugs for an FDA-approved use of the drugs: Viread, Truvada,

19   Complera and Stribild from 2001 to 2017. As a result of Gilead’s wrongful conduct with respect to

20   the defective TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s

21   ingestion of the TDF Drug caused Plaintiff to be diagnosed with osteoporosis and which caused

22   Plaintiff to require bilateral hip replacements. Plaintiff required and incurred and will continue to

23   require and incur expenses in connection with medical treatment as a result of these injuries,

24   including bilateral hip replacement surgery. Plaintiff has endured and will continue to endure pain,

25   suffering, mental anguish, and loss of enjoyment of life as a result of her injuries, has suffered lost

26   earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

27            122.     Plaintiff Nicholas Jones is and was at all relevant times a citizen of the State of

28   Louisiana and domiciled in Baton Rouge, Louisiana. Plaintiff Nicholas Jones purchased and ingested
     COMPLAINT FOR DAMAGES - 44
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 51 of 146



 1   the following TDF Drug for an FDA-approved use of the drug: Stribild from 2017 to 2018. As a

 2   result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and

 3   was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drugs caused Plaintiff to

 4   suffer a loss of kidney function, including function reduced to 30 percent, which required inpatient

 5   hospitalization. Plaintiff required and incurred and will continue to require and incur expenses in

 6   connection with medical treatment as a result of these injuries. Plaintiff has endured and will

 7   continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of his

 8   injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and damages

 9   to be proven at trial.

10            123.     Plaintiff Noel Flores is and was at all relevant times a citizen of the State of Texas and

11   domiciled in McAllen, Texas. Plaintiff Noel Flores purchased and ingested the following TDF Drugs

12   for an FDA-approved use of the drugs: Truvada, Atripla, Complera and Stribild. As a result of

13   Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff ingested and was

14   injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused Plaintiff to suffer

15   acute renal failure, which required inpatient hospitalization. Plaintiff required and incurred and will

16   continue to require and incur expenses in connection with medical treatment as a result of these

17   injuries. Plaintiff has endured and will continue to endure pain, suffering, mental anguish, and loss of

18   enjoyment of life as a result of his injuries, has suffered lost earnings and/or a loss of earning

19   capacity, and other injuries and damages to be proven at trial.

20            124.     Plaintiff Patricia Ann Briley is and was at all relevant times a citizen of the State of

21   Indiana and domiciled in Indianapolis, Indiana. Plaintiff Patricia Ann Briley purchased and ingested

22   the following TDF Drugs for an FDA-approved use of the drugs: Atripla from 2011 to 2013 and

23   Stribild from 2013 to 2017. As a result of Gilead’s wrongful conduct with respect to the defective

24   TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of

25   the TDF Drugs caused Plaintiff to suffer loss of kidney function and bone demineralization, for

26   which Plaintiff was diagnosed with osteoporosis and which caused or contributed to fractures to

27   Plaintiff’s ankle. Plaintiff required and incurred and will continue to require and incur expenses in

28   connection with medical treatment as a result of these injuries. Plaintiff has endured and will
     COMPLAINT FOR DAMAGES - 45
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 52 of 146



 1   continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of her

 2   injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and damages

 3   to be proven at trial.

 4            125.     Plaintiff Patricia Michelle Fields is and was at all relevant times a citizen of the State

 5   of Georgia and domiciled in Atlanta, Georgia. Plaintiff Patricia Michelle Fields purchased and

 6   ingested the following TDF Drug for an FDA-approved use of the drug: Stribild from 2015 to

 7   January of 2018. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drug,

 8   Plaintiff ingested and was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug

 9   caused Plaintiff to suffer bone demineralization, for which Plaintiff was diagnosed with osteoporosis.

10   Plaintiff required and incurred and will continue to require and incur expenses in connection with

11   medical treatment as a result of these injuries. Plaintiff has endured and will continue to endure pain,

12   suffering, mental anguish, and loss of enjoyment of life as a result of her injuries, has suffered lost

13   earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

14            126.     Plaintiff Peter Parmenter is and was at all relevant times a citizen of the State of

15   Washington and domiciled in Renton, Washington. Plaintiff Peter Parmenter purchased and ingested

16   the following TDF Drugs for an FDA-approved use of the drugs: Truvada from 2005 to 2015 and

17   Stribild from 2015 to approximately 2017. As a result of Gilead’s wrongful conduct with respect to

18   the defective TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s

19   ingestion of the TDF Drugs caused Plaintiff to suffer bone demineralization, for which Plaintiff was

20   diagnosed with osteopenia. Plaintiff required and incurred and will continue to require and incur

21   expenses in connection with medical treatment as a result of these injuries. Plaintiff has endured and

22   will continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of

23   his injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and

24   damages to be proven at trial.

25            127.     Plaintiff Phyllis Malone is and was at all relevant times a citizen of the State of

26   Georgia and domiciled in Atlanta, Georgia. Plaintiff Phyllis Malone purchased and ingested the

27   following TDF Drugs for an FDA-approved use of the drugs: Truvada from 2004 to 2012 and

28   Stribild from 2012 to 2017. As a result of Gilead’s wrongful conduct with respect to the defective
     COMPLAINT FOR DAMAGES - 46
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 53 of 146



 1   TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of

 2   the TDF Drugs caused Plaintiff to suffer stage 3 chronic kidney disease and excruciating pain in her

 3   kidneys and lower back. Plaintiff required and incurred and will continue to require and incur

 4   expenses in connection with medical treatment as a result of these injuries. Plaintiff has endured and

 5   will continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of

 6   her injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and

 7   damages to be proven at trial.

 8               128.   Plaintiff Raymond McNary-Willis is and was at all relevant times a citizen of the

 9   State of Florida and domiciled in Bradenton, Florida. Plaintiff Raymond McNary-Willis purchased

10   and ingested the following TDF Drugs for an FDA-approved use of the drugs: Viread from 2001 to

11   2005, Truvada from 2005 to 2007, and Stribild from 2012 to 2016. As a result of Gilead’s wrongful

12   conduct with respect to the defective TDF Drugs, Plaintiff ingested and was injured by the foregoing

13   TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused Plaintiff to suffer kidney dysfunction and

14   bone demineralization, for which he was diagnosed with osteopenia. Plaintiff required and incurred

15   and will continue to require and incur expenses in connection with medical treatment as a result of

16   these injuries. Plaintiff’s physicians have recommended that Plaintiff undergo hip replacement

17   surgery to address the demineralization of Plaintiff’s hips. Plaintiff has endured and will continue to

18   endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has

19   suffered lost earnings and/or a loss of earning capacity, and other injuries and damages to be proven

20   at trial.

21               129.   Plaintiff Raymond Pressley is and was at all relevant times a citizen of the State of

22   South Carolina and domiciled in Lake City, South Carolina. Plaintiff Raymond Pressley purchased

23   and ingested the following TDF Drugs for an FDA-approved use of the drugs: Truvada from 2003 to

24   2012 and Stribild from 2012 to 2016. As a result of Gilead’s wrongful conduct with respect to the

25   defective TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s

26   ingestion of the TDF Drugs caused Plaintiff to suffer damage to his kidneys, loss of kidney function

27   and extremely low Glomerular Filtration Rate levels. Plaintiff required and incurred and will

28   continue to require and incur expenses in connection with medical treatment as a result of these
     COMPLAINT FOR DAMAGES - 47
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 54 of 146



 1   injuries. Plaintiff has endured and will continue to endure pain, suffering, mental anguish, and loss of

 2   enjoyment of life as a result of his injuries, has suffered lost earnings and/or a loss of earning

 3   capacity, and other injuries and damages to be proven at trial.

 4            130.     Plaintiff Renne Black is and was at all relevant times a citizen of the State of

 5   Maryland and domiciled in Baltimore, Maryland. Plaintiff Renne Black purchased and ingested the

 6   following TDF Drugs for an FDA-approved use of the drugs: Complera from 2015 to 2016 and

 7   Stribild from 2016 to 2018. As a result of Gilead’s wrongful conduct with respect to the defective

 8   TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of

 9   the TDF Drugs caused Plaintiff to suffer weakening of the bones, which caused or contributed to

10   fractures to Plaintiff’s ankles, bilaterally. Plaintiff required and incurred and will continue to require

11   and incur expenses in connection with medical treatment as a result of these injuries. Plaintiff has

12   endured and will continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as

13   a result of her injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries

14   and damages to be proven at trial.

15            131.     Plaintiff Rhonda Faye Cook is and was at all relevant times a citizen of the State of

16   Texas and domiciled in Dallas, Texas. Plaintiff Rhonda Faye Cook purchased and ingested the

17   following TDF Drug for an FDA-approved use of the drug: Stribild beginning in 2012. As a result of

18   Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and was

19   injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused Plaintiff to suffer

20   bone deterioration and weakening, which caused or contributed to damage and curvature to

21   Plaintiff’s spine. Plaintiff required and incurred and will continue to require and incur expenses in

22   connection with medical treatment as a result of these injuries. Plaintiff has endured and will

23   continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of her

24   injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and damages

25   to be proven at trial.

26            132.     Plaintiff Richard Mooney is and was at all relevant times a citizen of the State of

27   Alabama and domiciled in Cullman, Alabama. Plaintiff Richard Mooney purchased and ingested the

28   following TDF Drugs for an FDA-approved use of the drugs: Stribild in 2012 and Truvada beginning
     COMPLAINT FOR DAMAGES - 48
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 55 of 146



 1   later in 2012. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs,

 2   Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of TDF Drugs

 3   caused Plaintiff to suffer weakening of his bones diagnosed at the young age of twenty-eight, and

 4   resulting fractures of the foot and ankle, which have caused Plaintiff extreme pain. Plaintiff required

 5   and incurred and will continue to require and incur expenses in connection with medical treatment as

 6   a result of these injuries. Plaintiff has endured and will continue to endure pain, suffering, mental

 7   anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost earnings and/or a

 8   loss of earning capacity, and other injuries and damages to be proven at trial.

 9            133.     Plaintiff Richard O’Quain is and was at all relevant times a citizen of the State of

10   Louisiana and domiciled in Lake Charles, Louisiana. Plaintiff Richard O’Quain purchased and

11   ingested the following TDF Drugs for an FDA-approved use of the drugs: Atripla from 2012 to 2015

12   and Stribild beginning in 2015. As a result of Gilead’s wrongful conduct with respect to the defective

13   TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of

14   the TDF Drugs caused Plaintiff to suffer reduced kidney function. Plaintiff required and incurred and

15   will continue to require and incur expenses in connection with medical treatment as a result of these

16   injuries. Plaintiff has endured and will continue to endure pain, suffering, mental anguish, and loss of

17   enjoyment of life as a result of his injuries, has suffered lost earnings and/or a loss of earning

18   capacity, and other injuries and damages to be proven at trial.

19            134.     Plaintiff Robert Lee Davis Jr. is and was at all relevant times a citizen of the State of

20   Mississippi and domiciled in Gulfport, Mississippi. Plaintiff Robert Lee Davis Jr. purchased and

21   ingested the following TDF Drugs for an FDA-approved use of the drugs: Truvada, Atripla and

22   Stribild until 2017. As a result of Gilead’s wrongful conduct with respect to the defective TDF

23   Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the

24   TDF Drugs caused Plaintiff to suffer bone demineralization, for which Plaintiff was diagnosed with

25   osteoporosis. Plaintiff required and incurred and will continue to require and incur expenses in

26   connection with medical treatment as a result of these injuries. Plaintiff has endured and will

27   continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of his

28
     COMPLAINT FOR DAMAGES - 49
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 56 of 146



 1   injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and damages

 2   to be proven at trial.

 3            135.     Plaintiff Robert Sackett is and was at all relevant times a citizen of the State of Texas

 4   and domiciled in Dallas, Texas. Plaintiff Robert Sackett purchased and ingested the following TDF

 5   Drugs for an FDA-approved use of the drugs: Viread, Truvada and Stribild from 2001 to 2015. As a

 6   result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff ingested and

 7   was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused Plaintiff to

 8   suffer damage to his kidneys, resulting in a diagnosis of stage 3 chronic kidney disease. Plaintiff

 9   required and incurred and will continue to require and incur expenses in connection with medical

10   treatment as a result of these injuries. Plaintiff has endured and will continue to endure pain,

11   suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost

12   earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

13            136.     Plaintiff Roderick Eugene Cooper is and was at all relevant times a citizen of the State

14   of Texas and domiciled in Houston, Texas. Plaintiff Roderick Eugene Cooper purchased and

15   ingested the following TDF Drug for an FDA-approved use of the drug: Stribild from 2014 to 2018.

16   As a result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested

17   and was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused Plaintiff to

18   suffer bone demineralization, for which Plaintiff was diagnosed with osteoporosis. Plaintiff has been

19   advised by his doctors that he will be required to undergo knee and hip replacement surgeries.

20   Plaintiff required and incurred and will continue to require and incur expenses in connection with

21   medical treatment as a result of these injuries. Plaintiff has endured and will continue to endure pain,

22   suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost

23   earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

24            137.     Plaintiff Rodger Brunson is and was at all relevant times a citizen of the State of

25   Georgia and domiciled in Loganville, Georgia. Plaintiff Rodger Brunson purchased and ingested the

26   following TDF Drugs for an FDA-approved use of the drugs: Viread, Truvada, Atripla, Complera

27   and Stribild from 2001 to 2018. As a result of Gilead’s wrongful conduct with respect to the

28   defective TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s
     COMPLAINT FOR DAMAGES - 50
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 57 of 146



 1   ingestion of the TDF Drugs caused Plaintiff to suffer bone demineralization, for which Plaintiff was

 2   diagnosed with osteopenia. Plaintiff required and incurred and will continue to require and incur

 3   expenses in connection with medical treatment as a result of these injuries, including physical

 4   therapy. Plaintiff has endured and will continue to endure pain, suffering, mental anguish, and loss of

 5   enjoyment of life as a result of his injuries, has suffered lost earnings and/or a loss of earning

 6   capacity, and other injuries and damages to be proven at trial.

 7            138.     Plaintiff Ronald Alan Conner is and was at all relevant times a citizen of the State of

 8   Georgia and domiciled in Lawrenceville, Georgia. Plaintiff Ronald Alan Conner purchased and

 9   ingested the following TDF Drugs for an FDA-approved use of the drugs: Viread, Truvada, Atripla,

10   Complera and Stribild until 2017. As a result of Gilead’s wrongful conduct with respect to the

11   defective TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s

12   ingestion of the TDF Drugs caused Plaintiff to suffer bone demineralization, for which Plaintiff was

13   diagnosed with osteoporosis and which caused or contributed to fractures to Plaintiff’s knee. Plaintiff

14   required and incurred and will continue to require and incur expenses in connection with medical

15   treatment as a result of these injuries. Plaintiff has endured and will continue to endure pain,

16   suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost

17   earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

18            139.     Plaintiff Ronnie A. Powers is and was at all relevant times a citizen of the State of

19   North Carolina and domiciled in Candler, North Carolina. Plaintiff Ronnie A. Powers purchased and

20   ingested the following TDF Drugs for an FDA-approved use of the drugs: Viread, Truvada and

21   Stribild. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff

22   ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused

23   Plaintiff to suffer kidney failure and chronic kidney disease. Plaintiff required and incurred and will

24   continue to require and incur expenses in connection with medical treatment as a result of these

25   injuries. Plaintiff has endured and will continue to endure pain, suffering, mental anguish, and loss of

26   enjoyment of life as a result of his injuries, has suffered lost earnings and/or a loss of earning

27   capacity, and other injuries and damages to be proven at trial.

28
     COMPLAINT FOR DAMAGES - 51
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 58 of 146



 1            140.     Plaintiff Ruby Altameemy is and was at all relevant times a citizen of the State of

 2   Mississippi and domiciled in Gulfport, Mississippi. Plaintiff Ruby Altameemy purchased and

 3   ingested the following TDF Drugs for an FDA-approved use of the drugs: Truvada from 2006 to

 4   2017 and Stribild during 2017. As a result of Gilead’s wrongful conduct with respect to the defective

 5   TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of

 6   the TDF Drugs caused Plaintiff to suffer bone demineralization, for which Plaintiff was diagnosed

 7   with osteopenia and which caused or contributed to fractures to Plaintiff’s knee and wrist. Plaintiff

 8   required and incurred and will continue to require and incur expenses in connection with medical

 9   treatment as a result of these injuries. Plaintiff has endured and will continue to endure pain,

10   suffering, mental anguish, and loss of enjoyment of life as a result of her injuries, has suffered lost

11   earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

12            141.     Plaintiff Russell Seelye is and was at all relevant times a citizen of the State of

13   Oklahoma and domiciled in Tulsa, Oklahoma. Plaintiff Russell Seelye purchased and ingested the

14   following TDF Drugs for an FDA-approved use of the drugs: Viread for 4 years, Truvada from 2008

15   to 2016, Stribild for approximately one year, and Atripla from 2017 to 2018. As a result of Gilead’s

16   wrongful conduct with respect to the defective TDF Drugs, Plaintiff ingested and was injured by the

17   foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused Plaintiff to suffer bone

18   demineralization, for which Plaintiff was diagnosed with osteoporosis and which caused or

19   contributed to Plaintiff suffering a hip fracture and multiple compression fractures to Plaintiff’s

20   spine. Plaintiff required and incurred and will continue to require and incur expenses in connection

21   with medical treatment as a result of these injuries. Plaintiff has endured and will continue to endure

22   pain, suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered

23   lost earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

24            142.     Plaintiff Sabrina Dooley is and was at all relevant times a citizen of the State of

25   Illinois and domiciled in Chicago, Illinois. Plaintiff Sabrina Dooley purchased and ingested the

26   following TDF Drugs for an FDA-approved use of the drugs: Stribild from August 2013 to May

27   2017 and Truvada from May 2017 to April 2018. As a result of Gilead’s wrongful conduct with

28   respect to the defective TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs.
     COMPLAINT FOR DAMAGES - 52
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 59 of 146



 1   Plaintiff’s ingestion of the TDF Drugs caused Plaintiff to suffer bone demineralization and damage

 2   to Plaintiff’s bones. Plaintiff required and incurred and will continue to require and incur expenses in

 3   connection with medical treatment as a result of these injuries. Plaintiff has endured and will

 4   continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of her

 5   injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and damages

 6   to be proven at trial.

 7            143.     Plaintiff Scott Wascher is and was at all relevant times a citizen of the State of

 8   California and domiciled in Bakersfield, California. Plaintiff Scott Wascher purchased and ingested

 9   the following TDF Drugs for an FDA-approved use of the drugs: Atripla from 2008 to 2012 and

10   Stribild from 2012 to 2016. As a result of Gilead’s wrongful conduct with respect to the defective

11   TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of

12   the TDF Drugs caused Plaintiff to suffer bone demineralization and low bone density at the young

13   age of thirty-five. Plaintiff required and incurred and will continue to require and incur expenses in

14   connection with medical treatment as a result of these injuries. Plaintiff has endured and will

15   continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of his

16   injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and damages

17   to be proven at trial.

18            144.     Plaintiff Shajuana Pope is and was at all relevant times a citizen of the State of

19   Georgia and domiciled in Atlanta, Georgia. Plaintiff Shajuana Pope purchased and ingested the

20   following TDF Drug for an FDA-approved use of the drug: Stribild from 2014 to 2016. As a result of

21   Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and was

22   injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused Plaintiff to suffer a

23   loss of kidney function. Plaintiff required and incurred and will continue to require and incur

24   expenses in connection with medical treatment as a result of these injuries. Plaintiff has endured and

25   will continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of

26   her injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and

27   damages to be proven at trial.

28
     COMPLAINT FOR DAMAGES - 53
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 60 of 146



 1            145.     Plaintiff Shane Priddy is and was at all relevant times a citizen of the State of Ohio

 2   and domiciled in Oak Harbor, Ohio. Plaintiff Shane Priddy purchased and ingested the following

 3   TDF Drug for an FDA-approved use of the drug: Stribild from 2012 to 2016. As a result of Gilead’s

 4   wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and was injured by the

 5   foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused Plaintiff to suffer bone

 6   demineralization, for which Plaintiff was diagnosed with osteoporosis. Plaintiff required and

 7   incurred and will continue to require and incur expenses in connection with medical treatment as a

 8   result of these injuries. Plaintiff has endured and will continue to endure pain, suffering, mental

 9   anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost earnings and/or a

10   loss of earning capacity, and other injuries and damages to be proven at trial.

11            146.     Plaintiff Sharon Ann Malcolm-Smith is and was at all relevant times a citizen of the

12   State of Ohio and domiciled in Portsmouth, Ohio. Plaintiff Sharon Ann Malcolm-Smith purchased

13   and ingested the following TDF Drugs for an FDA-approved use of the drugs: Viread, Truvada,

14   Atripla and Stribild. As a result of Gilead’s wrongful conduct with respect to the defective TDF

15   Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the

16   TDF Drug caused Plaintiff to suffer bone demineralization, for which Plaintiff was diagnosed with

17   osteoporosis. Plaintiff required and incurred and will continue to require and incur expenses in

18   connection with medical treatment as a result of these injuries. Plaintiff has endured and will

19   continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of her

20   injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and damages

21   to be proven at trial.

22            147.     Plaintiff Shaylene S. Johnson is and was at all relevant times a citizen of the State of

23   Florida and domiciled in Miami, Florida. Plaintiff Shaylene S. Johnson purchased and ingested the

24   following TDF Drugs for an FDA-approved use of the drugs: Atripla from 2011 to 2013 and Stribild

25   from 2013 to 2014. As a result of Gilead’s wrongful conduct with respect to the defective TDF

26   Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the

27   TDF Drugs caused Plaintiff to suffer bone demineralization, for which Plaintiff was diagnosed with

28   osteoporosis. Plaintiff required and incurred and will continue to require and incur expenses in
     COMPLAINT FOR DAMAGES - 54
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 61 of 146



 1   connection with medical treatment as a result of these injuries. Plaintiff has endured and will

 2   continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of her

 3   injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and damages

 4   to be proven at trial.

 5            148.     Plaintiff Stacey Cook is and was at all relevant times a citizen of the State of South

 6   Carolina and domiciled in Moncks Corner, South Carolina. Plaintiff Stacey Cook purchased and

 7   ingested the following TDF Drug for an FDA-approved use of the drug: Stribild from 2013 to July of

 8   2018. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff

 9   ingested and was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drugs caused

10   Plaintiff to suffer bone demineralization, for which Plaintiff was diagnosed with osteoporosis and

11   which caused Plaintiff to suffer degeneration in her spine and constant pain in her jaw, shoulders,

12   back, knees and ankles. Plaintiff required and incurred and will continue to require and incur

13   expenses in connection with medical treatment as a result of these injuries, including surgeries and

14   physical therapy. Plaintiff has endured and will continue to endure pain, suffering, mental anguish,

15   and loss of enjoyment of life as a result of her injuries, has suffered lost earnings and/or a loss of

16   earning capacity, and other injuries and damages to be proven at trial.

17            149.     Plaintiff Stephen Calhoun is and was at all relevant times a citizen of the State of

18   Oklahoma and domiciled in Oklahoma City, Oklahoma. Plaintiff Stephen Calhoun purchased and

19   ingested the following TDF Drugs for an FDA-approved use of the drugs: Atripla from 2006 to 2016

20   and Stribild from 2016 to 2018. As a result of Gilead’s wrongful conduct with respect to the

21   defective TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s

22   ingestion of the TDF Drugs caused Plaintiff to suffer bone demineralization at the young age of

23   thirty-eight. Plaintiff required and incurred and will continue to require and incur expenses in

24   connection with medical treatment as a result of these injuries. Plaintiff has endured and will

25   continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of his

26   injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and damages

27   to be proven at trial.

28
     COMPLAINT FOR DAMAGES - 55
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 62 of 146



 1            150.     Plaintiff Stephen Duane Miller is and was at all relevant times a citizen of the State of

 2   Texas and domiciled in San Antonio, Texas. Plaintiff Stephen Duane Miller purchased and ingested

 3   the following TDF Drugs for an FDA-approved use of the drugs: Atripla from 2010 to 2015 and

 4   Stribild from 2015 to 2016. As a result of Gilead’s wrongful conduct with respect to the defective

 5   TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of

 6   the TDF Drugs caused Plaintiff to suffer reduced kidney function at the young age of thirty-nine.

 7   Plaintiff required and incurred and will continue to require and incur expenses in connection with

 8   medical treatment as a result of these injuries. Plaintiff has endured and will continue to endure pain,

 9   suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost

10   earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

11            151.     Plaintiff Tamara Perry is and was at all relevant times a citizen of the State of Georgia

12   and domiciled in Riverdale, Georgia. Plaintiff Tamara Perry purchased and ingested the following

13   TDF Drugs for an FDA-approved use of the drugs: Truvada and Stribild beginning in 2012. As a

14   result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff ingested and

15   was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drug caused Plaintiff to

16   suffer bone demineralization, for which Plaintiff was diagnosed with osteoporosis in her early

17   forties. Plaintiff required and incurred and will continue to require and incur expenses in connection

18   with medical treatment as a result of these injuries. Plaintiff has endured and will continue to endure

19   pain, suffering, mental anguish, and loss of enjoyment of life as a result of her injuries, has suffered

20   lost earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

21            152.     Plaintiff Tammy Frazier is and was at all relevant times a citizen of the State of

22   Tennessee and domiciled in Nashville, Tennessee. Plaintiff Tammy Frazier purchased and ingested

23   the following TDF Drugs for an FDA-approved use of the drugs: Atripla from 2012 to 2014 and

24   Stribild from 2014 to 2017. As a result of Gilead’s wrongful conduct with respect to the defective

25   TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of

26   the TDF Drugs caused Plaintiff to suffer bone demineralization, for which Plaintiff was diagnosed

27   with osteopenia and which caused or contributed to fractures to Plaintiff’s leg, wrist and jaw.

28   Plaintiff’s ingestion of the TDF Drugs also caused Plaintiff to suffer kidney failure. Plaintiff required
     COMPLAINT FOR DAMAGES - 56
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 63 of 146



 1   and incurred and will continue to require and incur expenses in connection with medical treatment as

 2   a result of these injuries. Plaintiff has endured and will continue to endure pain, suffering, mental

 3   anguish, and loss of enjoyment of life as a result of her injuries, has suffered lost earnings and/or a

 4   loss of earning capacity, and other injuries and damages to be proven at trial.

 5            153.     Plaintiff Tony Hooker is and was at all relevant times a citizen of the State of North

 6   Carolina and domiciled in Wilmington, North Carolina. Plaintiff Tony Hooker purchased and

 7   ingested the following TDF Drugs for an FDA-approved use of the drugs: Atripla from 2010 to 2013

 8   and Stribild from 2013 to 2015. As a result of Gilead’s wrongful conduct with respect to the

 9   defective TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s

10   ingestion of the TDF Drugs caused Plaintiff to suffer bone demineralization, for which Plaintiff was

11   diagnosed with osteopenia. Plaintiff required and incurred and will continue to require and incur

12   expenses in connection with medical treatment as a result of these injuries. Plaintiff has endured and

13   will continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of

14   his injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and

15   damages to be proven at trial.

16            154.     Plaintiff Tony Martin is and was at all relevant times a citizen of the State of

17   California and domiciled in Oakland, California. Plaintiff Tony Martin purchased and ingested the

18   following TDF Drugs for an FDA-approved use of the drugs: Truvada and Stribild from 2008 to

19   2014. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs, Plaintiff

20   ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF Drugs caused

21   Plaintiff to suffer from bone demineralization, for which he was diagnosed with osteoporosis, and

22   which caused or contributed to severe damage to Plaintiff’s knees. Plaintiff required and incurred

23   and will continue to require and incur expenses in connection with medical treatment as a result of

24   these injuries, including three knee surgeries. Plaintiff has endured and will continue to endure pain,

25   suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost

26   earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

27            155.     Plaintiff Treyvon Paul Ryan Willis is and was at all relevant times a citizen of the

28   State of California and domiciled in Los Angeles, California. Plaintiff Treyvon Paul Ryan Willis
     COMPLAINT FOR DAMAGES - 57
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 64 of 146



 1   purchased and ingested the following TDF Drug for an FDA-approved use of the drug: Stribild from

 2   2015 to 2018. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drug,

 3   Plaintiff ingested and was injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug

 4   caused Plaintiff to suffer bone demineralization and damage to Plaintiff’s bones at the young age of

 5   twenty-eight. Plaintiff required and incurred and will continue to require and incur expenses in

 6   connection with medical treatment as a result of these injuries. Plaintiff has endured and will

 7   continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of his

 8   injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and damages

 9   to be proven at trial.

10            156.     Plaintiff Troy Oberholtzer is and was at all relevant times a citizen of the State of

11   Pennsylvania and domiciled in Philadelphia, Pennsylvania. Plaintiff Troy Oberholtzer purchased and

12   ingested the following TDF Drugs for an FDA-approved use of the drugs: Truvada from 2011 to

13   2013 and Stribild from 2013 to 2014. As a result of Gilead’s wrongful conduct with respect to the

14   defective TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s

15   ingestion of the TDF Drugs caused Plaintiff to suffer bone demineralization, for which Plaintiff was

16   diagnosed with osteopenia while only in his forties. Plaintiff’s injuries have caused and continue to

17   cause constant pain, limited mobility and resulting lifestyle changes, including loss of Plaintiff’s

18   career. Plaintiff required and incurred and will continue to require and incur expenses in connection

19   with medical treatment as a result of these injuries. Plaintiff has endured and will continue to endure

20   pain, suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has suffered

21   lost earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

22            157.     Plaintiff Victor Williams is and was at all relevant times a citizen of the State of

23   Maryland and domiciled in Capitol Heights, Maryland. Plaintiff Victor Williams purchased and

24   ingested the following TDF Drugs for an FDA-approved use of the drugs: Viread, Truvada, Atripla

25   and Stribild. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs,

26   Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF

27   Drugs caused Plaintiff to suffer bone demineralization, for which Plaintiff was diagnosed with

28   osteoporosis and which has caused or contributed to a fracture of Plaintiff’s toe. Plaintiff required
     COMPLAINT FOR DAMAGES - 58
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 65 of 146



 1   and incurred and will continue to require and incur expenses in connection with medical treatment as

 2   a result of these injuries. Plaintiff has endured and will continue to endure pain, suffering, mental

 3   anguish, and loss of enjoyment of life as a result of his injuries, has suffered lost earnings and/or a

 4   loss of earning capacity, and other injuries and damages to be proven at trial.

 5            158.     Plaintiff Wanda Stokes James is and was at all relevant times a citizen of the State of

 6   Louisiana and domiciled in New Orleans, Louisiana. Plaintiff Wanda Stokes James purchased and

 7   ingested the following TDF Drugs for an FDA-approved use of the drugs: Viread, Atripla and

 8   Stribild from 2003 to 2017. As a result of Gilead’s wrongful conduct with respect to the defective

 9   TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of

10   the TDF Drugs caused Plaintiff to suffer bone demineralization, for which Plaintiff was diagnosed

11   with weakening of the bones and which caused or contributed to fractures in Plaintiff’s toes. Plaintiff

12   required and incurred and will continue to require and incur expenses in connection with medical

13   treatment as a result of these injuries. Plaintiff has endured and will continue to endure pain,

14   suffering, mental anguish, and loss of enjoyment of life as a result of her injuries, has suffered lost

15   earnings and/or a loss of earning capacity, and other injuries and damages to be proven at trial.

16            159.     Plaintiff Wayne Albert Sage is and was at all relevant times a citizen of the State of

17   California and domiciled in San Diego, California. Plaintiff Wayne Albert Sage purchased and

18   ingested the following TDF Drugs for an FDA-approved use of the drugs: Atripla from 2009 to 2014

19   and Stribild from 2014 to 2015. As a result of Gilead’s wrongful conduct with respect to the

20   defective TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s

21   ingestion of the TDF Drugs caused Plaintiff to suffer from kidney dysfunction, which required

22   hospitalization. Plaintiff required and incurred and will continue to require and incur expenses in

23   connection with medical treatment as a result of these injuries. Plaintiff has endured and will

24   continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of his

25   injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and damages

26   to be proven at trial.

27            160.     Plaintiff William Patterson Jr. is and was at all relevant times a citizen of the State of

28   Texas and domiciled in Houston, Texas. Plaintiff William Patterson Jr. purchased and ingested the
     COMPLAINT FOR DAMAGES - 59
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 66 of 146



 1   following TDF Drugs for an FDA-approved use of the drugs: Complera from 2011 to 2017 and

 2   Stribild in 2017. As a result of Gilead’s wrongful conduct with respect to the defective TDF Drugs,

 3   Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of the TDF

 4   Drugs caused Plaintiff to suffer bone demineralization, for which Plaintiff was diagnosed with

 5   osteoporosis. Plaintiff required and incurred and will continue to require and incur expenses in

 6   connection with medical treatment as a result of these injuries. Plaintiff has endured and will

 7   continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of his

 8   injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and damages

 9   to be proven at trial.

10            161.     Plaintiff William Saunders is and was at all relevant times a citizen of the State of

11   Florida and domiciled in Lakeland, Florida. Plaintiff William Saunders purchased and ingested the

12   following TDF Drug for an FDA-approved use of the drug: Stribild from 2013 to 2015. As a result of

13   Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and was

14   injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused Plaintiff to suffer

15   kidney dysfunction or an exacerbation of kidney dysfunction, including a low estimated glomerular

16   filtration rate of forty-two mL per minute. Plaintiff required and incurred and will continue to require

17   and incur expenses in connection with medical treatment as a result of these injuries. Plaintiff has

18   endured and will continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as

19   a result of his injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries

20   and damages to be proven at trial.

21            162.     Plaintiff Willie Daniel Turner is and was at all relevant times a citizen of the State of

22   Georgia and domiciled in Atlanta, Georgia. Plaintiff Willie Daniel Turner purchased and ingested the

23   following TDF Drug for an FDA-approved use of the drug: Stribild from 2015 to 2017. As a result of

24   Gilead’s wrongful conduct with respect to the defective TDF Drug, Plaintiff ingested and was

25   injured by the foregoing TDF Drug. Plaintiff’s ingestion of the TDF Drug caused Plaintiff to suffer

26   bone demineralization, which caused or contributed to a fracture to Plaintiff’s right shoulder.

27   Plaintiff’s injuries cause him extreme pain, especially because he is right-handed and is a

28   professional truck driver. Plaintiff required and incurred and will continue to require and incur
     COMPLAINT FOR DAMAGES - 60
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 67 of 146



 1   expenses in connection with medical treatment as a result of these injuries. Plaintiff has endured and

 2   will continue to endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of

 3   his injuries, has suffered lost earnings and/or a loss of earning capacity, and other injuries and

 4   damages to be proven at trial.

 5               163.   Plaintiff Wilton Towe Jr. is and was at all relevant times a citizen of the State of

 6   Georgia and domiciled in Adairsville, Georgia. Plaintiff Wilton Towe Jr. purchased and ingested the

 7   following TDF Drugs for an FDA-approved use of the drugs: Viread, Truvada and Stribild from

 8   approximately 2006 to 2016. As a result of Gilead’s wrongful conduct with respect to the defective

 9   TDF Drugs, Plaintiff ingested and was injured by the foregoing TDF Drugs. Plaintiff’s ingestion of

10   the TDF Drugs caused Plaintiff to suffer bone demineralization, for which Plaintiff was diagnosed

11   with osteoporosis in his forties and which caused or contributed to a fracture of Plaintiff’s lumbar

12   spine at the L4-L5 level. Plaintiff required and incurred and will continue to require and incur

13   expenses in connection with medical treatment as a result of these injuries, including painful spinal

14   fusion surgery, physical therapy and Reclast infusions. Plaintiff has endured and will continue to

15   endure constant and intense bone pain, limitations on his physical activities, and loss of his career as

16   a result of the injuries caused by the defective TDF Drugs. Plaintiff has endured and will continue to

17   endure pain, suffering, mental anguish, and loss of enjoyment of life as a result of his injuries, has

18   suffered lost earnings and/or a loss of earning capacity, and other injuries and damages to be proven

19   at trial.

20               164.   Defendant Gilead Sciences, Inc. is a Delaware corporation with its principle place of

21   business at 333 Lakeside Drive, Foster City, California. Gilead is a biopharmaceutical company that

22   develops, manufactures, markets, and sells prescription medicine, including but not limited to

23   Viread, Truvada, Atripla, Complera, Stribild, Genvoya, Odefsey, and Descovy. Gilead reported

24   revenue of $26.1 billion dollars in 2017 and has operations worldwide.

25                                       V.      FACTUAL ALLEGATIONS
26               165.   Gilead’s “Company Overview” states: “With each new discovery and investigational

27   new drug candidate, we seek to improve the care of patients living with life-threatening diseases

28
     COMPLAINT FOR DAMAGES - 61
     Case No.:
     010759-11 1080167 V1
          Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 68 of 146



 1   around the world.”3 It would more accurately state: We seek to improve the care of patients living

 2   with life-threatening diseases only if and when it suits the company’s financial needs.

 3   A.       Background.
 4            1.       Laws and Regulations Governing the Approval and Labeling of Prescription
                       Drugs.
 5
              166.     The Federal Food, Drug, and Cosmetic Act (“FDCA” or the “Act”) requires
 6
     manufacturers that develop a new drug product to file a New Drug Application (“NDA”) in order to
 7
     obtain approval from the Food and Drug Administration (“FDA”) before selling the drug in interstate
 8
     commerce. 21 U.S.C. § 355.
 9
              167.     The NDA must include, among other things, data regarding the safety and
10
     effectiveness of the drug, information on any patents that purportedly cover the drug or a method of
11
     using the drug, and the labeling proposed to be used for the drug. 21 U.S.C. § 355(b).
12
              168.     Manufacturers with an approved NDA must review all adverse drug experience
13
     information obtained by or otherwise received by them from any source, including but not limited to
14
     postmarketing experience, reports in the scientific literature, and unpublished scientific papers. 21
15
     C.F.R. § 314.80(b).
16
              169.     After FDA approval, manufacturers may only promote drugs in a manner consistent
17
     with the contents of the drug’s FDA-approved label. 21 C.F.R. § 202.1. The FDA’s Division of Drug
18
     Marketing, Advertising, and Communications monitors manufacturers’ promotional activities and
19
     enforces the FDCA and its implementing regulations to ensure compliance.
20
              170.     Under what is known as the Changes Being Effected (“CBE”) regulation, a
21
     manufacturer with an approved NDA can make certain changes to its label without prior FDA
22
     approval by simply sending the FDA a “supplemental submission.” 21 C.F.R. § 314.70(c)(6)(iii).
23
              171.     Changes to the labeling a manufacturer can make pursuant to CBE without prior FDA
24
     approval include those to “add or strengthen a contraindication, warning, precaution, or adverse
25

26
          3
27         See, e.g., Gilead Sciences Company Overview, available at
     http://www.gilead.com/~/media/Files/pdfs/other/US%20Corporate%20Overview%20%20111014.pd
28   f
     COMPLAINT FOR DAMAGES - 62
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 69 of 146



 1   reactions for which the evidence of causal association satisfies the standard for inclusion in the

 2   labeling under § 201.57(c) of this chapter” and “to add or strengthen an instruction about dosage and

 3   administration that is intended to increase the safe use of the drug product.” 21 C.F.R. §

 4   314.70(c)(6)(iii)(A) and (C).

 5            172.     A manufacturer must revise its label “to include a warning about a clinically

 6   significant hazard as soon as there is reasonable evidence of a causal association with a drug; a

 7   causal relationship need not have been definitively established.” 21 C.F.R. § 201.57(c)(6).

 8            173.     The warnings section of the label “must identify any laboratory tests helpful in

 9   following the patient’s response or in identifying possible adverse reactions. If appropriate,

10   information must be provided on such factors as the range of normal and abnormal values expected

11   in the particular situation and the recommended frequency with which tests should be performed

12   before, during, and after therapy.” Id. at § 201.57(c)(6)(iii). According to an FDA Guidance for

13   Industry on the warnings and precautions section of the labeling, “[i]nformation about the frequency

14   of testing and expected ranges of normal and abnormal values should also be provided if available.”4

15            174.     Adverse reactions must be added to the label where there “is some basis to believe
16   there is a causal relationship between the drug and the occurrence of the adverse event.” Id. at §
17   201.57(c)(7).
18            175.     A 2008 amendment to these regulations provides that a CBE supplement to amend the
19   labeling for an approved product must reflect “newly acquired information.” 73 Fed. Reg. 49609.

20   “Newly acquired information” is not limited to new data but also includes “new analysis of

21   previously submitted data.” “[I]f a sponsor submits adverse event information to FDA, and then later

22   conducts a new analysis of data showing risks of a different type or of greater severity or frequency

23   than did reports previously submitted to FDA, the sponsor meets the requirement for ‘newly acquired

24   information.’” Id. at 49607.

25

26

27       4
        https://www.fda.gov/downloads/Drugs/GuidanceComplianceRegulatoryInformation/Guidances/
28   UCM075096.pdf.
     COMPLAINT FOR DAMAGES - 63
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 70 of 146



 1            176.     Under the 1984 Hatch-Waxman Amendments to the Act, Congress sought to expedite

 2   the entry of less expensive generic versions of brand name drugs by simplifying the generic approval

 3   process. A generic manufacturer seeking to sell a generic version of a brand name drug may file an

 4   Abbreviated New Drug Application (“ANDA”), which relies on the brand manufacturer’s safety and

 5   efficacy data. The ANDA filer must demonstrate that its proposed generic product is therapeutically

 6   equivalent to the brand name drug, meaning that it: (a) contains the same active ingredient(s), dosage

 7   form, route of administration, and strength as the brand name drug; and (b) is bioequivalent to the

 8   brand drug (i.e., the drugs exhibit the same rate and extent of absorption).

 9            177.     As a counter-balance to the abbreviated process for the approval of generic drugs,

10   Hatch-Waxman may grant brand manufacturers a period of market exclusivity upon approval of the

11   NDA. For example, Hatch-Waxman grants a five-year period of exclusivity (regardless of any patent

12   protection) to products containing chemical entities not previously approved by the FDA. Under this

13   five-year exclusivity, the FDA cannot even accept an ANDA to make a generic version of the drug

14   for four or five years from NDA approval (depending upon whether the generic asserted that the

15   brand’s patents were invalid or not infringed).

16            178.     Hatch-Waxman also streamlined the process for brand manufacturers to attempt to

17   enforce their patents against potential infringement by generic manufacturers. If an ANDA contains a

18   certification that the patents the brand has listed in its NDA are invalid or will not be infringed by the

19   ANDA generic product (a “Paragraph IV certification”), the brand manufacturer can automatically

20   delay FDA approval of the generic drug by suing the generic manufacturer for patent infringement. If

21   the brand manufacturer brings a patent infringement action against the generic filer within 45 days of

22   receiving notification of the Paragraph IV certification, the FDA may not grant final approval to the

23   ANDA until the earlier of (a) the passage of two and a half years, or (b) the issuance of a court

24   decision that the patent is invalid or not infringed by the generic manufacturer’s ANDA. 21 U.S.C.

25   §355(j)(5)(B)(iii).

26            179.     Generic drugs that are therapeutically equivalent to the brand name drug may be

27   automatically substituted for the brand at the pharmacy counter. Due to state automatic substitution

28   laws that permit or require generic substitution, once a generic version of a brand-name drug enters
     COMPLAINT FOR DAMAGES - 64
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 71 of 146



 1   the market, the generic quickly captures the vast majority of the brand’s sales, often obtaining 80%

 2   or more of unit sales within the first six months. On average, generics capture 90% of brand unit

 3   sales within the first year of generic entry.

 4            2.       Tenofovir and Gilead’s TDF- and TAF- Containing Drug Products Indicated for
                       Use in Treating HIV.
 5
              180.     Tenofovir (chemical name, 9-(2-Phosphonomethoxypropyl)adenine (“PMPA”)) is a
 6
     type of medicine called a nucleotide analog reverse transcriptase and HBV polymerase inhibitor
 7
     (“NRTI”).
 8
              181.     In order for HIV to infect a healthy human cell, the virus must convert its ribonucleic
 9
     acid (“RNA”) based genome into a strand of complementary deoxyribonucleic acid (“DNA”). This
10
     process of converting the virus’s RNA into DNA is reverse transcription, and is performed by an
11
     enzyme named reverse transcriptase. Reverse transcription occurs inside the human cell that the virus
12
     is infecting.
13
              182.     NRTIs prevent the reverse transcriptase from converting its RNA into DNA,
14
     preventing the infection of the cell and spread of HIV. In order for NRTIs to stop HIV from infecting
15
     a cell, the drug must be absorbed into the cell and “activated” by the cell’s biological machinery. The
16
     “activated” form of tenofovir is known as tenofovir-diphosphate (“TFV-DP”).
17
              183.     When used to treat HIV infection, tenofovir must be administered in combination
18
     with other anti-HIV drugs, a practice known as “combination antiretroviral therapy” or “cART.” By
19
     using a combination of different classes of medications, physicians can customize treatment based on
20
     factors including how much virus is in the patient’s blood, the particular strain of the virus, and
21
     disease symptoms. The aim of cART is to reduce the viral load, i.e., the amount of virus per unit of
22
     blood or plasma, of patients to levels where commercial viral load tests cannot detect the presence of
23
     the virus (generally a concentration of lower than 50 HIV-1 RNA copies per mL of plasma). A cART
24
     treatment regimen can incorporate multiple standalone pills or a single pill coformulated with all
25
     drugs necessary for the regimen.
26
              184.     Gilead did not discover tenofovir. Tenofovir was discovered in the mid-1980s by the
27
     collaborative research efforts of scientists in Prague and Belguim. Although the anti-HIV properties
28
     COMPLAINT FOR DAMAGES - 65
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 72 of 146



 1   of tenofovir were promising, it had a significant downside. When tenofovir is administered by

 2   mouth, very little of it is absorbed into the body.

 3            185.     Because an intravenous formulation had little sales potential, Gilead developed a

 4   prodrug form of tenofovir that can be taken orally. Prodrugs are pharmacologically inactive

 5   compounds that can be more efficiently absorbed into the bloodstream and then converted into the

 6   active form of the drug within the body.

 7            186.     One prodrug of tenofovir is tenofovir disoproxil (chemical name,

 8   bis(isopropyloxycarbonyloxymethyl)-PMPA or bis-POC PMPA). The fumaric salt of tenofovir

 9   disoproxil is tenofovir disoproxil fumarate, commonly known as TDF.

10            187.     While TDF is able to be taken by mouth, the proportion of tenofovir that enters the

11   cells is relatively low. In order to have the desired therapeutic effect, a high dose of TDF must be

12   administered. The standard dose of TDF for HIV treatment and prevention in adults is relatively

13   large – 300 mg, taken once a day. A general principle of toxicology is that the “dose makes the

14   poison,” i.e., larger doses are generally associated with higher rates of toxicity and adverse events.

15   Tenovofir is no different.

16            188.     Gilead has received FDA approval for five TDF-based drugs for the treatment of HIV.

17            189.     On October 26, 2001, the FDA approved Gilead’s NDA 21356 for Viread (300 mg

18   TDF) tablets for use in combination with other antiretroviral agents for the treatment of HIV-1

19   infection. Gilead submitted limited clinical data supporting approval of the drug. Gilead had not

20   completed Phase III clinical studies. Gilead excluded from its clinical trials people who had serious

21   preexisting kidney dysfunction. And Gilead only studied Viread in treatment-experienced patients

22   (those who had previously been treated for HIV). In 2008, the FDA approved an additional Viread

23   indication for the treatment of Chronic Hepatitis B.

24            190.     On August 2, 2004, the FDA approved Gilead’s NDA 21752 for Truvada tablets,

25   which is a combination product containing 300 mg TDF (i.e., Viread) and 200 mg emtricitabine, for

26   use in combination with other antiretroviral agents for the treatment of HIV-1 infection in adults.

27   Neither of the active ingredients in Truvada was new. The FDA approved the Truvada application

28   based primarily on data showing the fixed-dose combination drug was bioequivalent to its separate
     COMPLAINT FOR DAMAGES - 66
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 73 of 146



 1   components. On July 16, 2012, the FDA approved an additional indication for the use of Truvada in

 2   combination with safer sex practices for pre-exposure prophylaxis (PrEP) to reduce the risk of

 3   sexually acquired HIV-1 in adults at high risk.

 4            191.     On July 12, 2006, the FDA approved Gilead’s NDA 21937 for Atripla tablets, which

 5   is a combination product containing 300 mg TDF, 200 mg emtricitabine, and 600 mg efavirenz, for

 6   use alone as a complete regimen or in combination with other retroviral agents for the treatment of

 7   HIV-1 infection in adults. Gilead submitted no clinical data in support of NDA 21937. None of the

 8   active ingredients in Atripla were new. Approval was based on a demonstration of bioequivalence

 9   between the individual components and the fixed-dose combination.

10            192.      On August 10, 2011, the FDA approved Gilead’s NDA 202123 for Complera tablets,

11   which is a fixed dose combination product containing 300 mg TDF, 200 mg emtricitabine, and 25

12   mg rilpivirine, for use as a complete regimen for the treatment of HIV-1 infection in treatment-naïve

13   adults (i.e., adults who had not been previously treated for HIV). None of the active ingredients in

14   Complera were new. Gilead submitted no new clinical safety or efficacy trials in connection with

15   NDA 20123. Approval was based on the results of bioequivalence studies comparing the

16   combination product to the individual component drugs.

17            193.     On August 27, 2012, the FDA approved Gilead’s NDA 203100 for Stribild, which is a

18   fixed dose combination product containing 300 mg TDF, 200 mg emtricitabine, 150 mg elvitegravir,

19   and 150 mg cobicistat, for use as a complete regimen for the treatment of HIV-1 infection in

20   treatment-naïve adults. Although elvitegravir and cobicistat had not been previously approved by the

21   FDA, the FDA gave Gilead’s Stribild NDA a 10-month standard review because there were already

22   multiple regimens available for treatment naïve patients including one pill, once-a-day regimens.

23            194.     Before the FDA approved Viread in 2001, Gilead had discovered another prodrug

24   version of tenofovir, which it originally called GS-7340 and which is now known as tenofovir

25   alafenamide fumarate (“TAF”). TDF and TAF are two prodrug versions of the same parent drug,

26   tenofovir, though TAF requires a dose more than ten times smaller than TDF to achieve the same

27   therapeutic effect.

28
     COMPLAINT FOR DAMAGES - 67
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 74 of 146



 1            195.     TAF differs from TDF in its penetration into target cells. Unlike TDF, which is

 2   converted into the parent drug tenofovir in the gastrointestinal tract, liver, and blood, TAF is not

 3   converted into tenofovir until it has been absorbed by the cell. This allows TAF to be more

 4   efficiently absorbed by “target cells”—i.e., cells that HIV infects or “targets”—compared to TDF.

 5   This more efficient absorption allows TAF to achieve far greater intracellular concentrations of the

 6   activated drug (tenofovir-diphosphate) in target cells than even a dramatically larger dose of TDF.

 7   This enhanced efficiency in absorption leads to plasma concentrations of tenofovir that are 90%

 8   lower than TDF, while still maintaining intracellular concentrations of activated drug in target cells

 9   that is the same or higher than TDF. The lowered plasma concentrations of tenofovir found with

10   TAF result in reduced toxicity compared to TDF, making TAF safer to use than TDF.

11            196.     On November 5, 2015, the FDA approved Gilead’s first TAF-based design—NDA

12   207561 for Genvoya tablets, a fixed dose combination product which contains 10 mg TAF, 200 mg

13   emtricitabine, 150 mg elvitegravir, and 150 mg cobicistat. Genvoya is indicated for the treatment of

14   HIV-1 infection in adults and pediatric patients 12 years of age or older who have no antiretroviral

15   treatment history or to replace the current antiretroviral regimen in those who are virologically

16   suppressed (HIV-1 RNA less than 50 copies per mL) on a stable antiretroviral regimen for at least 6

17   months with no history of treatment failure and no known substitutions associated with resistance to

18   the individual components of Genvoya. The TDF-based counterpart to Genvoya is Stribild. Genvoya

19   is identical to Stribild except for the substitution of TAF for TDF.

20            197.     On March 1, 2016, the FDA approved Gilead’s NDA 208351 for Odefsey tablets,

21   which is a combination product containing 25 mg TAF, 200 mg emtricitabine, and 25 mg rilpivirine,

22   for use as a complete regimen for the treatment of HIV-1 infection in patients 12 years of age and

23   older as initial therapy in those with no antiretroviral treatment history with HIV-1 RNA less than or

24   equal to 100,000 copies per mL; or to replace a stable antiretroviral regimen in those who are

25   virologically-suppressed (HIV-1 RNA less than 50 copies per mL of blood or plasma) for at least six

26   months with no history of treatment failure and no known substitutions associated with resistance to

27   the individual components of Odefsey. The TDF-based counterpart to Odefsey is Complera. Odefsey

28   is identical to Complera except for the substitution of TAF for TDF.
     COMPLAINT FOR DAMAGES - 68
     Case No.:
     010759-11 1080167 V1
          Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 75 of 146



 1            198.     On April 4, 2016, the FDA approved Gilead’s NDA 208215 for Descovy tablets,

 2   which is a fixed dose combination product containing 25 mg TAF and 200 mg emtricitabine, for use

 3   in combination with other antiretroviral agents, for treatment of HIV-1 infection in adults and

 4   pediatric patients 12 years of age or older. The TDF-based counterpart to Descovy is Truvada.

 5   Descovy is identical to Truvada except for the substitution of TAF for TDF.

 6            199.     Upon information and belief, Gilead has not sought FDA approval of a standalone

 7   TAF drug product for the treatment of HIV. Viread, therefore, has no TAF-based counterpart for the

 8   treatment of HIV infection. Although the FDA approved Gilead’s NDA 208464 for Vemlidy (300

 9   mg TAF) tablets on November 10, 2016, Gilead only sought approval to market Vemlidy for the

10   treatment of Hepatitis B infection in adults with compensated liver disease and thus cannot be

11   marketed for the treatment of HIV.

12   B.       Gilead Knew Before Viread Was Approved That TDF Posed a Significant Safety Risk.
13            200.     Before Gilead’s first TDF product, Viread, received FDA approval in 2001, Gilead

14   knew that two of its other antiviral drugs that are structurally similar to tenofovir caused significant

15   kidney damage.

16            201.     Tenofovir is a member of a class of molecules known as “acyclic nucleoside

17   phosphonates.” Two of Gilead’s other antiviral drugs—cidofovir and adefovir5—are also acyclic

18   nucleoside phosphonates.
19            202.     Cidofovir injection, marketed as Vistide, was Gilead’s first commercial product.

20   When the FDA approved Vistide in 1996, it carried a black box warning stating that renal

21   impairment is the drug’s major toxicity and renal failure resulting in dialysis or contributing to death

22   have occurred with as few as one or two doses of Vistide.

23            203.     In December 1999, Gilead abandoned development of NRTI prodrug adefovir

24   dipovoxil for the treatment of HIV after it proved so toxic to patients’ kidneys in the later stages of

25   Phase III clinical trials. In Gilead’s clinical trial GS-408, 59% of patients demonstrated severe kidney

26

27        5
           Like tenofovir, only a prodrug of adefovir—adefovir dipivoxil—can be effectively administered
28   orally.
     COMPLAINT FOR DAMAGES - 69
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 76 of 146



 1   toxicity after 72 weeks. One patient in the trial died due to multiorgan failure subsequent to kidney

 2   failure. Based on this experience, Gilead knew that adefovir dipivoxil was associated with delayed

 3   nephrotoxicity—meaning that its toxic effects might not be felt for some time after continued use.

 4   Gilead would later develop and market adefovir dipivoxil as Hepsera for treatment of hepatitis B

 5   virus infection. Critically, Gilead recognized that if it reduced the dose of adefovir dipivoxil from

 6   120 mg—as used in trial GS-408 for the treatment of HIV—to 10 mg (the dose in Hepsera), an

 7   effective dose for hepatitis B virus treatment, the risk of nephrotoxicity is dramatically reduced.

 8            204.     Tenofovir has a nearly identical structure to adefovir, varying only by the presence of

 9   a methyl group (i.e., a carbon atom bound to three hydrogen atoms) in tenofovir, which replaces a

10   hydrogen atom in adefovir. As Gilead recognized in its 10-K for the year ending December 31, 2000,

11   due to its experiences with nephrotoxicity in Phase III clinical trials of adefovir dipovoxil, delayed

12   toxicity issues similar to those experienced with adefovir dipivoxil could arise with TDF.

13            205.     Gilead also knew that while prodrugs allow the drug to be efficiently absorbed into

14   the bloodstream and then converted into an active form within the body, the conversion of the TDF

15   prodrug into free tenofovir outside the cell, and the presence of high levels of free tenofovir in the

16   blood, endangers the kidneys.

17            206.     The primary purpose of the kidney is to filter out toxins and waste products from the

18   blood, as well as help maintain the delicate balance of water, salts and other compounds in a person’s

19   blood. The functional unit of the kidney is the nephron, a microscopic structure that consists of two

20   primary components: a renal “corsipucle” and a renal “tubule.” On average, each kidney contains

21   hundreds of thousands to millions of nephrons.

22            207.     The renal corsipucle is the component of the nephron that directly filters the blood.

23   Blood flows through a network of capillaries (small blood vessels) known as the glomerulus. The

24   walls of these capillaries work as a filter, allowing certain compounds, as well as water, to pass

25   through. The fluid that is filtered through the capillary walls in the glomerulus, known as the filtrate,

26   is collected by a structure known as Bowman’s capsule. One of the primary ways kidney function is

27   measured is by the rate of blood that is filtered by the glomeruli. This is known as the glomerular

28   filtration rate or “GFR.”
     COMPLAINT FOR DAMAGES - 70
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 77 of 146



 1            208.     In Bowman’s capsule, the filtrate is collected and drains into the other primary

 2   component of the nephron, the tubule. Glomerular filtration is highly effective at removing many

 3   toxins, but it also filters out many compounds, like water and electrolytes, that a person needs. In the

 4   tubule, the cells lining the tubule put these crucial, non-toxic compounds back into the blood, as well

 5   as filter out remaining toxins that glomerular filtration did not remove. After the filtrate exits the

 6   tubule, it drains into the bladder. This processed filtrate is urine.

 7            209.     This system of filtering the blood is extremely important and delicate. TDF primarily

 8   damages the nephron tubule, due to hyper-concentration of free tenofovir within the tubule cells of

 9   the nephron, which results in cell death or dysfunction. If the tubule cells are dysfunctional or dead,

10   they are unable or less able to perform the vital function of filtering waste and/or toxins and

11   reabsorbing beneficial compounds. Moreover, because tenofovir is renally eliminated, patients are

12   exposed to an increased concentration of tenofovir as the kidneys become damaged.

13            210.     Since scientists first synthesized TDF, studies have consistently shown that it could

14   cause significant kidney and bone damage. For example, an animal study published in 1999 showed

15   that high doses of tenofovir were associated with significant bone toxicity in both simian

16   immunodeficiency virus (SIV, the non-human primate version of HIV) infected and uninfected

17   rhesus macaques, with a quarter of the treated animals experiencing significant bone toxicity.

18            211.      Gilead’s preclinical studies of TDF showed that it could be toxic to kidneys and

19   bones. Preclinical animal studies of TDF showed evidence of renal toxicity and that TDF exposure

20   caused bone toxicity in the form of softening of the bones (osteomalacia) and reduced bone mineral

21   density. Nephrotoxicity in animal models was related to dose as well as to duration of therapy.

22            212.     Gilead also knew that the relatively high dose of TDF needed to achieve the desired

23   therapeutic effect created a greater risk of toxic effects, and that bone and kidney toxicities were even

24   more likely with the long-term use of TDF which was needed to combat a disease with no known

25   cure.

26

27

28
     COMPLAINT FOR DAMAGES - 71
     Case No.:
     010759-11 1080167 V1
          Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 78 of 146



 1   C.       Gilead’s Knowledge of TDF Toxicity Grew As Patients’ Kidneys and Bones Were
              Damaged By the TDF Drugs.
 2
              213.     As soon as Gilead began marketing Viread, patients started experiencing the
 3
     nephrotoxic effects of TDF.
 4
              214.     In November 2001, less than one month after Viread entered the market, the first
 5
     published case of TDF-associated acute renal failure occurred. Thereafter, additional reports of TDF-
 6
     associated kidney damage, including but not limited to Fanconi syndrome, renal failure, renal tubular
 7
     dysfunction, and nephrogenic diabetes insipidus, began to appear in the medical literature. Many of
 8
     those adverse events occurred in patients without preexisting kidney dysfunction.
 9
              215.     Gilead was also seeing renal adverse events in its postmarketing safety data. In fact,
10
     the most common serious adverse events reported to Gilead were renal events, including renal
11
     failure,6 Fanconi syndrome,7 and serum creatinine increase.8
12
              216.     In the first two years Viread was on the market, 40% of Viread adverse events reports
13
     received by Gilead were related to the renal/urinary system. This included 49 cases of increased
14
     creatinine, 16 cases of hypophosphatemia,9 42 cases of renal insufficiency, 51 cases of acute renal
15
     failure, 6 cases of chronic renal failure, and 32 cases of Fanconi syndrome. These numbers are far
16
     less than the true incidence of kidney damage experienced by Viread patients during this timeframe
17
     because postmarketing adverse events are underreported.
18
              217.     Gilead had to update its Viread labeling at least four times to describe the kidney
19
     damage patients experienced when taking TDF:
20

21
          6
           When the kidney cannot filter the blood normally, a patient is usually diagnosed with “renal
22   failure.”
         7
23         If damage to the tubule prevents the reabsorption of beneficial molecules from filtrate, the
     levels of these beneficial compounds can become dangerously low in the blood. This is known as
24   Fanconi syndrome.
         8
           One of the compounds that is filtered both by the glomerulus and by secretion through the
25   nephron tubule is creatinine. Creatinine is a compound that is produced by the breakdown of muscle
     tissue and created at a relatively constant rate by the body. If the kidney is damaged, the ability of the
26   body to remove creatinine from the blood can be reduced, resulting in high levels of creatinine in the
     blood.
27        9
           Hypophosphatemia is a low level of phosphorus in the blood, which can indicate that the ability
28   of the nephron tubule to reabsorb phosphorus from the filtrate is damaged.
     COMPLAINT FOR DAMAGES - 72
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 79 of 146



 1                     a.     On December 2, 2002, Gilead added that patients had suffered renal
                              impairment, including increased creatinine, renal insufficiency, kidney failure,
 2                            and Fanconi syndrome, with Viread use;
 3                     b.     On October 14, 2003, Gilead added more kidney disorders, including acute
 4                            renal failure, proximal tubulopathy,10 and acute tubular necrosis;11

 5                     c.     On May 12, 2005, Gilead added nephrogenic diabetes insipidus;12 and

 6                     d.     On March 8, 2006, Gilead added polyuria13 and nephritis14 to the list of renal
                              and urinary disorders that patients had experienced while on TDF.
 7
     As Gilead knew, injuries were not limited to patients with a history of renal dysfunction or other risk
 8
     factors.
 9
                218.   Gilead’s long-term clinical data also demonstrated that TDF was damaging patients’
10
     bones. 48-week data showed greater decreases from baseline in bone mineral density at the lumbar
11
     spine and hip in patients taking Viread compared to those receiving other HIV drugs. At 144 weeks,
12
     there was a significantly greater decrease from baseline in bone mineral density at the lumbar spine
13
     in patients taking Viread compared to those receiving other HIV drugs, as well as significant
14
     increases in biochemical markers of bone turnover in patients taking Viread. And once Gilead began
15
     conducting clinical trials with Viread in adolescent and pediatric patients, the effects of TDF on
16
     adolescent and pediatric patients’ bones were similar to the effects seen with adult patients.
17
                219.   After Gilead brought Truvada to market, the medical literature continued to identify
18
     cases of TDF-associated kidney damage, including in patients without pre-existing renal dysfunction
19
     or co-administration with another nephrotoxic drug.
20
                220.   Several new studies presented at the February 2006 Conference on Retroviruses and
21
     Opportunistic Infections (“CROI”) highlighted the frequency of nephrotoxicity in TDF-treated
22

23       10
            Proximal tubulopathy refers to damage or dysfunction to the portion of the nephron tubule that
24   is closest to Bowman’s capsule.
         11
            Acute tubular necrosis refers to the death of the cells that line the nephron tubule.
25       12
           Nephrogenic diabetes insipidus refers to a condition characterized by the production of a large
26   amount of dilute urine as a result of kidney dysfunction. It is thought to be related to damage to the
     nephron tubule.
27      13
           Polyuria refers to the excessive production of urine.
        14
28         Nephritis refers to the inflammation of the kidneys.
     COMPLAINT FOR DAMAGES - 73
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 80 of 146



 1   patients. In one study, CDC investigators analyzed longitudinal data from 11,362 HIV-infected

 2   patients, all of whom had GFR >90mL/min at baseline, and found that treatment with TDF was

 3   significantly associated with mild and moderate renal insufficiency. In another, observational study

 4   of 497 patients initiating TDF treatment, 17.5% developed renal dysfunction. The most severe

 5   declines in renal function were associated with TDF treatment as part of a boosted regimen.

 6            221.     In 2007, Gilead scientists published an article discussing the company’s knowledge of

 7   TDF safety issues over the first four years of TDF treatment. Gilead reported that 0.5% of patients

 8   enrolled in a global expanded access program experienced a serious renal adverse event, including

 9   acute and chronic renal failure and Fanconi syndrome. A “serious” adverse event meant one resulting

10   in hospitalization or prolongation of hospitalization, death, disability, or requiring medical

11   intervention to prevent permanent impairment. Gilead also reported that through April 2005 the most

12   common serious adverse events reported to Gilead’s postmarketing safety database were renal

13   events, including renal failure, Fanconi syndrome, and serum creatinine increase.

14            222.     Although this Gilead article demonstrates the company’s clear and early knowledge

15   of serious TDF toxicity in a significant number of patients, it downplayed the incidence of TDF-

16   associated renal toxicity. In its Medical Review of the Stribild NDA, the FDA noted the limitations

17   of Gilead’s data, including the short duration of treatment, the voluntary nature of adverse event

18   reporting in some countries, and the fact that Gilead only assessed serious adverse events, and not

19   renal events leading to drug discontinuation or non-serious renal adverse events. According to the

20   FDA, any of these factors may have led to an underestimation of the true incidence of renal events of

21   interest. The FDA similarly questioned Gilead’s data on the incidence of renal adverse events based

22   on its postmarketing safety database given the voluntary nature of reporting.

23            223.     Moreover, even if Gilead’s data accurately captured the percentage of patients

24   experiencing serious renal adverse events (which it did not), it would still represent a very large

25   number of patients who experienced significant health problems due to TDF toxicity. For example,

26   in late 2015, according to data from Symphony Health Solutions, nearly 500,000 people in the U.S.

27   were ingesting TDF daily. Using Gilead’s numbers, approximately 2,500 of those patients would

28
     COMPLAINT FOR DAMAGES - 74
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 81 of 146



 1   likely experience severe kidney damage. Now that TDF has been on the market for nearly two

 2   decades, many thousands of patients have likely experienced severe TDF-induced kidney damage.

 3            224.     In May 2007, Gilead had to update its labeling to recognize that TDF-associated renal

 4   damage also caused osteomalacia (softening of the bones) in patients. In November 2008, Gilead

 5   modified the labeling to state that patients taking TDF had experienced osteomalacia due to proximal

 6   renal tubulopathy as bone pain, and that it might contribute to fractures.

 7            225.     In August 2008, Gilead had to update its labeling to recognize finally that TDF caused

 8   both “new onset” and “worsening” renal impairment—meaning, as Gilead knew years prior, that

 9   TDF was injuring patients’ kidneys even though they had no preexisting renal dysfunction.

10            226.     During 2009-2011, studies continued to show that TDF caused a significant loss of

11   renal function in HIV-infected patients.

12            227.     Multiple articles described how the incidence of TDF-induced nephrotoxicity was

13   underreported because studies often excluded patients who were likely to exhibit nephrotoxic effects,

14   including patients who combined TDF in a ritonavir-boosted regimen or with another nephrotoxic

15   drug, older patients or those with advanced HIV disease, or those with mild baseline renal

16   dysfunction. Notwithstanding selection bias that tended to hide TDF-associated kidney dysfunction,

17   the evidence was clear that TDF caused renal tubular dysfunction in a significant percentage of HIV-

18   infected patients.

19            228.     In April 2012, researchers at the San Francisco Veterans’ Administration Medical

20   Center and the University of California, San Francisco published their analysis of the medical

21   records of more than 10,000 HIV-positive veterans in the national VA healthcare system, which is

22   the largest provider of HIV care in the United States. The study authors found that for each year of

23   tenofovir exposure, risk of protein in urine—a marker of kidney damage—rose 34%, risk of rapid

24   decline in kidney function rose 11%, and risk of developing chronic kidney disease rose 33%. The

25   risks remained after the researchers controlled for other kidney disease risk factors such as age, race,

26   diabetes, hypertension, smoking, and HIV-related factors.

27            229.     By the time it reviewed the Stribild NDA, the FDA stated that the safety profile of

28   TDF was, by that point, “well-characterized in multiple previous clinical trials and is notable for
     COMPLAINT FOR DAMAGES - 75
     Case No.:
     010759-11 1080167 V1
          Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 82 of 146



 1   TDF-associated renal toxicity related to proximal renal tubule dysfunction and bone toxicity related

 2   to loss of bone mineral density and evidence of increased bone turnover.”15

 3             230.    With each passing year and each successive TDF product, Gilead learned even more

 4   about TDF’s toxicity. Despite this knowledge, Gilead repeatedly designed the TDF Drugs to contain

 5   TDF as the tenofovir delivery mechanism rather than safer TAF.

 6   D.        Before Gilead Developed Stribild, It Knew That Renal Adverse Events Were More
               Likely When Patients Took TDF As Part Of A Boosted Regimen.
 7
               231.    Before Gilead first started marketing Viread, it knew that patients’ exposure to
 8
     tenofovir increases significantly when tenofovir is co-administered with a ritonavir-boosted protease
 9
     inhibitor: the maximum concentration of tenofovir increased 31%; the minimum concentration of
10
     tenofovir increased 29%; and the area under the curve (the actual body exposure to the drug after
11
     dose administration) increased 34%.
12
               232.    In the first few years TDF was on the market, many reported cases of tenofovir-
13
     related renal damage involved patients taking TDF with a ritonavir-boosted protease inhibitor—
14
     leading authors to conclude that the risk of TDF-associated renal toxicity increased for patients on a
15
     boosted regimen. This is consistent with other patient populations at increased risk for renal toxicity,
16
     including those with low body weight and those taking another nephrotoxic drug; each is associated
17
     with higher levels of tenofovir exposure.
18
               233.    As Gilead recognized in the Precautions section of the July 1, 2004 Viread label:
19
     “[h]igher tenofovir concentrations could potentiate Viread-associated adverse events, including renal
20
     disorders.”16
21
               234.    Gilead further stated: “Atazanavir [another protease inhibitor] and lopinavir/ritonavir
22
     have been shown to increase tenofovir concentrations. The mechanism of this interaction is
23
     unknown. Patients receiving atazanavir and lopinavir/ritonavir and Viread should be closely
24

25

26        15
            FDA Center for Drug Evaluation and Research Summary Review for NDA 203100 at 10,
     available at https://www.accessdata.fda.gov/drugsatfda_docs/nda/2012/203100Orig1s000SumR.pdf.
27       16
            Viread (tenofovir disoproxil fumarate) Tablets label at 17, available at
28   https://www.accessdata.fda.gov/drugsatfda_docs/label/2004/21356slr010_viread_lbl.pdf.
     COMPLAINT FOR DAMAGES - 76
     Case No.:
     010759-11 1080167 V1
          Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 83 of 146



 1   monitored for Viread-associated adverse events. Viread should be discontinued in patients who

 2   develop Viread-associated adverse events.”17

 3              235.   Case study authors similarly called for careful monitoring of patients taking TDF in a

 4   boosted regimen, given the frequency of renal damage in such patients.

 5              236.   A 2008 Journal of Infectious Diseases article reported that the odds of developing

 6   significant renal function reduction were 3.7 times higher for patients receiving a regimen containing

 7   tenofovir plus ritonavir-boosted protease inhibitor than for those receiving tenofovir plus

 8   nonnucleoside reverse transcriptase inhibitor-based therapy, even after adjusting for viral load.

 9   E.         Before Gilead Developed Each of the TDF Drugs, It Knew that TAF Was Less Toxic to
                Kidneys and Bones than TDF.
10
                237.   Before the FDA approved Viread, Gilead had already discovered a different design
11
     for an orally available version of tenofovir that is more potent than TDF, meaning that it can be
12
     administered at a significantly lower dose with fewer side effects than TDF.
13
                238.   Unlike TDF, TAF is not converted into tenofovir until it has been absorbed by the
14
     cell. As a result, TAF is more efficiently absorbed by the cells HIV targets compared to TDF. This
15
     more efficient absorption allows TAF to achieve far greater intracellular concentrations of the
16
     activated drug (tenofovir-diphosphate) in target cells than even a dramatically larger dose of TDF,
17
     while achieving plasma concentrations of tenofovir that are 90% lower than TDF. The lowered
18
     plasma concentrations of tenofovir found with TAF result in reduced toxicity compared to TDF,
19
     making TAF safer to use than TDF.
20
                239.   On July 21, 2000, Gilead filed a provisional patent application which described TAF
21
     (then called GS-7340) as 2-3 times more potent than TDF while providing 10 times the intracellular
22
     concentration of tenofovir than TDF. Gilead also demonstrated that dosing with TAF resulted in
23
     dramatically higher concentrations of drug in all organs except the kidneys and the liver, compared
24
     with TDF. This suggested that TAF is uniquely able to target cells that HIV infects, while not
25
     concentrating in the kidney.
26

27
          17
28             Id.
     COMPLAINT FOR DAMAGES - 77
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 84 of 146



 1              240.   In a 2001 paper, Gilead scientists described the remarkable results achieved when

 2   studying the metabolism of TAF in blood. The paper, “Metabolism of GS-7430, A Novel Phenyl

 3   Monophosphoramidate Intracellular Prodrug of PMPA, In Blood,” compared the distribution of the

 4   active drug tenofovir in blood cells and plasma after exposure to either GS-7430 or tenofovir

 5   disoproxil (which was still in clinical development at the time of the study). What Gilead found was

 6   that one need only one thousandth of the dose of GS-7340 compared to tenofovir to achieve the
 7   same level of inhibition of HIV replication in vitro. Gilead also found that one need to use only one

 8   tenth the dose of GS-7340 compared to TDF to reach the same levels of active tenofovir inside cells.

 9              241.   Gilead researchers presented the results of its GS-7340 study at a February 2002

10   Conference on Retroviruses. John Milligan, then Gilead’s Vice President of Corporate Development

11   and currently its President and Chief Executive Officer, said that Gilead’s goal with GS-7340 was to

12   deliver a more potent version of tenofovir that can be taken in lower doses, resulting in better

13   antiviral activity and fewer side effects. Milligan said that “there’s a great need to improve therapy

14   for HIV patients.”18

15              242.   Gilead’s preclinical studies of TAF also indicated that TAF is less likely to
16   accumulate in renal proximal tubules than TDF, supporting the potential for an improved renal safety
17   profile.
18              243.   Gilead’s 2001 10-K highlighted the benefits of GS-7340 over Viread: “Both GS 7340
19   and Viread are processed in the body to yield the same active chemical, tenofovir, within cells.

20   However, the chemical composition of GS 7340 may allow it to cross cell membranes more easily

21   than Viread, so that with GS 7340, tenofovir may be present at much higher levels within cells. As a

22   result, GS 7340 may have greater potency than Viread and may inhibit low-level HIV replication in

23   cells that are otherwise difficult to reach with reverse transcriptase inhibitors.”19

24

25

26       18
            Special Coverage: 9th Conference on Retroviruses – New drugs, new data hold promise for
     next decade of HIV treatment, AIDS Alert, May 1, 2002.
27       19
            Gilead Sciences, Inc. Form 10-K For the fiscal year ended December 31, 2001 at 13, available
28   at https://www.sec.gov/Archives/edgar/data/882095/000091205702011690/a2073842z10-k.htm.
     COMPLAINT FOR DAMAGES - 78
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 85 of 146



 1            244.     At the end of the first quarter of 2002, Gilead told investors that it had initiated Phase

 2   I/II testing of GS-7340. In an earnings call, Gilead stated that it had initiated a dose escalation study

 3   for GS-7340 through which Gilead intended to prove that GS-7340 was more potent than Viread,

 4   meaning that it could be administered at a safer, lower dose.

 5            245.     In an October 28, 2003 earnings call, Gilead told analysts that data from the ongoing

 6   Phase I/II study of GS-7340 “look[ed] promising.”20

 7            246.     In December 2003, Mark Perry, then Gilead’s Executive Vice President of

 8   Operations, told investors that Gilead was “excited” about GS-7340. Gilead expected GS-7340 to

 9   achieve “more potency at lower doses and increase the therapeutic index for” tenofovir.21 The

10   “therapeutic index” is a comparison of the amount of a therapeutic agent that causes the therapeutic

11   effect compared to the amount that causes toxicity.

12            247.     In January 2004, Gilead repeatedly referred to the positive results from clinical

13   studies of GS-7340 in calls with analysts and disclosures to the investment industry. On a January

14   29, 2004 earnings call, Gilead stated that, based on these positive results, it was designing a Phase II

15   program for GS-7340 to determine the safety and efficacy of the compound in treatment naïve

16   patients and in highly treatment experienced patients.

17            248.     At a May 2004 Deutsche Bank Securities Healthcare Conference, Gilead said that it

18   knew GS-7340 could be dosed at a fraction of the Viread dose and give a greater antiviral response.

19            249.     However, on October 21, 2004, shortly after the FDA approved Truvada, Gilead

20   abruptly announced that it would abandon its GS-7340 design. It stated:

21                     Earlier this year as a result of positive data from a small phase I/II
                       study of GS 7340, we began designing a phase II program to determine
22                     the safety and efficacy of the compound in treatment-naive patients
                       and in highly treatment experienced patients. Since that time we have
23                     witnessed the increasing use of Viread across all HIV patient
                       populations, and we have also received approval for and launched
24                     Truvada.

25

26       20
           Event Brief of Q3 2003 Gilead Sciences Earnings Conference Call – Final, FD (Fair
     Disclosure) Wire, Oct. 28, 2003.
27      21
           Gilead Sciences at Harris Nesbitt Gerard Healthcare Conference 2003 – Final, FD (Fair
28   Disclosure) Wire, Dec. 11, 2003.
     COMPLAINT FOR DAMAGES - 79
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 86 of 146



 1                     Based on our internal business review and ongoing review of the
                       scientific data for GS 7340, we came to the conclusion that it would be
 2                     unlikely that GS 7340 would emerge as a product that could be highly
                       differentiated from Viread.22
 3
              250.     Prior to its October 2004 announcement, Gilead never indicated that there might be an
 4
     issue with differentiating GS-7340 from Viread or expressed any other negative view of the
 5
     prospects of GS-7340. To the contrary, Gilead repeatedly touted the positive results of preclinical
 6
     and clinical studies of GS-7340 and the benefits of GS-7340 over Viread.
 7
              251.      Gilead’s “internal business review” was the real driver of its decision to abandon a
 8
     design it knew to be safer than Viread.
 9
              252.     In May 2005, despite Gilead’s misrepresentation that GS-7340 was not worth
10
     pursuing, Gilead scientists reported the favorable results they achieved with GS-7340, including its
11
     benefits over Viread, in an issue of Antimicrobial Agents and Chemotherapy. Reuters Health News
12
     covered the article:
13
                       After oral administration of GS 7340 to dogs, tenofovir concentrations
14                     were 5- to 15-fold higher in lymph nodes than after tenofovir DF
                       administration, the researchers note. Except for kidney and liver, tissue
15                     concentrations of tenofovir were generally higher after GS 7340 than
                       after tenofovir DF administration.
16
                       “The high concentrations of tenofovir observed in lymphatic tissues
17                     after oral administration of GS 7340 are expected to result in increased
                       clinical potency relative to tenofovir DF and could have a profound
18                     effect on the low-level virus replication that occurs in tissues with
                       suboptimal drug exposure during HAART,” the authors conclude.
19
                       “With GS 7340,” the researchers add, “it should be possible to reduce
20                     the total dose of tenofovir, thereby minimizing systemic exposure,
                       while at the same time increasing antiviral activity.”23
21
              253.     Moreover, even though Gilead purportedly abandoned TAF, Gilead filed
22
     seven applications for patents on TAF between 2004 and 2005.
23

24

25

26       22
           https://www.gilead.com/news/press-releases/2004/10/gilead-discontinues-development-of-gs-
     9005-and-gs-7340-company-continues-commitment-to-research-efforts-in-hiv.
27      23
           Novel tenofovir prodrug preferentially targets lymphatic tissue, Reuters Health Medical News,
28   June 1, 2005.
     COMPLAINT FOR DAMAGES - 80
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 87 of 146



 1            254.     Despite recognizing the safety benefits of TAF, Gilead kept its GS-7340

 2   design on the shelf for years—knowingly exposing patients taking its TDF-containing drug

 3   products to greater risks of kidney and bone toxicity.

 4            255.     It was not until approximately October 2010—six years after Gilead shelved
 5   its safer tenofovir prodrug and after Gilead designed combination products Truvada and

 6   Atripla to contain TDF rather than safer TAF—that Gilead renewed development of the safer

 7   TAF design.

 8            256.     Once Gilead renewed development of its TAF design, it again touted the

 9   benefits of TAF over TDF—as if it had never falsely claimed that TAF could not be “highly

10   differentiated” from TDF.

11            257.     Despite having discovered the benefits of TAF before 2001, Gilead repeatedly

12   misrepresented TAF as “new.” The benefits of TAF that Gilead described in 2010 and

13   beyond were known to Gilead years earlier. And the clinical results Gilead achieved with

14   TAF would have been achieved years earlier but for Gilead’s decision to slow-walk and

15   withhold the safer TAF design purely for financial gain.

16            258.     In an October 19, 2010 earnings call, Gilead’s Chief Scientific Officer Norbert

17   Bischofberger explained to investors how GS-7340’s safety profile was superior to Viread,

18   particularly with respect to kidney and bone toxicity:

19                     7340 is a prodrug that actually delivers more active antivirally active
                       components into the compartment in the body where it’s really needed
20                     which means lymphocytes mostly. What that means is you can take a
                       lower dose, and actually our clinical study would indicate 1/6th to
21                     1/10th the Viread dose and you would actually get higher efficacy with
                       less exposure. So we’re looking at this to be used in sub population
22                     where people have a concern with Viread, and the one with renal
                       impairment, elderly people that have reduced renal function, and the
23                     other population will be adults that have pre-existing or suspicion of
                       bone disease, osteoporosis, and that’s where we are initially going to
24                     position the compound.24

25

26

27       24
           Q3 2010 Gilead Sciences Earnings Conference Call – Final, FD (Fair Disclosure) Wire, Oct.
28   19, 2010.
     COMPLAINT FOR DAMAGES - 81
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 88 of 146



 1            259.     Giving a statement at the Capital Markets Healthcare Conference on March 2, 2011,

 2   John Milligan, then Gilead’s President and Chief Operating Officer, told investors the real reason

 3   Gilead previously refused to design its products to contain safer GS-7340—it did not want to hurt

 4   TDF sales by stepping on its TDF marketing message:

 5                     One of the reasons why we were concerned about developing 7340
                       was we were trying to launch Truvada versus Epzicom25 at that time.
 6                     And to have our own study suggesting that Viread wasn’t the safest
                       thing on the market, which it certainly was at the time. . . . It didn’t
 7                     seem like the best. It seemed like we would have a mix[ed] message.
                       And in fact that Viread story is split out to be a fairly safe product over
 8                     the years. There are some concerns still on kidney toxicity and there
                       are some concerns about bone toxicity.26
 9
              260.     Milligan called GS-7340 a “kinder, gentler version of Viread.”27
10
              261.     At the March 14, 2011 Roth Capital Partners Growth Stock Conference, Gilead stated
11
     that the ability to dose GS-7340—the “kinder, gentler” version of Viread—lower than Viread was
12
     important because GS-7340 is safer, particularly as patients take the medication for the long term.28
13
              262.     At the NASDAQ OMS 26th Investor Program in June 2011, Gilead described GS-
14
     7340 as a “very exciting product” which was then in dosing studies to determine just how low GS-
15
     7340 could be dosed. Gilead explained the benefit of lower dosing to aging patients and those who
16
     have been on the medication for a long time:
17
                       And we had recently this year had presented 14-day monotherapy
18                     results from a study we had done at 50 and 100 mg of 7340 versus the
                       300 mg of Viread today. And what we have shown was viral load
19                     reductions were greater in the lower doses of 7340 and the plasma
                       tenofovir levels were actually much reduced from what we see with
20                     Viread.

21                     We’re currently now in a Phase Ib looking at even lower doses. We are
                       studying 8 mg, 25 and 40 mg of GS-7340. This is important because as
22                     the age of the AIDS population continues to increase, as the median
                       age is now just about 50 years old, you get issues with aging such as
23
         25
           Epzicom is a combination medication, containing abacavir and lamuvidine, indicated to treat
24   HIV sold by Gilead’s competitor GlaxoSmithKline, now Viiv Healthcare, Ltd. The FDA approved
     both Epzicom and Truvada in August 2004.
25       26
           Gilead Sciences at RBC Capital Markets Healthcare Conference – Final, FD (Fair Disclosure)
26   Wire, Mar. 2, 2011.
        27
           Id.
27      28
           Gilead Sciences at Roth Capital Partners OC Growth Stock Conference – Final, FD (Fair
28   Disclosure) Wire, Mar. 14, 2011.
     COMPLAINT FOR DAMAGES - 82
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 89 of 146



 1                     renal function and bone mineral density that can become bigger issues
                       for these patients and we think that it’s a currently unmet medical need
 2                     to address those concerns of the aging population in HIV.29

 3   Yet, Gilead knew well before 2010-2011 that people with HIV were living longer lives. Since the

 4   introduction of effective combination antiretroviral therapy in late 1995 and early 1996, many people

 5   with HIV have lived a normal lifespan.

 6            263.     On January 24, 2012, Gilead announced that it had begun Phase II clinical trials of

 7   GS-7340 and identified a dose that is ten times lower than Viread while providing greater antiviral

 8   efficacy.

 9            264.     On October 31, 2012, Gilead announced that a Phase II clinical trial evaluating TAF

10   met its primary objective. The study compared a once-daily single tablet regimen containing TAF 10

11   mg/elvitegravir 150 mg/cobicistat 150 mg/emtricitabine 200 mg with Stribild (TDF 300

12   mg/elvitegravir 150 mg/cobicistat 150 mg/emtricitabine 200 mg) among treatment-naïve adults.

13   Compared to Stribild, the TAF-containing regimen demonstrated better markers of bone and kidney

14   effects that were statistically significant. The study showed that TAF is effective at a fraction of the

15   dose of Viread and provides safety advantages.

16            265.     In January 2013, Gilead began Phase III clinical development of TAF. Announcing

17   the beginning of Phase III development, then-CEO Martin mischaracterized TAF as “new.”30

18            266.     Gilead finally submitted an application to market its first TAF-containing product,
19   Genvoya, to the FDA on November 5, 2014 (though it could have done so years earlier had it not

20   shelved the safer design to make more money).

21            267.     When the FDA approved Genvoya on November 5, 2015, John C. Martin, then

22   Chairman and CEO of Gilead, announced that “there is still a need for new treatment options that

23   may help improve the health of people as they grow older with the disease.”31 Martin misrepresented

24
         29
25         Gilead Sciences Inc. at NASDAQ OMS 26th Investor Program – Final, FD (Fair Disclosure)
     Wire, June 21, 2011.
26       30
            Gilead Sciences at JPMorgan Global Healthcare Conference – Final, FD (Fair Disclosure)
     Wire, Jan. 7, 2013.
27       31
            US FDA approvals Gilead’s Single Table Regiment Genvoya for Treatment of HIV-1
28   Infection, Business Wire, Nov. 5, 2015.
     COMPLAINT FOR DAMAGES - 83
     Case No.:
     010759-11 1080167 V1
          Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 90 of 146



 1   that TAF was “new” and concealed that Gilead had known about this safer version of tenofovir for

 2   over a decade but purposefully withheld it from the market solely to protect its monopoly profits and

 3   extend Gilead’s ability to profit on TAF regimens for the next decade or more.

 4   F.       Gilead Withheld its Safer TAF Design to Protect its TDF Sales and Extend Profits on its
              HIV Franchise.
 5
              268.     Gilead first developed and sought FDA approval for its TDF line of products even
 6
     though it knew TAF was safer.
 7
              269.     Then Gilead shelved its TAF design in 2004 because it did not want to hurt TDF sales
 8
     by admitting that TDF is unreasonably and unnecessarily unsafe.
 9
              270.      Gilead continued to withhold its TAF design for the next decade. Gilead knew that by
10
     withholding the safer TAF design, it could extend the longevity of its HIV drug franchise and make
11
     billions two times over: first, with TDF medications until TDF patent expiration, which would begin
12
     by no later than 2018, and second, with TAF medications until TAF patent expiration as late as 2032.
13
              271.      But Gilead also knew that timing was key. While it wanted to delay the TAF-
14
     designed products to maximize profits on its TDF Drugs, it also knew that it had to get its TAF-
15
     based products on the market sufficiently in advance of TDF patent expiration. Gilead knew that
16
     once doctors switched their patients from TDF to TAF, doctors would be highly unlikely to switch
17
     their patients back to TDF-based regimens once generic TDF became available. By converting TDF
18
     prescriptions to TAF prescriptions (which cannot be automatically substituted at the pharmacy
19
     counter with a generic TDF product), Gilead could save a substantial percentage of sales from going
20
     generic.
21
              272.     Only once Gilead had realized billions in sales through most of the TDF patent life—
22
     having built Viread sales up to $1.1 billion and the TDF portfolio up to $11 billion in sales in 2015—
23
     did Gilead create TAF-based versions of its prior TDF Drugs and work to convert its TDF Drug sales
24
     to TAF drug sales.
25
              273.      Once TAF entered the market, Gilead successfully convinced a large percentage of
26
     doctors to switch from TDF-based to TAF-based regimens by highlighting TAF’s improved safety
27
     profile with respect to bone and kidney toxicity—the very benefits that Gilead could have and should
28
     COMPLAINT FOR DAMAGES - 84
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 91 of 146



 1   have incorporated into its product design from the beginning but withheld from patients with each

 2   successive TDF Drug for over a decade.

 3            274.     In addition, by delaying the filing of an NDA for its first TAF product, for which it

 4   received five-year regulatory exclusivity, Gilead knew that it was also delaying the entry of any

 5   generic manufacturer who could successfully challenge Gilead’s TAF patents as invalid or not

 6   infringed. Due to its regulatory exclusivity, no generic manufacturer can even file an ANDA with a

 7   Paragraph IV certification seeking to market a generic version of Genvoya until November 2019 and

 8   then, upon Gilead’s suit against the generic, Gilead can automatically delay generic entry by up to an

 9   additional 30 months.

10            275.     Gilead boasted about TAF’s potential to extend its HIV franchise, which has been the

11   core of its business.

12            276.     Milligan told investment analysts in 2010 that the safer TAF-designed products could

13   replace the whole TDF franchise which would provide a “great deal of longevity. . . .”32 Milligan

14   similarly told investors at a Deutsche Bank Securities Inc. Healthcare Conference in May 2011 that
15   TAF was a “new” drug that “could potentially bring quite a bit of longevity to the Gilead
16   portfolio.”33
17            277.     As Milligan told analysts at a Goldman Sachs Global Healthcare Conference in June
18   2011, Gilead would be “offering a product called 7340, which we believe is a lower dose, better
19   safety profile, more potent, differentiated drug relative to Viread. And so, our ability to develop and

20   get that onto the market prior to [TDF] patent expiration will be key to us, to maintain the

21   longevity.”34

22            278.     Gilead withheld its safer TAF design until it suited Gilead’s bottom line at the

23   expense of patients’ health.

24
         32
25         Gilead Sciences at 22nd Annual Piper Jaffray Healthcare Conference – Final, FD (Fair
     Disclosure) Wire, Nov. 30, 2010.
26       33
            Gilead Sciences Inc. at Deutsche Bank Securities Inc. Health Care Conference – Final, FD
     (Fair Disclosure) Wire, May 3, 2011.
27       34
            Gilead Sciences Inc. at Goldman Sachs Global Healthcare Conference – Final, FD (Fair
28   Disclosure) Wire, June 7, 2011.
     COMPLAINT FOR DAMAGES - 85
     Case No.:
     010759-11 1080167 V1
          Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 92 of 146



 1   G.       Gilead Knowingly Designed its TDF Drugs To Be Unreasonably Dangerous and Unsafe
              to Patients’ Kidneys and Bones.
 2
              279.     Despite knowing that TDF causes kidney and bone damage and that TAF is safer for
 3
     patients’ kidneys and bones, Gilead designed the TDF Drugs to contain TDF rather than safer TAF
 4
     as the orally available version of tenofovir.
 5
              280.     In addition to withholding the safer TAF design of Stribild, Gilead made Stribild even
 6
     more dangerous to patients when it formulated the drug to include 300 mg TDF with cobicistat.
 7
              281.     Stribild is a fixed dose combination containing 300 mg TDF, emtricitabine,
 8
     elvitegravir, and cobicistat. Elvitegravir is an integrase strand transfer inhibitor (INSTI). Cobicistat
 9
     has no antiretroviral effect; it is a pharmacoenhancer that increases the plasma concentrations of
10
     elvitegravir. Regimens that include a pharmacoenhancer like cobicistat are called “boosted”
11
     regimens.
12
              282.     Gilead’s early development of elvitegravir used ritovanir as the boosting agent. Gilead
13
     knew before Viread entered the market in 2001 that coadministration of TDF with ritovanvir-boosted
14
     lopinavir significantly increased tenofovir concentrations. By 2004, the Viread label warned doctors
15
     to carefully monitor patients taking both TDF and ritonavir/lopinavir. And scientific literature
16
     published years before Gilead developed Stribild indicated that renal toxicity associated with TDF
17
     was more frequent in patients receiving TDF in combination with boosted protease inhibitors.
18
              283.     Although Gilead ultimately replaced ritonavir with cobicistat as the boosting agent in
19
     Stribild, the two boosters are structurally similar. Gilead learned during development of Stribild that
20
     tenofovir levels in patients receiving Stribild (TDF with cobicistat) were similar to the tenofovir
21
     levels experienced in patients who took TDF in combination with a ritonavir-boosted protease
22
     inhibitor. Gilead knew that tenofovir levels are 25-35% higher when combining TDF in a boosted
23
     regimen.
24
              284.     Despite knowing that combining TDF with cobicistat would significantly increase
25
     tenofovir levels in patients’ blood, Gilead did not reduce the dose of TDF when it formulated
26
     Stribild. Gilead’s Stribild clinical trials showed an increased rate of serious renal adverse events that
27

28
     COMPLAINT FOR DAMAGES - 86
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 93 of 146



 1   led to treatment discontinuation. Stribild is even more toxic to patients’ kidneys and bones than

 2   unboosted TDF.

 3            285.     When Gilead formulated its first TAF-based drug, Genvoya—which was Stribild with

 4   TAF in place of TDF—Gilead reduced the dose of TAF to account for the fact that cobicistat

 5   increases tenofovir concentrations. A Phase I TAF dosing trial showed that TAF 25 mg was the

 6   optimal dose to achieve activity similar to a 300 mg dose of TDF. When formulating Genvoya,

 7   however, Gilead further reduced the TAF dose to 10 mg because, when given with cobicistat, TAF

 8   10 mg achieves exposure similar to TAF 25 mg when given without cobicistat.

 9            286.     Gilead knew to reduce the dose of TAF to 10 mg when given with cobicistat before

10   Gilead sought FDA approval for Stribild. Pursuant to Gilead’s Phase I study GS-US-311-0101,

11   conducted between June 6, 2011 and August 31, 2011, Gilead determined that co-administration of

12   TAF with cobicistat significantly increased the body’s exposure to TAF and active tenofovir. It

13   found that the body’s drug exposure across time (known as the “area under the curve” in

14   pharmacokinetic parlance) increased 2.7-fold with respect to TAF and 3.3-fold with respect to

15   tenofovir when given with cobicistat. Gilead addressed this drug interaction by reducing the dose of

16   TAF from 25 mg to 10 mg in the Genvoya tablet. When Gilead began its study GS-US-292-0103 on

17   October 5, 2011, it used a TAF dose of 10 mg in the Genvoya combination because “the TAF dose is

18   10 mg when combined with COBI in the [fixed dose combination] versus 25 mg when not combined

19   with COBI.”35

20            287.     Critically, Gilead reduced the TAF dose when formulating Genvoya even though

21   patients’ plasma exposure to tenofovir when taking TAF is already significantly less than their

22   tenofovir exposure when taking TDF due to TAF’s enhanced entry and absorption into target cells.

23            288.     Moreover, in July 2011, months before Gilead submitted its Stribild NDA to the FDA,

24   Gilead sought FDA approval of reduced doses of TDF (Viread) in 150 mg, 200 mg, and 250 mg

25   strengths for the treatment of HIV-1 infection in pediatric patients ages 2-12. That same month,

26
         35
27          FDA Center for Drug Evaluation and Research, Genvoya NDA 207561 Clinical Pharmacology
     and Biopharmaceutics Review(s) at 32, available at
28   https://www.accessdata.fda.gov/drugsatfda_docs/nda/2015/207561Orig1s000ClinPharmR.pdf.
     COMPLAINT FOR DAMAGES - 87
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 94 of 146



 1   Gilead also sought approval of Viread 40 mg oral powder for the treatment of HIV-1 infection in

 2   pediatric patients 2 years and older.36 The FDA approved the lower dosage strength TDF tablets and

 3   oral powder in early January 2012—over six months before the FDA approved the Stribild NDA.

 4   There was no reason Gilead could not have similarly reduced the dose of TDF in Stribild—when it

 5   knew that failing to reduce the dose would increase the drug’s toxicity.

 6            289.     As a direct result of Gilead’s decision not to use a safer design, Stribild proved to be

 7   toxic to patients’ kidneys and bones.

 8            290.     In the clinical trials of Stribild over 48 weeks, eight patients in the Stribild group

 9   compared to one in the comparator groups discontinued the drug study due to renal adverse events,

10   including kidney failure and Fanconi Syndrome. Four of these patients developed laboratory findings

11   consistent with proximal renal tubular dysfunction. The laboratory findings in these four subjects

12   improved but did not completely resolve upon discontinuation of Stribild. The signature toxicity of

13   the Stribild group was proximal renal tubular dysfunction.

14            291.     The FDA’s Medical Review described the notable adverse events that led to study

15   discontinuation more frequently in the Stribild group as a “constellation of renal [Adverse Events]

16   (e.g. renal failure, Fanconi syndrome, and increased blood creatinine).”37

17            292.     According to the FDA, the “most important safety risks of Stribild use are associated
18   with two key toxicities: renal adverse events (particularly proximal renal tubular dysfunction) and
19   bone toxicity. Both of these events have previously been associated with use of TDF . . . .”38

20            293.     The FDA noted that “published literature suggests that the renal toxicity associated

21   with TDF may be more frequent in patients receiving TDF in combination with PIs, including

22   ritonavir,”39 and the “review team remains concerned that COBI may exacerbate the known renal

23
         36
           In the EU, Gilead recommends that adults with creatinine clearance below 50 mL/min take
24   Viread oral powder to reduce their doses of TDF.
        37
25         FDA Center for Drug Evaluation and Research Stribild NDA 203100 Medical Review at 9,
     available at https://www.accessdata.fda.gov/drugsatfda_docs/nda/2012/203100Orig1s000MedR.pdf.
26       38
            FDA Center for Drug Evaluation and Research Stribild NDA 203100 Cross Discipline Team
     Member Review at 17, available at
27   https://www.accessdata.fda.gov/drugsatfda_docs/nda/2012/203100Orig1s000CrossR.pdf.
         39
28          Id. at 18.
     COMPLAINT FOR DAMAGES - 88
     Case No.:
     010759-11 1080167 V1
          Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 95 of 146



 1   toxicity associated with TDF.”40 In its Summary Review of the Stribild NDA, the FDA concluded:

 2   “it appears that the combination of COBI with TDF may have more renal toxicity than TDF alone as

 3   highlighted in the clinical reviews and the renal consult.”41 The FDA expressed concern that the data

 4   reviewed for the Stribild NDA represented an increased hazard signal even compared to regimens

 5   containing TDF combined with another boosting agent.

 6             294.    Due to Stribild’s renal toxicity, Stribild use is restricted in patients with impaired

 7   renal function. Stribild’s label states that doctors should not initiate Stribild in patients with

 8   estimated creatinine clearance below 70 mL per minute, and Stribild should be discontinued if

 9   estimated creatinine clearance declines below 50 mL per minute as dose interval adjustment cannot

10   be achieved. Moreover, in the EU—though not in the U.S. —Gilead warns doctors that Stribild

11   should not be initiated in patients with creatinine clearance below 90 mL per minute unless, after

12   review of all available treatment options, it is considered that Stribild is the preferred treatment for

13   the individual patient.

14             295.    Gilead’s post-approval Stribild data continued to show renal adverse effects. In the

15   clinical trials of Stribild over 96 weeks, two additional Stribild patients discontinued the study due to

16   a renal adverse reaction. In the clinical trials of Stribild over 144 weeks, three additional Stribild

17   patients discontinued the study due to a renal adverse reaction. In addition, one patient who received

18   ritonavir-boosted atazanavir plus Truvada (i.e., a boosted TDF regimen) in the comparator group

19   developed laboratory findings consistent with proximal renal tubular dysfunction leading to drug

20   discontinuation after week 96.

21   H.        Gilead Obtained FDA Approval for its TAF-Based Products by Relying on Studies
               Demonstrating TAF’s Superiority over TDF.
22
               296.    In seeking FDA approval of its first TAF-based antiviral drug product, Genvoya,
23
     Gilead told the FDA that TAF has better entry and concentration in HIV-target cells than TDF,
24

25

26
          40
           Id.
27        41
           FDA Center for Drug Evaluation and Research Stribild NDA 203100 Summary Review at 16,
28   available at https://www.accessdata.fda.gov/drugsatfda_docs/nda/2012/203100Orig1s000SumR.pdf.
     COMPLAINT FOR DAMAGES - 89
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 96 of 146



 1   thereby allowing the administration of smaller doses and reducing systemic tenofovir exposure, renal

 2   toxicity and bone effects, without sacrificing efficacy.

 3            297.     Gilead established during Phase I clinical development of TAF that doses as low as 8

 4   to 25 mg of TAF had antiviral activity comparable to the approved dose of TDF 300 mg. Gilead

 5   selected the 25 mg TAF dose as the optimal dose for Phase 2 and 3 studies based on its antiviral

 6   activity. Gilead included TAF 10 mg in Genvoya because it provides similar exposures to TAF 25

 7   mg when coadministered with cobicistat.

 8            298.     Gilead supported the safety and efficacy of Genvoya with two clinical trials that

 9   compared Genvoya to its TDF-containing counterpart, Stribild. In those studies, a 10 mg oral dose of

10   TAF in Genvoya resulted in greater than 90% lower concentrations of active tenofovir in plasma as

11   compared to a 300 mg oral dose of TDF in Stribild. Due to these lower plasma concentrations,

12   Gilead expected that the kidney and bone toxicities associated with TDF would occur at a lower rate

13   with TAF. And, as expected, the trials showed that rates of biomarkers for tenofovir-induced renal

14   and bone toxicities were less with Genvoya than Stribild.

15            299.     In seeking FDA approval of Genvoya in 2014, Gilead relied on TAF data obtained by

16   Gilead more than a decade earlier—before the company abruptly shelved its TAF design in pursuit

17   of more money. Gilead submitted in its Genvoya NDA data from: (a) early clinical development

18   showing that TAF provided greater intracellular distribution of tenofovir yielding lower plasma

19   tenofovir levels than TDF; (b) preclinical studies that indicated TAF is less likely to accumulate in

20   renal proximal tubules, supporting the potential for an improved renal safety profile; and (c) Phase I

21   dosing studies supporting doses of TAF far lower than the standard 300 mg dose of TDF.

22            300.     Reviewing these studies, the FDA stated that: “Based on the design of the pivotal

23   clinical trials, safety can be directly compared between TAF (Genvoya) and TDF (as Stribild) in

24   subjects initiating treatment.”42 According to the FDA, the studies showed that “the rates of signature

25   TFV [tenofovir] toxicities related to bone mineral density and renal laboratory parameters were

26
         42
27          FDA Center for Drug Evaluation and Research Genvoya NDA 207561 Summary Review at
     10, available at
28   https://www.accessdata.fda.gov/drugsatfda_docs/nda/2015/207561Orig1s000SumR.pdf.
     COMPLAINT FOR DAMAGES - 90
     Case No.:
     010759-11 1080167 V1
          Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 97 of 146



 1   lower [than TDF], likely due to the fact that the TAF prodrug yields lower plasma concentrations of

 2   TFV.”43

 3             301.     As a result of its improved renal safety profile over TDF, Gilead’s TAF-containing

 4   products are better tolerated by patients with renal impairment.

 5             302.     For example, Genvoya requires no dosage adjustment for patients with creatinine

 6   clearance greater than or equal to 30 mL per minute, whereas its TDF-containing counterpart Stribild

 7   is not recommended for patients with creatinine clearance below 70 mL per minute and Stribild

 8   should be discontinued if creatinine clearance falls below 50 mL per minute as dose interval

 9   adjustment cannot be achieved. Due to its superior safety profile, Genvoya has an expanded

10   indication for renally impaired individuals with creatinine clearance greater than or equal to 30 mL

11   per minute.

12             303.    As a result of its improved bone toxicity safety profile over TDF, the labels for

13   Gilead’s TAF-containing products no longer include bone effects in the Warnings and Precautions

14   sections of the those labels.

15             304.    The FDA agreed that bone effects need only be displayed in the Adverse Events

16   section of TAF drug labeling because “[w]ith respect to bone toxicity, TAF appears to have

17   substantially less of an adverse effect on bone mineral density (BMD) than TDF.”44

18             305.    Gilead removed bone toxicity from the Warnings and Precautions sections of the
19   Genvoya label in December 2016 and from the Odefsey and Descovy labels in 2017. Bone toxicity

20   remains in the Warnings and Precautions sections of the labels of Gilead’s TDF Drugs to this day.

21   I.        Gilead Markets TAF as Superior to TDF.
22             306.    Gilead’s TAF-based product websites, including the Genvoya site, market the TAF-

23   based drugs as superior to Gilead’s TDF-containing products with respect to kidney health. Gilead

24   recognizes that: “Kidneys play a key role in keeping you healthy, working around the clock to

25   remove waste from your blood. That’s why it’s so important to take care of them, especially if you

26
          43
           Id. at 15.
27        44
           FDA Center for Drug Evaluation and Research Vemlidy NDA 208464 Summary Review at 5,
28   available at https://www.accessdata.fda.gov/drugsatfda_docs/nda/2016/208464Orig1s000SumR.pdf.
     COMPLAINT FOR DAMAGES - 91
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 98 of 146



 1   have HIV-1.”45 Gilead states that the TAF-based products have “less impact on kidney lab tests” than

 2   other approved HIV-1 treatments, including Stribild, Atripla, and Truvada. The website also

 3   highlights that unlike its TDF products, the TAF-based products are “FDA-approved for people with

 4   mild-to-moderate kidney problems and can be used in some people with lowered kidney function

 5   without changing the dose.”46

 6             307.    Gilead’s TAF-based product websites, including the Genvoya site, market the TAF-

 7   based drugs as superior to Gilead’s TDF-containing products with respect to bone health. Gilead

 8   recognizes that: “Because HIV-1 medicines may impact your bones, it’s important to protect your

 9   bone health. If you’re under 30 years of age, you’re still developing bone mass. If you’re over 30,

10   your bones have fully developed and it’s important to try to maintain them.”47 The site touts clinical

11   studies which demonstrate that the TAF-containing products “had less impact on hip and lower spine
12   bone mineral density than the other approved HIV-1 treatments,” including Stribild, Atripla, and
13   Truvada.48
14             308.    Gilead also touts TAF as safer than TDF to scientists, clinical investigators, and
15   doctors attending the annual Conference on Retroviruses and Opportunistic Infections (“CROI”).
16             309.    In 2015, Gilead scientists presented to CROI attendees data evaluating the safety and
17   efficacy of Genvoya in patients with mild to moderate renal impairment. Gilead stated that “TDF has
18   been associated with clinically significant renal and bone toxicity,” and “[r]elative to TDF 300 mg,
19   TAF at an equivalent dose of 25 mg has 90% lower circulating plasma TFV, while maintaining high

20   antiviral activity.”49 This first study of a single-tablet antiviral regimen without dose adjustment in

21   patients with mild to moderate renal impairment demonstrated the efficacy and renal and bone safety

22   of Genvoya in this patient population.

23

24
         45
25            See https://www.genvoya.com/hiv-kidney-bone-health.
         46
            Id.
26       47
            Id.
27       48
            Id.
         49
28          http://www.croiconference.org/sites/default/files/posters-2015/795.pdf.
     COMPLAINT FOR DAMAGES - 92
     Case No.:
     010759-11 1080167 V1
         Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 99 of 146



 1             310.    In 2016, Gilead scientists presented to CROI attendees data evaluating the renal safety

 2   of TAF in patients with a high risk of kidney disease. Gilead stated that TDF “has been associated

 3   with an increased risk of [chronic kidney disease] . . . . “ and “[d]ue to a 91% lower plasma tenofovir

 4   level, tenofovir alafenamide (TAF) relative to TDF has demonstrated a significantly better renal

 5   safety profile and no discontinuations due to renal adverse events through 2 years in 2 randomized,

 6   double-blind studies . . . comparing TAF to TDF . . . . “50 With respect to high risk renal patients,

 7   Gilead concluded that “[a]ntiretroviral-naïve adults with both high and low risk for [chronic kidney

 8   disease] treated with TAF had more favorable renal outcomes compared to those treated with

 9   TDF.”51

10             311.    Gilead also presented at the 2016 CROI data demonstrating that TAF is safer to

11   kidneys than TDF in the longer-term. Showing data through 96 weeks, Gilead concluded that

12   “[c]linically significant renal events were less frequent in patients receiving” TAF vs. TDF and these

13   “data provide further support for the improved renal safety profile of TAF compared with TDF.”52

14             312.    In 2017, Gilead scientists presented to CROI attendees data showing that switching
15   patients with low bone mineral density from a TDF-based to a TAF-based regimen results in
16   increased BMD and a reversion from osteoporosis, leading Gilead to conclude that “[s]witching from
17   TDF to TAF may be an important treatment strategy to increase bone mineral density in those at the
18   highest fracture risk.”53
19             313.    Also in 2017, Gilead scientists presented to CROI attendees 144-week data

20   establishing the superiority of TAF over TDF with respect to efficacy as well as kidney and bone

21   safety. At week 144, TAF: was “superior to [TDF] on virologic efficacy,” had “significantly less

22   impact than [TDF] on renal biomarkers,” and had “significantly less impact than [TDF] on BMD.”54

23

24
         50
25            http://www.croiconference.org/sites/default/files/posters-2016/681.pdf.
         51
            Id.
26       52
            http://www.croiconference.org/sites/default/files/posters-2016/682.pdf.
27       53
            http://www.croiconference.org/sites/default/files/posters-2017/683_Brown.pdf.
         54
28          http://www.croiconference.org/sites/default/files/posters-2017/453_Arribas.pdf.
     COMPLAINT FOR DAMAGES - 93
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 100 of 146



 1            314.     In 2018, Gilead scientists presented to CROI attendees 96-week data that showed that

 2   switching to a TAF-based regimen resulted in “significant increases in bone mineral density at hip

 3   and spine” and “improved biomarkers of renal tubular function.”55

 4            315.     Gilead’s sales force has used data showing the superior safety profile of TAF over

 5   TDF to convince doctors to switch patients from TDF-based to TAF-based products.

 6            316.     Gilead President and COO Milligan told analysts during a November 10, 2015 Credit

 7   Suisse Healthcare Conference that he expected Gilead’s sales representatives to be successful in

 8   switching the market from TDF to Genvoya based on favorable data showing the benefits of TAF

 9   over TDF. Milligan viewed switching patients from Stribild to Genvoya as “the most likely thing to

10   happen very commonly, because it’s very seamless for the patient. You’re not really changing much;

11   you’re just getting a better version of Stribild.”56 Milligan also touted the benefit of switching Atripla

12   patients, who, at that point, had a decade of TDF toxicity buildup, to Genvoya, which, he said, gives
13   patients the benefits of TDF with a better safety profile.
14            317.     In order to prevent or combat the cumulative buildup of kidney and bone toxicity
15   associated with TDF (which Gilead itself caused by withholding the safer TAF design), Gilead’s
16   message was: “if you’re a new patient, start with a TAF-based single-tablet regimen, because that’s
17   going to be highly efficacious and very safe and very tolerable for long-term usage. And if you’re on
18   a Viread-based regimen, it’s a great idea to convert, switch, upgrade to a TAF-based regimen as soon
19   as possible.”57

20            318.     According to Milligan, Genvoya was the most successful launch ever for an HIV

21   therapy. After six months on the market, Genvoya was the most prescribed regimen for treatment-

22   naïve and switch patients.

23

24

25       55
           http://www.croiconference.org/sites/default/files/posters-2018/1430_Mills_504.pdf.
26      56
           Gilead Sciences Inc. at Credit Suisse Healthcare Conference – Final, FD (Fair Disclosure)
     Wire, Nov. 10, 2015.
27      57
           Gilead Sciences Inc. at Piper Jaffray Healthcare Conference – Final, FD (Fair Disclosure)
28   Wire, Dec. 1, 2015.
     COMPLAINT FOR DAMAGES - 94
     Case No.:
     010759-11 1080167 V1
          Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 101 of 146



 1             319.    Gilead’s conversion strategy continued with FDA approval of Gilead’s subsequent

 2   TAF-based products. As Milligan stated in March 2016, the marketplace was moving to TAF

 3   because patients need the safest possible medication:

 4             [A]s I look at TAF right now there’s a very strong medical rationale for TAF versus
               Viread. And so what we’re seeing in the marketplace with the launch of Genvoya and
 5             then with the recent approval of Odefsey is the desire to move patients from a TDF
               containing regimen to a TAF containing regimen. . . it’s very interesting that the field
 6
               wants to move to the safest medication, I think should move to the safest medication
 7             because it’s a great opportunity for patients to stay on care for another 10 to 20 years
               which is really where we’re at with most of these patients. They’re going to need
 8             decades more care and so you need the gentlest, safest option for patients. . . . 58
 9             320.    Gilead’s 2017 Annual Report attributes strong growth in its HIV business to
10   “widespread physician acceptance and uptake” of the TAF-based regimens.59
11             321.    In January 2018, Milligan stated that “physicians and patients prefer TAF
12   dramatically over our TDF-containing backbones,” noting that its TAF-based products had achieved
13   more than 56% of the market share of its TDF-containing regimen.60 TAF-based products now make
14   up at least 74% of Gilead’s TDF- and TAF-based drug products for HIV treatment.
15             322.    Gilead could have and should have incorporated the benefits of TAF, which doctors
16   and patients “prefer dramatically” over TDF, into its products years earlier.
17   J.        Gilead Failed to Adequately Warn about the Risks of TDF.
18             323.    In addition to withholding a safer TAF-based design despite knowing the risk its TDF
19   Drugs posed to patients’ kidneys and bones, Gilead failed to adequately warn physicians and patients
20   about the risks and safe use of TDF.
21

22

23

24        58
           Gilead Sciences Inc. at Barclays Global Healthcare Conference – Final, FD (Fair Disclosure_
25   Wire, Mar. 15, 2016.
          59
             Gilead Sciences 2017 Year in Review at 7, available at
26   file:///C:/Users/annej/Downloads/Gilead%20FINAL%202017%20Year%20in%20Review%20(3).pd
     f.
27        60
             Gilead Sciences Inc. at JPMorgan Healthcare Conference – Final, FD (Fair Disclosure) Wire,
28   Jan. 8, 2018.
     COMPLAINT FOR DAMAGES - 95
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 102 of 146



 1            1.       Gilead Failed to Adequately Warn Doctors about the Risks of TDF.
 2            324.     Because tenofovir is primarily cleared out of the body by the kidneys, a patient
 3   experiences even greater exposure to tenofovir as the kidneys become impaired—causing even
 4   greater harm. As a result, early detection is key to preventing serious, potentially irreversible renal

 5   injury. Frequent monitoring for TDF-induced toxicity is also critical because patients are typically

 6   asymptomatic in the early stages. Gilead, however, downplayed the risks of TDF and the need to

 7   monitor all patients in order to inflate sales.

 8            325.     During the first years Viread was on the market, Gilead relied on Viread sales for a

 9   significant portion of its operating income. For 2002, Viread’s first full year on the market, Viread

10   sales comprised 53% of Gilead’s total product sales. In 2003, Viread accounted for 68% of Gilead’s
11   total product sales.
12            326.     Gilead stated in its 2002 10-K that its operations would suffer if Viread did not
13   maintain or increase its market acceptance. Gilead also stated that if additional safety issues were
14   reported for Viread, this could “significantly reduce or limit our sales and adversely affect our results
15   of operations.”61 Gilead made similar statements in its 2003 and 2004 10-K filings.
16            327.     To make sure that safety issues did not depress or slow the growth of Viread sales,
17   which were crucial to Gilead’s operations, Gilead dramatically increased its sales force and
18   marketing budget, and trained its sales representatives to misrepresent Viread’s safety profile. At the
19   direction of Gilead’s senior management, Gilead representatives told doctors that Viread was a

20   “miracle drug,” “extremely safe,” and “extremely well-tolerated” with “no toxicities.”

21            328.     According to a 2009 shareholder lawsuit filed against Viread, Viread’s then-Chief

22   Executive Officer John C. Martin frequently referred to Viread as a “miracle drug” at sales force

23   meetings. According to a former employee, Gilead was trying to overcome the perception in the

24   medical community that Viread was like Gilead’s previous HIV drugs and would likely cause kidney

25   damage.

26

27       61
            Gilead Sciences, Inc. Form 10-K For the fiscal year ended Dec. 31, 2002 at 24 available at
28   https://www.sec.gov/Archives/edgar/data/882095/000104746903008695/a2105292z10-k.htm.
     COMPLAINT FOR DAMAGES - 96
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 103 of 146



 1            329.     On March 14, 2002, FDA sent Gilead a Warning Letter admonishing Gilead for

 2   engaging in promotional activities that contained false and misleading statements in violation of the

 3   Federal Food, Drug and Cosmetic Act. The FDA stated that Gilead unlawfully minimized Viread’s

 4   risks, including with respect to kidney toxicity, and overstated its efficacy.

 5            330.     Despite this warning, Gilead continued to unlawfully promote Viread by minimizing

 6   its safety risks. During a June 2003 sales force training, Gilead instructed sales representatives to

 7   respond to anticipated physician concerns about Viread’s nephrotoxicity by downplaying that many

 8   patients taking Viread had experienced the adverse effects of kidney toxicity—some of them severe

 9   —including but not limited to renal failure, acute renal failure, Fanconi syndrome, proximal

10   tubulopathy, increased creatinine, and acute tubular necrosis.

11            331.     The FDA issued another Warning Letter to Viread on July 29, 2003, stating that

12   Gilead’s sales representatives had repeatedly omitted or minimized material facts regarding the

13   safety profile of Viread. Among other things, the FDA required Gilead to retrain its sales force to

14   ensure that Gilead’s promotional activities complied with the Federal Food, Drug and Cosmetic Act

15   and accompanying regulations. But Gilead had achieved its goal: rapidly increased Viread sales.

16            332.      In subsequent years, Gilead continued to downplay the risks of TDF-induced toxicity

17   when promoting its TDF Drugs to doctors by misrepresenting the drug as safe, dismissing case

18   reports of acute renal failure and other TDF-associated adverse events as purportedly unavoidable

19   side effects of tenofovir in an otherwise “safe” drug, and discouraging doctors from monitoring

20   patients for drug-induced toxicity using more sensitive markers of kidney function.

21            333.     In addition to misrepresenting the safety profile of TDF when promoting TDF to

22   doctors, Gilead also downplayed the importance of patient monitoring in its TDF Drug labeling

23   despite the importance of early detection of TDF-induced toxicity. The dangerous inadequacies in

24   Gilead’s drug labeling were compounded by the misleading marketing messages it gave to doctors.

25            334.     From Viread’s product approval on October 26, 2001 through May 20, 2007, Gilead’s

26   TDF labeling failed to warn doctors that all patients needed to be monitored for adverse kidney

27   effects. During this time, Gilead only recommended monitoring patients taking TDF Drugs for renal

28   adverse effects if patients were at risk for, or had a history of, renal impairment or if they were taking
     COMPLAINT FOR DAMAGES - 97
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 104 of 146



 1   another nephrotoxic drug. This monitoring recommendation was woefully inadequate because, as

 2   Gilead was well aware, TDF-associated renal toxicity had harmed patients who were not at risk for,

 3   or did not have a history of, renal impairment.

 4            335.     Gilead failed to include any warning about the need to monitor bone effects until

 5   October 14, 2003 and that warning was limited to patients with certain risk factors. Since then,

 6   Gilead has only suggested that doctors monitor, and only informs patients that monitoring may be

 7   necessary, for patients with certain risk factors for bone adverse effects.

 8            336.     Gilead failed to warn about the need for universal monitoring even though it knew

 9   that all patients taking TDF are at risk for renal and bone adverse effects.

10            337.     Gilead failed to warn about the need for universal monitoring even after patients

11   without pre-existing risk factors experienced kidney and bone effects.

12            338.     Gilead failed to warn about the need for universal renal monitoring even though

13   patients with a certain level of renal impairment should not take its TDF products or, if TDF products

14   are to be administered to certain renally impaired patients, the dosing interval must be adjusted. The

15   Viread and Truvada labels require a dosing interval adjustment for patients with creatinine clearance

16   of 30-49 mL per minute, and Complera cannot be taken by patients with a creatinine clearance of

17   less than 50 mL per minute. Frequent monitoring of all patients’ kidney function is necessary to

18   ensure that patients’ kidneys are healthy enough to continue treatment or patients receive a needed

19   dose interval adjustment.

20            339.     By failing to warn doctors to monitor all patients for TDF-associated toxicity, Gilead

21   delayed the diagnosis of TDF-associated harm, causing or enhancing injuries that would have been

22   prevented or lessened through early detection.

23            340.     On May 21, 2007, Gilead added to the Viread label a recommendation that doctors

24   calculate creatinine clearance (one measure of kidney function) in all patients before initiating

25   treatment with a TDF-based product and as clinically appropriate during therapy. Gilead

26

27

28
     COMPLAINT FOR DAMAGES - 98
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 105 of 146



 1   recommended monitoring of creatinine clearance and serum phosphorus only for patients at risk for

 2   renal impairment.62

 3            341.     The “all patients” monitoring recommendation for Viread, Truvada, Atripla, and

 4   Complera remained inadequate because it instructed doctors to assess just one, insuffiently sensitive

 5   marker of kidney function.63 Without using sufficiently sensitive markers of kidney function,

 6   substantial kidney injury can occur before it is measurable. As a result, the detection of TDF-induced

 7   nephrotoxicity often comes too late, resulting in kidney injury that may be irreversible. Gilead should

 8   have warned doctors to test all patients for additional markers of kidney function, such as serum

 9   phosphorus and/or urine glucose.64

10            342.     Phosphorus is a mineral that plays an important role in many physiologic systems,

11   including keeping bones healthy and strong. Normal working kidneys maintain balanced levels of

12   phosphorus in the blood. Low levels of phosphorus in the blood are indicative of impaired kidney

13   function. Moreover, low serum phosphate is itself dangerous; low levels of phosphorus in the blood

14   can cause a range of health problems, including serious bone and heart damage.

15            343.     Serum phosphorus is a more sensitive marker of nephron tubule function than

16   creatinine clearance. This is because the nephron tubule is responsible for reabsorbing phosphorus

17   from the glomerular filtrate. When the nephron tubule is damaged, it cannot reabsorb enough

18   phosphorus, allowing the phosphorus to be excreted via urine. By monitoring patients’ serum

19   phosphorus, doctors are able to pick up more subtle changes in kidney function that would otherwise

20
         62
21          Gilead did not add similar warnings to the Truvada and Atripla labels until 2008. Complera’s
     label included such a warning at the time of FDA approval in 2011. And when Gilead began
22   marketing Stribild in 2012, it warned doctors to assess some measures of kidney function in all
     patients but failed to warn doctors to monitor all patients for serum phosphorus. These warnings
23   remained inadequate.
         63
            It was not until 2018 that Gilead strengthened the Truvada, Atripla, and Complera labels to
24   recommend that all patients receive monitoring for serum creatinine, estimated creatinine clearance,
     urine glucose, and urine protein. Gilead has not made this change to the Viread label.
25       64
            The “all patients” monitoring recommendation for Stribild upon approval was inadequate
26   because it failed to warn doctors to measure serum phosphorus. On August 30, 2017, Gilead
     strengthened the Stribild label to recommend that all patients be monitored for serum creatinine,
27   serum phosphorus, estimated creatinine clearance, urine glucose, and urine protein. But, on August
     8, 2018, Gilead again weakened the Stribild label to warn doctors to monitor serum phosphorus only
28   in patients with chronic kidney disease.
     COMPLAINT FOR DAMAGES - 99
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 106 of 146



 1   go undetected. Moreover, a possible mechanism for TDF-induced bone injuries is related to the

 2   wasting of minerals through the urine. This is due to dysfunction in the nephron tubule, which

 3   prevents reabsorption of minerals from the glomerular filtrate. If patients knew earlier that their

 4   kidneys were dysfunctional, subsequent bone injuries could be avoided.

 5            344.     By failing to warn doctors to monitor additional markers of all patients’ kidney

 6   function, Gilead delayed the diagnosis of TDF-associated harm, causing or enhancing patients’

 7   injuries that would have been prevented or lessened through early detection.

 8            345.     Gilead’s “all patients” monitoring recommendation for its TDF Drugs also remains

 9   inadequate because it fails to instruct doctors how frequently doctors should assess patients’ kidney

10   function. By the time a doctor assesses a patient’s kidney function when “clinically appropriate,” the

11   patient is likely to have already experienced adverse toxic effects, some of which might be

12   irreversible. Regularly scheduled, frequent monitoring of kidney function is necessary to catch early

13   signs of TDF-induced toxicity and prevent injury because patients are generally asymptomatic during

14   the early stages.

15            346.     Moreover, after May 21, 2007, the TDF labels do not disclose that adverse kidney and

16   bone events occurred in patients without pre-existing risk factors—which, combined with the

17   warning to only routinely monitor patients at risk—gives the false impression that TDF is only

18   harmful to people otherwise at risk for kidney and bone injuries. By failing to warn doctors as to the

19   frequency of monitoring, Gilead delayed the diagnosis of TDF-associated harm, causing or

20   enhancing injuries that could have been prevented or lessened through early detection.

21            347.     Gilead’s monitoring instructions for at risk patients taking Viread, Truvada, Atripla,

22   and Complera, and patients taking Stribild are also inadequate because they fail to recommend a

23   specific, frequent monitoring schedule for doctors to assess patients’ kidney function.

24            348.     Gilead’s warnings about the need to monitor patients for the renal effects of TDF in

25   the U.S. are far weaker than those given by Gilead to physicians and patients in the European Union.

26   From the approval of the first TDF product in the EU, Gilead’s European labeling (known there as

27   the Summary of Product Characteristics or “SmPC”) has recommended that doctors in the EU

28   routinely monitor, on a specific schedule, all patients taking TDF Drugs for adverse renal effects. In
     COMPLAINT FOR DAMAGES - 100
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 107 of 146



 1   addition, Gilead’s “all patient” monitoring instruction in the EU is not limited to testing only for

 2   creatinine clearance. In its EU labeling, Gilead recommends that doctors also monitor all TDF Drug

 3   patients’ serum phosphorus levels on the specified, frequent schedule.

 4            349.      Viread’s initial 2002 SmPC states that: “The monitoring of renal function (serum

 5   creatinine and serum phosphate) is recommended at baseline before taking tenofovir disoproxil

 6   fumarate and at routine intervals during therapy every four weeks.”

 7            350.     In 2004, Gilead updated its Viread SmPC to change the recommended monitoring

 8   schedule for patients without pre-existing risk factors for renal events to before taking TDF, every

 9   four weeks during the first year of treatment, and then every three months thereafter. Gilead

10   instructed doctors to give consideration to more frequent monitoring of renal function for patients at

11   risk for, or with a history of, renal dysfunction and those with renal insufficiency.

12            351.     Gilead recommends in Viread’s most current SmPC “that renal function (creatinine

13   clearance and serum phosphate) is assessed in all patients prior to initiating therapy with tenofovir

14   disoproxil fumarate and that it is also monitored after two to four weeks of treatment, after three

15   months of treatment, and every three to six months thereafter in patients without renal risk factors.”

16   For patients at risk for renal impairment, Gilead states that more frequent monitoring of renal

17   function is required.

18            352.     In 2005, when Truvada was approved for marketing in the EU, Gilead’s Truvada

19   SmPC recommended: “Careful monitoring of renal function (serum creatinine and serum phosphate)

20   . . . before taking Truvada, every four weeks during the first year, and then every three months. In

21   patients with a history of renal function or in patients who are at risk for renal dysfunction,

22   consideration should be given to more frequent monitoring of renal function.” In Truvada’s most

23   recent SmPC, Gilead continues to recommend frequent, routine monitoring for patients without pre-

24   existing risk factors for renal disease: at treatment initiation and then “after two to four weeks of use,

25   after three months of use and every three to six months thereafter.” For patients at risk for renal

26   disease, Gilead warns that more frequent monitoring of renal function is required.

27

28
     COMPLAINT FOR DAMAGES - 101
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 108 of 146



 1            353.     In 2006, Gilead issued a “Dear Doctor” letter to physicians in the EU about the

 2   importance of frequent, routine monitoring of all TDF patients’ renal function. Gilead issued no such

 3   letter to doctors in the U.S., though the risk to patients’ kidneys was the same.

 4            354.     In 2007, when Atripla was approved for use in the EU, Gilead’s Atripla SmPC

 5   recommended that creatinine clearance be calculated in all patients prior to initiating therapy and

 6   renal function (creatinine clearance and serum phosphate) be monitored every four weeks during the

 7   first year and then every three months. For patients at risk, Gilead stated that consideration must be

 8   given to more frequent monitoring. In Atripla’s most recent SmPC, Gilead recommends that

 9   creatinine clearance be calculated in all patients prior to initiating therapy and renal function

10   (creatinine clearance and serum phosphate) be monitored after two to four weeks of use, after three

11   months of treatment and every three to six months thereafter in patients without renal risk factors.

12   For patients at risk, Gilead states that more frequent monitoring is required.

13            355.     In 2011, when Complera (under the trade name Eviplera) was first approved for

14   marketing in the EU, Gilead’s SmPC recommended that creatinine clearance be calculated in all

15   patients prior to initiating therapy and renal function (creatinine clearance and serum phosphate) be

16   monitored every four weeks during the first year and then every three months. For patients at risk,

17   Gilead stated that consideration must be given to more frequent monitoring. In

18   Complera’s/Eviplera’s most recent SmPC, Gilead recommends that creatinine clearance be

19   calculated in all patients prior to initiating therapy and renal function (creatinine clearance and serum

20   phosphate) be monitored after two to four weeks of use, after three months of treatment and every

21   three to six months thereafter in patients without renal risk factors. For patients at risk, Gilead states

22   that more frequent monitoring is required.

23            356.     Since 2013, when Stribild received approval for marketing in the EU, through today,

24   Gilead’s SmPC has recommended that during treatment, doctors monitor all patients’ creatinine

25   clearance, serum phosphate, urine glucose, and urine protein every four weeks during the first year of

26   treatment and then every three months during Stribild therapy. For patients at risk, Gilead states that

27   more frequent monitoring is required.

28
     COMPLAINT FOR DAMAGES - 102
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 109 of 146



 1            357.     Gilead’s SmPCs for its TDF-based products in the EU also contain additional

 2   instructions to physicians to increase monitoring when a patient’s serum phosphate is less than 1.5

 3   mg/dl or creatinine clearance is less than 50 mL per second, and when to consider treatment

 4   interruption or discontinuation in light of the results of frequent monitoring.

 5            358.     Unlike Gilead’s U.S. labeling, Gilead’s EU labeling for Viread and Truvada also

 6   discloses that a higher risk of renal impairment has been reported in patients receiving TDF in

 7   combination with cobicistat, and doctors should carefully evaluate whether it is appropriate to

 8   prescribe TDF in combination with cobicistat in patients with renal risk factors.

 9            359.     There is no medical, clinical, or scientific basis for the differences between the

10   warnings contained in Gilead’s labeling for its TDF-based products in the U.S. and its labeling for

11   the same products in the EU. Gilead knew that it should instruct doctors to monitor all patients for

12   multiple markers of kidney function on a frequent schedule but did not do so in the U.S.

13            360.     Until 2018, Gilead’s warnings about the need to monitor patients for renal effects of

14   Viread, Truvada, Atripla, and Complera were also far weaker than the warnings it gives to monitor

15   patients for renal effects of TAF, even though TAF is far less toxic to kidneys than TDF. Gilead has

16   consistently warned doctors to monitor all patients taking TAF-based drugs for multiple markers of

17   renal function, including urine glucose and urine protein, not just estimated creatinine clearance.

18            361.     Gilead was more concerned with increasing or maintaining TDF Drug sales in the

19   U.S. by downplaying the safety risk and the need for careful, frequent monitoring of all patients than

20   it was in safeguarding patients from the known risks of TDF toxicity.

21            362.     Pursuant to the CBE regulations, Gilead could have strengthened the Warnings,

22   Precautions, and Adverse Events sections of its labels for its FDA-approved TDF-based drugs

23   unilaterally, without requiring prior FDA approval.

24            363.     To the extent the 2008 regulations requiring “newly acquired information” apply,

25   Gilead could have strengthened the Warnings and Precautions sections of its labels unilaterally,

26   without requiring prior FDA approval, based on increasing post-approval marketing evidence that

27   patients with and without prior risk factors were experiencing kidney and bone adverse effects, and

28   expanding support within the scientific community to frequently monitor multiple indicators of renal
     COMPLAINT FOR DAMAGES - 103
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 110 of 146



 1   function in all patients. The FDA would not have rejected a label change strengthening monitoring

 2   recommendations to protect all patients from known risks of TDF-induced kidney and bone adverse

 3   effects. Gilead gave stronger warnings in the EU for the exact same products.

 4            364.     Moreover, each time Gilead sought FDA approval for a new TDF Drug, it could have

 5   strengthened its label before the drug obtained FDA approval. Gilead bears primary responsibility for

 6   its drug labeling. The FDA would not have prevented Gilead from strengthening its monitoring

 7   warnings in advance of FDA approval. Upon information and belief, Gilead did not disclose to the

 8   FDA that it gave stronger monitoring warnings in the EU for the exact same products nor did it

 9   disclose its scientific or medical reasons for doing so.

10            2.       Gilead Failed to Adequately Warn Patients about the Risks of TDF.
11            365.     Gilead failed to adequately warn patients about the risks of TDF, and the need to

12   routinely monitor all patients taking TDF, in direct-to-consumer advertising and in patient labeling.

13            366.     Gilead promoted its TDF Drugs directly to patients through direct-to-consumer

14   advertising, including print and online media. Like its sales force’s promotion to doctors, Gilead’s

15   consumer advertising downplayed the risks of TDF toxicity by, among other things, hiding risk

16   information relative to the benefits of the drugs, and suggesting that kidney and bone adverse events

17   only occurred in, and monitoring was only necessary for, patients with risk factors for such injuries.

18            367.     For example, a print advertisement for Truvada that appeared in the November 2004

19   edition of The Advocate, the oldest and largest lesbian, gay, bisexual, and transgender magazine in

20   the U.S., stated under the heading “Important Safety Information” that: “If you have had kidney

21   problems or take other medicines that can cause kidney problems, your medical professional should

22   do regular blood tests to check your kidneys.” Yet Gilead knew by this time that adverse kidney

23   events were not limited to at risk patients, and thus should have warned doctors and patients about

24   the need for frequent monitoring of all patients.

25            368.     On March 26, 2010, the FDA issued another Warning Letter to Gilead, this time in

26   connection with Gilead’s direct-to-consumer print advertising for Truvada. The FDA stated that

27   Gilead’s Truvada advertisement was false and misleading because it overstated the efficacy of

28   Truvada and minimized the risks associated with the drug, in violation of the Federal Food, Drug,
     COMPLAINT FOR DAMAGES - 104
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 111 of 146



 1   and Cosmetic Act and FDA implementing regulations. The FDA noted that Truvada is associated

 2   with “serious risks” like new onset or worsening renal impairment, including cases of acute renal

 3   failure and Fanconi syndrome (renal tubular injury with severe hypophosphatemia), and decreases in

 4   bone mineral density, including cases of osteomalacia (associated with proximal renal tubulopathy

 5   and which may contribute to fractures). The agency stated that Gilead’s Truvada advertising was

 6   false or misleading because it failed to present the risks associated with Truvada with a prominence

 7   and readability comparable to the statements regarding the drug’s benefits.

 8              369.   In addition to the reasons set forth in the Warning Letter, the Truvada advertising was

 9   also false and misleading because, like the earlier Truvada advertising, it continued to suggest that

10   kidney problems only occurred in, and monitoring was also necessary for, patients that had had

11   kidney problems in the past or took other medications that can cause kidney problems.

12              370.   Upon information and belief, Gilead’s other direct-to-consumer advertising for

13   Viread, Truvada, Atripla, and Complera similarly failed to adequately warn patients about the true

14   risk of TDF and the need to routinely monitor all patients for TDF-associated kidney and bone

15   effects.

16              371.   Gilead’s patient package inserts for Viread, Truvada, Atripla, and Complera also

17   failed to warn about all patients’ need to be routinely monitored by their doctors for adverse kidney

18   and bone effects. The patient package inserts said nothing for years about monitoring anyone other

19   those who were already at risk for kidney and bone problems despite Gilead’s knowledge that TDF

20   was injuring patients without identified risk factors for such injuries.

21              372.   Gilead’s patient package inserts for Viread, Truvada, Atripla, and Complera failed to

22   adequately warn patients even after Gilead had inadequately updated the warnings in its prescriber

23   labeling.

24              373.   For example, Gilead did not disclose to patients that Viread may cause “new or worse

25   kidney problems” until more than two years after Gilead added that warning to the Viread prescriber

26   labeling. And Gilead waited many more years before it added the “new or worse kidney problems”

27   disclosure to the patient package inserts for other TDF products; it did not appear in the Truvada

28   patient package insert until June 17, 2013 and did not appear in the Atripla patient package insert
     COMPLAINT FOR DAMAGES - 105
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 112 of 146



 1   until July 25, 2018—nearly five and ten years respectively after Gilead first warned doctors that TDF

 2   may cause “new onset or worsening renal impairment.”

 3            374.     Gilead similarly delayed disclosing to patients in the patient package inserts about

 4   doctors’ need to assess all plaintiffs’ kidney function prior to initiating treatment with TDF.

 5   Although Gilead added that warning to the Viread prescriber labeling in May 2007, it did not tell

 6   patients that “[y]our healthcare provider should do blood tests to check your kidneys before you start

 7   treatment” with TDF until August 16, 2012 for Viread, May 15, 2018 for Truvada, July 25, 2018 for

 8   Atripla, and January 25, 2013 for Complera. At a minimum, Gilead was grossly negligent in failing

 9   to ensure that its warnings to patients were consistent with those it gave to doctors and the patient

10   warnings it gave were consistent among its various TDF Drugs.

11                          VI.   TOLLING OF THE STATUTE OF LIMITATIONS
12            375.     Gilead misrepresented that TAF was “new” despite knowing that it had discovered the

13   benefits of TAF even before Viread was approved in 2001.

14            376.     Gilead misrepresented the reasons that it shelved TAF in 2004, asserting that TAF

15   could not be differentiated from TDF when it knew that TAF was, in fact, highly differentiated from

16   TDF.

17            377.     Gilead concealed that it shelved TAF in 2004 in order to extend the lifecycle of its

18   HIV product portfolio while patients were injured by TDF-induced kidney and bone toxicity.

19            378.     Gilead misrepresented that it renewed development of TAF because of the needs of an

20   aging HIV population. Gilead knew by 2004 when it halted TAF development that, as a result of

21   cART, many HIV patients had a normal life expectancy.

22            379.     For years, Gilead has publicized the pretext for its decision to halt and then renew

23   TAF development in order to conceal the existence of Plaintiffs’ claims.

24            380.     Gilead concealed that it did not reduce the dose of TDF in Stribild even though it

25   knew to reduce the tenofovir prodrug dose when combined with cobicistat.

26            381.     Gilead concealed the true risk of kidney and bone injuries TDF posed to patients who

27   did not have pre-existing risk factors for such injuries and concealed from U.S. doctors and patients

28   what it knew about the need to monitor all patients for TDF associated toxicity.
     COMPLAINT FOR DAMAGES - 106
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 113 of 146



 1            382.     Because of Gilead’s misrepresentations and omissions, plaintiffs did not know and

 2   had no reason to suspect that Gilead’s wrongdoing was the cause of their injuries and could not have

 3   discovered their claims.

 4            383.     No reasonable person taking TDF-based drugs and experiencing kidney and bone

 5   toxicities would have suspected that Gilead purposefully withheld a safer design that would have

 6   ameliorated those very side effects.

 7            384.     No reasonable person without prior risk factors for renal or bone harm taking TDF-

 8   based drugs and experiencing kidney and bone toxicities would have suspected that Gilead failed to

 9   adequately warn them because the label misleadingly suggests that only patients with pre-existing

10   risk factors were in danger.

11            385.     No reasonable person would have suspected that Gilead provided stronger warnings

12   to patients and doctors in the EU than it did in the U.S. for the exact same TDF products.

13            386.     Gilead’s misrepresentations and omissions would lead a reasonable person to believe

14   that he or she did not have a claim for relief.

15            387.     Because of Gilead’s misrepresentations and omissions, neither Plaintiffs nor any

16   reasonable person would have had reason to conduct an investigation. Once Plaintiffs suspected that

17   Gilead’s wrongdoing was the cause of their injuries, they were diligent in trying to uncover the facts.

18            388.     Gilead’s misrepresentations and omissions regarding its refusal to earlier market

19   TAF-designed products and the true risks of TDF constitute continuing wrongs that continue to this

20   day.

21

22

23

24

25

26

27

28
     COMPLAINT FOR DAMAGES - 107
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 114 of 146



 1                                       VII.    CLAIMS FOR RELIEF65
 2                                                 COUNT I
 3                STRICT PRODUCTS LIABILITY – DESIGN DEFECT
        UNDER THE LAWS OF THE STATES OF ALABAMA,66 ARIZONA, ARKANSAS,
 4   COLORADO, FLORIDA, GEORGIA, ILLINOIS, MARYLAND, MINNESOTA, MISSOURI,
       NEVADA, NEW MEXICO, NEW YORK, OKLAHOMA, OREGON, RHODE ISLAND,
 5             SOUTH CAROLINA, TENNESSEE, TEXAS, AND WISCONSIN
 6            389.     Plaintiffs reallege and incorporate the allegations made above as if fully set forth

 7   below.

 8            390.     Gilead is the manufacturer and seller of the TDF Drugs.

 9            391.     The TDF Drugs reached Plaintiffs without substantial change to the condition in

10   which they were sold.
11            392.     The TDF Drugs are unreasonably dangerous and unsafe for their intended purpose
12   because they include TDF, which causes kidney and bone toxicity, as the design for delivering
13   tenofovir to the body. The design defect existed in these products at the time they left Gilead’s
14   possession.
15            393.     Stribild is also unreasonably dangerous and unsafe for its intended purpose because it
16   combines 300 mg TDF with cobicistat, which enhances TDF toxicity. The design defects existed in
17   Stribild at the time it left Gilead’s possession.
18            394.     The TDF Drugs are not as safe as current technology could make them, nor were they
19   as safe as then-current technology could make them when Gilead first manufactured and distributed

20   each of the TDF Drugs.

21            395.     The TDF Drugs were not incapable of being made safe at the time of manufacture and

22   distribution. Gilead knew, before it manufactured and distributed each of the TDF Drugs, that TAF

23   was more potent than TDF and reduced the risk of kidney and bone toxicity compared to TDF.

24

25

26       65
            Plaintiffs assert claims under the laws of the states in which they reside and ingested the
     relevant TDF Drugs.
27       66
            The Alabama Plaintiffs assert their claims under the judicially-created Alabama Extended
28   Manufacturer’s Liability Doctrine (“AEMLD”).
     COMPLAINT FOR DAMAGES - 108
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 115 of 146



 1   Gilead also knew that it could reduce the dose of TDF in Stribild and achieve the same antiviral

 2   response with less kidney and bone toxicity. The TDF Drugs are therefore not unavoidably unsafe.

 3            396.     The risks of patient harm associated with TDF-induced kidney and bone toxicity were

 4   both known to and foreseeable to Gilead.

 5            397.     Gilead could have reduced or prevented the foreseeable risks of harm associated with

 6   TDF by adopting a reasonable and feasible alternative design. Gilead could have incorporated the

 7   safer TAF design, which it knew reduces the risks of kidney and bone toxicity and is safer than TDF,

 8   into the TDF Drugs before they were approved by the FDA. Gilead did utilize the TAF design

 9   instead of TDF in other FDA-approved products that are identical to the TDF Drugs except for the

10   substitution of TAF for TDF. Gilead markets its TAF-designed products as safer than the TDF Drugs

11   and advocates that doctors switch their patients from a TAF-designed to a TDF-designed product

12   because of TAF’s superior safety profile with respect to kidney and bone toxicity.

13            398.     A drug product containing TAF could have and would have been FDA approved and

14   on the market years earlier if Gilead had not purposefully shelved the TAF design for approximately

15   six years in order to make more money.

16            399.     Gilead could have reduced or prevented the foreseeable risks of harm associated with

17   Stribild by adopting another reasonable and feasible alternative design. Gilead could have reduced

18   the dose of TDF in Stribild before it was approved by the FDA because, as it knew for years,

19   tenofovir concentrations rise significantly when tenofovir is combined with a boosting agent like

20   cobicistat. The reasonableness and feasibility of this alternative design is demonstrated by, inter alia,

21   the fact that Gilead reduced the dose of the tenofovir prodrug TAF in Genvoya, which is identical to

22   Stribild except for the substitution of TAF for TDF.

23            400.     The likelihood and severity of the kidney and bone injuries suffered by patients like

24   Plaintiffs far outweighed Gilead’s burden in taking safety measures to reduce or avoid the harm.

25   Given the sheer number of people taking the TDF Drugs, including over the long-term, there was a

26   high likelihood that TDF would injure a very large number of patients, and that a significant number

27   of those injuries would be irreversible. Gilead’s burden was small. Gilead had already discovered the

28   safer TAF method of introducing tenofovir into the body before it sought FDA approval for each of
     COMPLAINT FOR DAMAGES - 109
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 116 of 146



 1   the TDF Drugs and using the TAF design would have no adverse impact on the utility of the

 2   products.

 3             401.    TAF-based alternative designs, and a reduced TDF dose design of Stribild, would

 4   have accomplished the product’s purpose at lesser risk. This is how Gilead markets its TAF-designed

 5   products today—a as equally or more effective than the TDF Drugs with a reduced risk of kidney

 6   and bone toxicity.

 7             402.    Gilead knew that ordinary patients would use the TDF Drugs without knowledge of

 8   the hazards involved in such use. The TDF Drugs failed to perform as an ordinary consumer would

 9   expect.

10             403.    Gilead knowingly designed its TDF Drugs with TDF rather than safer TAF to

11   maximize profits on its portfolio of TDF profits and extend the lifecycle of its HIV franchise, which

12   formed the backbone of Gilead’s operations. Gilead withheld its safer TAF design to make more

13   money at the expense of patients’ health.

14             404.    The benefit in promoting enhanced accountability through strict products liability

15   outweighs the benefit of a product that Gilead should have and could have made safer years earlier.

16             405.    Plaintiffs ingested one or more of the TDF Drugs for an approved purpose and

17   experienced bone and/or kidney injuries while taking TDF.

18             406.    Plaintiffs’ bone and kidney toxicity-related injuries were directly and proximately

19   caused by TDF while Plaintiffs used the TDF Drugs in a reasonably foreseeable manner.

20                                                 COUNT II
21                STRICT PRODUCTS LIABILITY – FAILURE TO WARN
          UNDER THE LAWS OF THE STATES OF ALABAMA, ARIZONA, ARKANSAS,
22         CALIFORNIA, COLORADO, FLORIDA, GEORGIA, ILLINOIS, MARYLAND,
         MINNESOTA, MISSOURI, NEVADA, NEW MEXICO, NEW YORK, OKLAHOMA,
23       OREGON, RHODE ISLAND, SOUTH CAROLINA, TENNESSEE, AND WISCONSIN
24             407.    Plaintiffs reallege and incorporate the allegations made above as if fully set forth

25   below.

26             408.    Gilead is the manufacturer and seller of the TDF Drugs.

27

28
     COMPLAINT FOR DAMAGES - 110
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 117 of 146



 1            409.     Gilead was aware of the risks TDF posed to patients’ kidneys at bones, and the risks

 2   TDF posed to patients’ kidneys and bones were knowable, at the time Gilead manufactured, sold, or

 3   distributed the TDF Drugs.

 4            410.     The risks TDF posed to patients’ kidneys and bones were known or knowable in light

 5   of the scientific and medical knowledge available at the time of manufacture and distribution.

 6            411.     The need to frequently monitor all TDF patients for kidney toxicity using more than

 7   one marker of kidney function to ensure the safe use of TDF was known or knowable in light of the

 8   scientific and medical knowledge available at the time of manufacture and distribution of the TDF

 9   Drugs.

10            412.     TDF posed a substantial danger to patients’ kidneys and bones.

11            413.     Ordinary consumers and physicians would not have recognized the potential risks

12   TDF posed to patients’ kidneys and bones.

13            414.     Gilead failed to adequately warn Plaintiffs and Plaintiffs’ physicians about the risks

14   TDF posed to patients’ kidneys and bones, and the proper and safe use of the TDF Drugs.

15            415.     The inadequate warnings and instructions Gilead did provide were minimized, eroded,

16   and nullified by Gilead’s improper promotion of the TDF Drugs to doctors.

17            416.     Gilead failed to adequately warn Plaintiffs and Plaintiffs’ physicians that all TDF

18   patients needed to be monitored frequently, on a specific schedule, for TDF-associated toxicity.

19            417.     Gilead failed to adequately warn Plaintiffs and Plaintiffs’ physicians that all TDF

20   patients’ kidney function needs to be monitored by measuring more than one insufficient marker of

21   kidney function.

22            418.     Plaintiffs were injured by using TDF in a reasonably foreseeable way.

23            419.     The lack of adequate warnings and instructions was a substantial factor in causing

24   Plaintiffs’ injuries.

25            420.     Had Gilead adequately warned and instructed Plaintiffs, Plaintiffs would have taken

26   the TDF Drugs in a safer way.

27            421.     Had Gilead adequately warned and instructed Plaintiffs’ doctors, Plaintiffs’ doctors

28   would have read and heeded such adequate warnings and instructions.
     COMPLAINT FOR DAMAGES - 111
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 118 of 146



 1            422.     Plaintiffs’ properly warned physicians would have monitored Plaintiffs differently. As

 2   a result, Plaintiffs’ properly warned physicians would have detected TDF toxicity earlier, thus

 3   preventing or lessening Plaintiffs’ injuries.

 4            423.     Plaintiffs’ bone and kidney toxicity-related injuries were directly and proximately

 5   caused by Gilead’s inadequate warnings.

 6                                                COUNT III
 7                          INDIANA PRODUCTS LIABILITY ACT, BURNS IND.
                                    CODE ANN. §§ 34-20-1-1 ET SEQ.
 8
              424.     Indiana Plaintiffs reallege and incorporate the allegations made above as if fully set
 9
     forth below, including but not limited to the allegations specifically contained in the paragraphs
10
     corresponding to Counts I and II above.
11
              425.     Gilead sold or otherwise put the TDF Drugs into the stream of commerce in a
12
     defective condition unreasonably dangerous to users and consumers like Plaintiffs.
13
              426.     The TDF Drugs are defective in design and because Gilead failed to adequately warn
14
     about the dangers and proper use of the products.
15
              427.     Indiana Plaintiffs are in the class of persons that Gilead should reasonably foresee as
16
     being subject to the harm caused by the TDF Drugs’ defective condition.
17
              428.     Gilead is in the business of selling pharmaceuticals like the TDF Drugs.
18
              429.     The TDF Drugs were expected to and did reach users and consumers like Plaintiffs
19
     without substantial alteration in the condition in which Gilead sold them.
20
              430.     At the time Gilead conveyed the TDF Drugs to another party, the TDF Drugs were in
21
     a defective condition not contemplated by reasonable persons among those considered expected
22
     users or consumers of the products and that will be unreasonably dangerous to the expected user or
23
     consumer when used in reasonably expected ways of handling or consumption.
24
              431.     The TDF Drugs are defective because Gilead failed to properly and adequately label
25
     the products to give reasonable warnings of the danger about the products or give reasonably
26
     complete instructions on proper use of the products. By exercising reasonable diligence, Gilead
27
     could have made adequate warnings and instructions available to users like Plaintiffs.
28
     COMPLAINT FOR DAMAGES - 112
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 119 of 146



 1            432.     Gilead failed to exercise reasonable care under the circumstances in designing the

 2   TDF Drugs and in providing warnings or instructions regarding the TDF Drugs.

 3            433.     The TDF Drugs were not incapable of being made safe for their reasonably

 4   expectable use.

 5            434.     Indiana Plaintiffs suffered physical injuries to their kidneys and/or bones which were

 6   proximately caused by the TDF Drugs.

 7                                                COUNT IV
 8               LOUISIANA PRODUCTS LIABILITY ACT, LA. R.S. §§ 9:2800.51 ET SEQ.
 9            435.     Louisiana Plaintiffs reallege and incorporate the allegations made above as if fully set

10   forth below, including but not limited to the allegations specifically contained in the paragraphs

11   corresponding to Counts I and II above.

12            436.     The TDF Drugs are unreasonably dangerous in design because, at the time they left

13   Gilead’s control, there existed an alternative design for the products that were capable of preventing

14   Plaintiffs’ injuries, and the likelihood that the products’ design would cause Plaintiffs’ damage and

15   the gravity of that damage outweighed Gilead’s burden in adopting the alternative design. There is

16   no adverse effect of using the alternative design on the utility of the product.

17            437.     At the time the TDF Drugs left Gilead’s control, Gilead knew and in light of then-

18   existing reasonably available scientific and technical knowledge should have known of the design

19   characteristic that caused the damage or the danger of such characteristic.

20            438.     At the time the TDF Drugs left Gilead’s control, Gilead knew and in light of then-

21   existing reasonably available scientific and technical knowledge should have known of the

22   alternative design.

23            439.     The TDF Drugs are unreasonably dangerous due to the lack of an adequate warning.

24   At the time the TDF Drugs left Gilead’s control, and after the TDF Drugs left Gilead’s control, the

25   TDF Drugs possessed a characteristic that may cause damage and Gilead failed to use reasonable

26   care to provide an adequate warning of such characteristic and its danger to users of the products.

27   The TDF Drugs are dangerous to an extent beyond which would be contemplated by the ordinary

28   user, with ordinary knowledge common to the community as to the product’s characteristics.
     COMPLAINT FOR DAMAGES - 113
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 120 of 146



 1            440.     The defective and unreasonably dangerous condition of the TDF Drugs proximately

 2   caused Louisiana Plaintiffs’ injuries and damages for which recovery is sought.

 3                                                COUNT V
 4               MISSISSIPI PRODUCTS LIABILITY ACT, MISS. CODE ANN. §§ 11-1-63
 5            441.     Mississippi Plaintiffs reallege and incorporate the allegations made above as if fully

 6   set forth below, including but not limited to the allegations specifically contained in the paragraphs

 7   corresponding to Counts I and II above.

 8            442.     Gilead designed the TDF Drugs in a defective manner.

 9            443.     The TDF Drugs failed to function as expected and there existed a feasible design

10   alternative that would have, to a reasonable probability, prevented the harm without impairing the

11   utility, usefulness, practicality or desirability of the products to users or consumers.

12            444.     The TDF Drugs are also defective because Gilead failed to provide adequate warnings

13   or instructions as to the safe use of the products.

14            445.     At the time the TDF Drugs left Gilead’s control, Gilead knew, or in light of

15   reasonably available knowledge should have known, about the danger that caused the damage for

16   which recovery is sought and that the ordinary user or consumer would not realize the dangerous

17   condition of the TDF Drugs.

18            446.     The TDF Drug warnings that Gilead provided did not sufficiently warn of the dangers

19   or the safe use of the products.

20            447.     The defective condition of the TDF Drugs rendered the products unreasonably

21   dangerous to users and consumers like Mississippi Plaintiffs.

22            448.     The defective and unreasonably dangerous condition of the TDF Drugs proximately

23   caused Plaintiffs’ injuries and damages for which recovery is sought.

24                                                COUNT VI
25           NEW JERSEY PRODUCTS LIABILITY ACT, N.J. STAT. §§ 2A:58C-1 ET SEQ.
26            449.     New Jersey Plaintiffs reallege and incorporate the allegations made above as if fully

27   set forth below, including but not limited to the allegations specifically contained in the paragraphs

28   corresponding to Counts I and II above.
     COMPLAINT FOR DAMAGES - 114
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 121 of 146



 1            450.     The TDF Drugs are not reasonably fit, suitable or safe for their intended purpose

 2   because Gilead designed them in a defective manner and failed to give adequate warnings or

 3   instructions at the time the TDF Drugs left Gilead’s control and thereafter.

 4            451.     At the time the TDF Drugs left Gilead’s control, there was a practical and technically

 5   feasible alternative design that would have prevented the harm without substantially impairing the

 6   reasonably anticipated or intended function of the products.

 7            452.     The TDF Drugs are not unavoidably unsafe and the harm was not caused by an

 8   unavoidably unsafe aspect of the products.

 9            453.     The TDF Drug warnings that Gilead provided did not sufficiently warn of the dangers

10   or safe use of the products.

11            454.     The defective and unreasonably dangerous condition of the TDF Drugs proximately

12   caused New Jersey Plaintiffs’ injuries and damages for which recovery is sought.

13                                               COUNT VII
14                   OHIO PRODUCT LIABILITY ACT, ORC ANN. §§ 2307.71 ET SEQ.
15            455.     Ohio Plaintiffs reallege and incorporate the allegations made above as if fully set forth

16   below, including but not limited to the allegations specifically contained in the paragraphs

17   corresponding to Counts I and II above.

18            456.     At the time the TDF Drugs left Gilead’s control, the foreseeable risks associated with

19   the design exceeded the benefits of the design.

20            457.     At the time the TDF Drugs left Gilead’s control, there existed a practical and

21   technically feasible alternative design or formulation that would have prevented the harm for which

22   Plaintiffs seek to recover compensatory damages without substantially impairing the usefulness or

23   intended purpose of the product.

24            458.     The TDF Drugs were and are not unavoidably unsafe. Based on the state of technical,

25   scientific and medical knowledge at the time the TDF Drugs left Gilead’s control, Gilead could have

26   made the TDF Drugs safe by utilizing the TAF design.

27            459.     At the time the TDF Drugs left Gilead’s control, Gilead knew, or in the exercise of

28   reasonable care, should have known about the risk of TDF-induced kidney and bone toxicity and
     COMPLAINT FOR DAMAGES - 115
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 122 of 146



 1   Gilead failed to provide the warning or instruction that a manufacturer exercising reasonable care

 2   would have provided regarding that risks, in light of the likelihood that the product would cause

 3   harm to patients’ kidneys and bones and the severity of that harm.

 4            460.     At the relevant time after the TDF Drugs left Gilead’s control, Gilead knew, or in the

 5   exercise of reasonable care, should have known about the risk of TDF-induced kidney and bone

 6   toxicity and Gilead failed to provide the post-marketing warning or instruction that a manufacturer

 7   exercising reasonable care would have provided regarding the risks, in light of the likelihood that the

 8   product would cause harm to patients’ kidneys and bones and the severity of that harm.

 9            461.     At the time the TDF Drugs left Gilead’s control, they did not conform to Gilead’s

10   representations regarding the safety of the drugs.

11            462.     The defective condition of the TDF Drugs proximately caused Ohio Plaintiffs’

12   injuries and damages for which recovery is sought.

13                                              COUNT VIII
14    WASHINGTON PRODUCTS LIABILITY ACT, REV. CODE WASH. §§ 7.72-010 ET SEQ.
15            463.     Washington Plaintiffs reallege and incorporate the allegations made above as if fully

16   set forth below, including but not limited to the allegations specifically contained in the paragraphs

17   corresponding to Counts I and II above.

18            464.     The TDF Drugs are not reasonably safe as designed and not reasonably safe because

19   adequate warnings or instructions were not provided.

20            465.     At the time of manufacture, the likelihood that the TDF Drugs would cause Plaintiffs’

21   harm or similar harms, and the seriousness of those harms, outweighed the burden on the

22   manufacturer to design a product that would have prevented those harms and the adverse effect that

23   an alternative design that was practical and feasible would have on the usefulness of the product.

24            466.     At the time of manufacture, the likelihood that the TDF Drugs would cause Plaintiffs’

25   harm or similar harms, and the seriousness of those harms, rendered the warnings or instructions

26   inadequate and Gilead could have provided adequate warnings or instructions.

27            467.     After the time of manufacturer, Gilead learned or a reasonably prudent manufacturer

28   should have learned about a danger connected with the TDF Drugs. Gilead’s failure to exercise
     COMPLAINT FOR DAMAGES - 116
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 123 of 146



 1   reasonable care to inform consumers about the dangers after it learned about them rendered the

 2   warnings or instructions inadequate.

 3            468.     The defective and unreasonably dangerous condition of the TDF Drugs proximately

 4   caused Washington Plaintiffs’ injuries and damages for which recovery is sought.

 5                                                COUNT IX
 6                    NEGLIGENCE AND GROSS NEGLIGENCE
        UNDER THE LAWS OF THE STATES OF ALABAMA, ARIZONA, ARKANSAS,
 7       CALIFORNIA, COLORADO, DELAWARE, FLORIDA, GEORGIA, ILLINOIS,
     MARYLAND, MINNESOTA, MISSOURI, NEVADA, NEW MEXICO, NEW YORK, NORTH
 8     CAROLINA, OHIO, OKLAHOMA, OREGON, PENNSYLVANIA, RHODE ISLAND,
          SOUTH CAROLINA, TENNESSEE, TEXAS, VIRGINIA, AND WISCONSIN
 9
              469.     Plaintiffs reallege and incorporate the allegations made above as if fully set forth
10
     below.
11
              470.     Gilead has a duty to exercise ordinary care in the design, manufacture, marketing, and
12
     sale of its pharmaceutical products, including the TDF Drugs.
13
              471.     Gilead has a duty to refrain from selling unreasonably dangerous products, including
14
     the duty to ensure that its pharmaceutical products do not cause patients to suffer from foreseeable
15
     risks of harm.
16
              472.     Gilead has a duty to monitor the adverse effects associated with its pharmaceutical
17
     products, including the TDF Drugs.
18
              473.     Gilead has a continuing duty to warn of the adverse effects associated with its
19
     pharmaceutical products, including the TDF Drugs, to avoid reasonably foreseeable risks.
20
              474.     Gilead has a duty to identify any laboratory tests helpful in identifying adverse
21
     reactions and the recommended frequency with which such tests should be performed.
22
              475.     Gilead has a duty to exercise reasonable care when it undertakes affirmative acts for
23
     the protection of others.
24
              476.     Gilead owes these duties to Plaintiffs because it was foreseeable to Gilead that
25
     patients like Plaintiffs would ingest and consequently be endangered by its TDF Drugs.
26
              477.     Gilead knew that the TDF design it incorporated into the TDF Drugs was associated
27
     with risks of kidney and bone toxicity and caused injuries that resulted from kidney and bone toxicity
28
     COMPLAINT FOR DAMAGES - 117
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 124 of 146



 1   – including in patients not otherwise at risk for such injuries. Gilead’s knowledge that TDF harmed

 2   patients’ kidneys and bones only grew with each year TDF was on the market. By the time Stribild

 3   entered the market, Gilead had more than a decade’s worth of knowledge that TDF was toxic to

 4   kidneys and bones.

 5            478.     Gilead knew that combining 300 mg of TDF with cobicistat resulted in even greater

 6   toxicity, and that it could reduce the tenofovir prodrug dose when combined with cobicistat and

 7   achieve the same therapeutic effects. Despite this knowledge, Gilead did not reduce the TDF dose in

 8   Stribild.

 9            479.     Gilead knew, before its first TDF Drug and every subsequent TDF Drug was

10   approved by the FDA, that TAF is safer than TDF in that it reduces the risks of kidney and bone

11   toxicities associated with TDF. Despite knowing that TAF would reduce foreseeable harm to

12   patients’ kidneys and bones, Gilead repeatedly incorporated the TDF design into the TDF Drugs

13   prior to FDA approval and prevented patients from taking a safer TAF-based product so Gilead

14   could make more money.

15            480.     Based, inter alia, on its duty to monitor the adverse effects associated with Viread,

16   Truvada, Atripla, Complera, and Stribild, Gilead knew that the likelihood and severity of the harm

17   associated with TDF was great. Thousands of patients experienced damage to their kidneys and

18   bones as a result of TDF exposure—some of it severe and irreversible. The likelihood and severity of

19   the kidney and bone injuries suffered by patients like Plaintiffs far outweighed Gilead’s burden in

20   taking safety measures to reduce or avoid the harm. Gilead had already designed the safer TAF

21   method of introducing tenofovir into the body before it sought FDA approval for the TDF Drugs.

22   Gilead had also reduced the TAF dose when combined with cobicistat in Genvoya, when it was

23   developing Stribild.

24            481.     Gilead failed to exercise ordinary care in the design, manufacture, and sale of the TDF

25   Drugs.

26            482.     Gilead failed to use the amount of care in designing the TDF Drugs that a reasonably

27   careful manufacturer would have used to avoid exposing patients to foreseeable risks of harm.

28
     COMPLAINT FOR DAMAGES - 118
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 125 of 146



 1            483.     Gilead undertook to develop and market a safer TAF-designed product to sell to

 2   wholesalers and other direct purchasers of pharmaceuticals. Gilead recognized that its development

 3   and marketing of safer TAF-designed products was for the protection of patients like Plaintiffs. By

 4   shelving the safer TAF design purely for monetary gain and misrepresenting why it was abandoning

 5   the safer TAF design, Gilead failed to exercise reasonable care in the performance of this

 6   undertaking that increased the risk of harm to patients like Plaintiffs. Gilead’s failure to exercise

 7   reasonable care resulted in physical harm to Plaintiffs.

 8            484.     Gilead failed to use the amount of care in warning about the risks and safe use of the

 9   TDF Drugs that a reasonably careful manufacturer would have used to avoid exposing patients to

10   foreseeable risks of harm.

11            485.     Gilead knew or reasonably should have known that the TDF Drugs were dangerous or

12   likely to be dangerous when used in a reasonably foreseeable manner.

13            486.     Gilead knew or reasonably should have known that Plaintiffs and Plaintiffs’

14   physicians would not realize the danger posed by inadequate monitoring of patients taking TDF

15   Drugs.

16            487.     Gilead failed to adequately warn Plaintiffs and Plaintiffs’ physicians about the need to

17   monitor all patients taking the TDF Drugs. For years, Gilead failed to recommend that doctors

18   monitor anyone other than patients “at risk” for TDF-induced kidney and/or bone injuries. When

19   Gilead finally added a weak instruction regarding the monitoring of all patients for kidney damage, it

20   only warned doctors to monitor patients for one insufficient marker of kidney dysfunction that was

21   incapable of detecting many dangerous changes in kidney dysfunction, and failed to warn doctors to

22   monitor TDF patients on a frequent schedule. Gilead’s monitoring warnings with respect to “at risk”

23   Viread, Truvada, Atripla, and Complera users and Stribild users were also inadequate because they

24   failed to warn doctors to monitor patients on a specific, frequent schedule.

25            488.     A reasonable manufacturer and seller under the same or similar circumstances would

26   have instructed Plaintiffs and Plaintiffs’ physicians on the safe use of the TDF Drugs, i.e., use where

27   doctors frequently monitored all TDF patients for TDF-associated toxicity, including monitoring for

28   kidney damage using more than one inadequate test. Gilead knew to warn doctors to frequently
     COMPLAINT FOR DAMAGES - 119
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 126 of 146



 1   monitor all patients for kidney damage using more than one inadequate test because it did so in the

 2   European Union.

 3            489.     Gilead’s failure to adequately warn Plaintiffs and Plaintiffs’ doctors about the need to

 4   monitor TDF Drug patients was compounded by Gilead’s misrepresentations to doctors during sales

 5   detailing and other promotional activities. Gilead’s promotion of the TDF Drugs undermined the

 6   efficacy of its existing (inadequate) warnings.

 7            490.     Plaintiffs were injured by using TDF in a reasonably foreseeable way.

 8            491.     The lack of adequate warnings was a substantial factor in causing Plaintiffs’ injuries.

 9            492.     Had Gilead adequately warned Plaintiffs’ doctors, Plaintiffs’ doctors would have read

10   and heeded such adequate warnings.

11            493.     Plaintiffs’ properly warned physicians would have monitored Plaintiffs differently. As

12   a result, Plaintiffs’ properly warned physicians would have detected TDF toxicity earlier, thus

13   preventing or lessening Plaintiffs’ injuries.

14            494.     Plaintiffs were injured as a direct and proximate result of Gilead’s negligence.

15            495.     Gilead’s conduct constitutes gross negligence and willful misconduct.

16            496.     By designing the TDF Drugs to contain TDF when it knew TDF harmed patients’

17   kidneys and bones, and intentionally withholding the safer TAF design from patients, while failing to

18   adequately warn of the known risks and safe use of TDF, Gilead acted in reckless disregard of, or

19   with a lack of substantial concern for, the rights of others. By designing Stribild to contain 300 mg

20   TDF when it knew to reduce the tenofovir prodrug dose with combined with cobicistat, Gilead acted

21   in reckless disregard of, or with a lack of substantial concern for, the rights of others.

22            497.     Gilead intentionally designed the TDF Drugs to contain 300 mg TDF and withheld

23   the safer designs from patients while in disregard of the known risk of TDF-induced kidney and/or

24   bone toxicity, making it highly probable that harm would result.

25            498.     Gilead knew that its conduct would harm patients like Plaintiffs but Gilead withheld

26   its safer designs to make more money.

27

28
     COMPLAINT FOR DAMAGES - 120
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 127 of 146



 1                                                 COUNT X
 2                           FRAUD BY OMISSION
        UNDER THE LAWS OF THE STATES OF ALABAMA, ARIZONA, ARKANSAS,
 3       CALIFORNIA, COLORADO, DELAWARE, FLORIDA, GEORGIA, ILLINOIS,
     MARYLAND, MINNESOTA, MISSOURI, NEVADA, NEW MEXICO, NEW YORK, NORTH
 4     CAROLINA, OHIO, OKLAHOMA, OREGON, PENNSYLVANIA, RHODE ISLAND,
         SOUTH CAROLINA, TENNESSEE, TEXAS, VIRGINIA, WASHINGTON, AND
 5                               WISCONSIN
 6            499.     Plaintiffs reallege and incorporate the allegations made above as if fully set forth

 7   below.

 8            500.     Gilead has a duty to exercise ordinary care in the design, manufacture, marketing, and

 9   sale of its pharmaceutical products, including the TDF Drugs.

10            501.     Gilead has a duty to refrain from selling unreasonably dangerous products, including
11   the duty to ensure that its pharmaceutical products do not cause patients to suffer from foreseeable
12   risks of harm.
13            502.     Gilead has a duty to monitor the adverse effects associated with pharmaceutical
14   products, including Stribild.
15            503.     Gilead has a duty to exercise reasonable care when it undertakes affirmative acts for
16   the protection of others.
17            504.     Gilead owes these duties to Plaintiffs because it was foreseeable to Gilead that
18   patients like Plaintiffs would ingest and consequently be endangered by the TDF Drugs.
19            505.     Gilead also owed a duty to speak because it was in possession of information about

20   TDF and TAF that was not readily available to Plaintiffs and Plaintiffs’ physicians, made partial

21   representations about TDF and TAF to Plaintiffs and Plaintiffs’ physicians while suppressing

22   material facts, and actively concealed material information about TDF and TAF from Plaintiffs and

23   Plaintiffs’ physicians, including that: (a) Gilead knew about the safer TAF design for delivering

24   tenofovir into the body prior to seeking and receiving FDA approval for the TDF Drugs but designed

25   the TDF Drugs to include TDF anyway, even though it knew that TDF posed a significant and

26   increased safety risk to patients’ kidneys and bones; (b) the toxicity associated with tenofovir was

27   not unavoidable; (c) the real reason Gilead abandoned its TAF design in 2004 was not because TAF

28   could not be sufficiently differentiated from TDF; (d) Gilead had already determined that it should
     COMPLAINT FOR DAMAGES - 121
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 128 of 146



 1   reduce the dose of tenofovir prodrug when combining it with cobicistat at the time it was developing

 2   Stribild but Gilead did not reduce the TDF dose in Stribild as it did with Genvoya; (e) Gilead

 3   purposefully withheld the TAF design, which it knew was safer than TDF, solely to make more

 4   money; and (f) Gilead knew to warn doctors to frequently monitor all patients for the adverse effects

 5   of TDF toxicity using more than one insufficient marker of kidney function even though it did not do

 6   so in its warnings to doctors in the U.S.

 7            506.      Gilead knew that this information was not readily available to Plaintiffs and their

 8   doctors, and Plaintiffs and their doctors did not have an equal opportunity to discover the truth.

 9   Plaintiffs and their doctors had no practicable way of discovering the true state and timing of

10   Gilead’s knowledge.

11            507.     Gilead intentionally omitted from its prescriber and patient labeling an adequate

12   warning regarding the need for doctors to monitor all TDF patients, on a frequent, specific schedule,

13   for the adverse effects of TDF-associated bone and kidney toxicity. Gilead intentionally omitted an

14   adequate monitoring warning in order to conceal the true risk of its TDF-based antiviral products,

15   and to inflate sales by inducing doctors to prescribe, and patients like Plaintiffs to consume, its TDF

16   Drugs. By providing inadequate warnings that were contrary to those it gave with respect to the exact

17   same drugs in the EU, Gilead partially disclosed material facts. Gilead had a duty of complete

18   disclosure once it began to speak.

19            508.     Plaintiffs and their doctors justifiably relied on Gilead’s product labeling and other

20   representations.

21            509.     Had Gilead not omitted this information about the safe use of its drugs from the

22   prescriber and patient labeling, doctors would have performed, and patients would have insisted

23   upon, frequent and adequate monitoring for the kidney and bone problems that have injured

24   Plaintiffs. But for Gilead’s omissions, Plaintiffs would have consumed the TDF Drugs in a safer

25   way.

26            510.     If Plaintiffs had been adequately monitored for kidney and bone problems while

27   taking TDF, they would not have been injured or their injuries would have been less severe.

28
     COMPLAINT FOR DAMAGES - 122
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 129 of 146



 1            511.     Gilead intentionally concealed from Plaintiffs and their doctors the fact that Gilead

 2   had already developed the safer TAF mechanism but designed the TDF Drugs to contain TDF

 3   instead of the safer TAF design in order to maximize profits on its TDF-based products and extend

 4   its ability to profit on its HIV franchise for years to come. Gilead actively concealed these material

 5   facts by, inter alia, misrepresenting: (a) that any tenofovir-induced toxicity was rare and

 6   unavoidable; (b) why Gilead had purportedly abandoned development of TAF in 2004; and (c) that

 7   TAF was “new” once Gilead finally introduced the safer TAF design over a decade later.

 8            512.     Gilead also intentionally concealed from Plaintiffs and their doctors that Gilead knew

 9   that the tenofovir prodrug dose should be reduced when combined in a fixed dose combination pill

10   with cobicistat, but did not reduce the TDF dose in Stribild as it did with Genvoya.

11            513.     By concealing that Gilead was aware of but had withheld the safer designs, Gilead

12   intended to and did induce Plaintiffs’ doctors to prescribe, and Plaintiffs to ingest, one or more of the

13   TDF Drugs, thereby causing Plaintiffs’ injuries.

14            514.     Plaintiffs and their doctors justifiably relied on Gilead’s omissions regarding TAF.

15            515.     Had Gilead disclosed that it was aware of, but intentionally withheld, the safer TAF

16   mechanism for delivering tenofovir into the body, Plaintiffs would have ingested TDF in a safer

17   manner.

18            516.     Plaintiffs’ doctors would have ensured that Plaintiffs ingested TDF in a safer manner

19   through increased and/or more careful monitoring for TDF-induced kidney and bone toxicity, or by

20   prescribing TDF without coadministration with cobicistat.

21            517.     Plaintiffs were injured as a direct and proximate result of Gilead’s material omissions.

22                                                COUNT XI
23    BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY UNDER THE LAWS OF
      THE STATES OF ALABAMA, ARKANSAS, CALIFORNIA, COLORADO, DELAWARE,
24     ILLINOIS, MARYLAND, MINNESOTA, MISSOURI, NEVADA, NEW MEXICO, NEW
         YORK, NORTH CAROLINA, OREGON, RHODE ISLAND, SOUTH CAROLINA,
25                      TENNESSEE, TEXAS, AND VIRGINIA
26            518.     Plaintiffs reallege and incorporate the allegations made above as if fully set forth

27   below.

28            519.     Gilead is the manufacturer and seller of the TDF Drugs.
     COMPLAINT FOR DAMAGES - 123
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 130 of 146



 1            520.     An implied warranty of fitness for human consumption runs from Gilead to

 2   consumers like Plaintiffs.

 3            521.     Gilead impliedly warranted to Plaintiffs and their doctors that the TDF Drugs were of

 4   merchantable quality, and fit and safe for the use for which they were intended.

 5            522.     Plaintiffs ingested the TDF Drugs for the treatment of HIV, Hepatitis B, or

 6   PrEP,which is the purpose for which the drugs were manufactured, sold, and prescribed.

 7            523.     Plaintiffs relied on Gilead’s skill or judgment to provide a product suitable for this

 8   purpose. Gilead is in the business of designing, manufacturing, selling, and marketing prescription

 9   drugs and specializes in drugs for the treatment or prevention of HIV, and treatment of Hepatitis B.

10            524.     Gilead had reason to know that Plaintiffs and their doctors would rely on Gilead’s

11   skill or judgment.

12            525.     The TDF Drugs are unfit for the purpose for which they were purchased because they

13   are toxic to patients’ kidneys and bones when put to their intended and ordinary use, causing injuries

14   to Plaintiffs.

15            526.     The dangers the TDF Drugs posed to Plaintiffs’ kidneys and bones were known and

16   knowable to Gilead at the time of manufacture and sale. Yet Gilead marketed the TDF Drugs without

17   adequate warnings about the risks or safe use of TDF of which it knew or should have known.

18            527.     Plaintiffs suffered kidney and/or bone injuries as a result of ingesting the TDF Drugs.

19            528.     In addition to the common law, the conduct alleged herein constitutes a breach of the

20   implied warranty of merchantability under the Uniform Commercial Code as codified by the

21   following statutes:

22                     a.     Alabama, Code of Alabama § 7-2-314

23                     b.     Arkansas, A.C.A. § 4-2-314

24                     c.     California, U Com Code § 2314

25                     d.     Colorado, Colorado R.S. 4-2-314

26                     e.     Delaware, 6 Del. C. § 2-314

27                     f.     Illinois, 810 ILCS 5/2-314

28                     g.     Maryland, Md. Comm. Law Code Ann. § 2-314
     COMPLAINT FOR DAMAGES - 124
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 131 of 146



 1                     h.      Minnesota, Minn. Stat. Ann. § 336.2-314

 2                     i.      Missouri, Mo. Ann. Stat. § 400.2-314

 3                     j.      Nevada, Nev. Rev. Stat. § 104.2314

 4                     k.      New Mexico, N.M. Stat. Ann. § 55-2-314

 5                     l.      New York, N.Y. U.C.C. § 2-314

 6                     m.      North Carolina, N.C. Gen. Stat. Ann. § 25-2-314

 7                     n.      Oregon, Or. Rev. Stat. § 72.3140

 8                     o.      Rhode Island, R.I. Gen. Laws § 6A-2-314

 9                     p.      South Carolina, S.C. Code Ann. § 36-2-314

10                     q.      Tennessee, Tenn. Code Ann. § 47-2-314

11                     r.      Texas, Tex. Bus. & Com. Code § 2314

12                     s.      Virginia, Va. Code Ann. § 8.2-314

13            529.     On November 9, 2018, Plaintiffs sent a letter to Gilead via certified mail giving

14   official notice of Gilead’s breach of the implied warranty of merchantability. Plaintiffs’ notice letter

15   is attached as Exhibit A.

16                                               COUNT XII
17                          VIOLATION OF STATE CONSUMER PROTECTION LAWS
18            530.     Plaintiffs reallege and incorporate the allegations made above as if fully set forth

19   below.

20            531.     Plaintiffs are consumers within the meaning of the following states’ consumer

21   protection laws because they are natural persons who purchased one or more of the TDF Drugs for

22   personal, family, or household use.

23            532.     The TDF Drugs are goods and merchandise within the meaning of the following

24   states’ consumer protection laws.

25            533.     Gilead manufactured, sold, and marketed its TDF Drugs in trade or commerce,

26   including within each of the 50 U.S. States.

27            534.     Gilead engaged in unconscionable, unfair, false, fraudulent, misleading, and deceptive

28   acts and practices in connection trade or commerce involving its TDF Drugs.
     COMPLAINT FOR DAMAGES - 125
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 132 of 146



 1             535.    Gilead intentionally suppressed, concealed, and omitted material facts in its

 2   promotional, marketing, and labeling communications about the risks and benefits of the TDF Drugs

 3   to Plaintiffs and Plaintiffs’ doctors, including but not limited to, that: 1) all TDF patients should be

 4   carefully and frequently monitored for adverse kidney and bone effects on a frequent schedule; 2)

 5   Gilead had already developed the safer TAF design for delivering tenofovir into the body but

 6   nevertheless designed the TDF Drugs to contain TDF, and withheld the safer SAF design, in order to

 7   maximize profits on its TDF-based products and extend its ability to profit on its HIV franchise for

 8   years to come; and 3) Gilead knew that the tenofovir prodrug dose should be reduced when

 9   combined in a fixed dose combination pill with cobicistat, but did not reduce the TDF dose in

10   Stribild.

11            536.     Gilead intentionally misrepresented material facts in its promotional, marketing, and

12   labeling communications about the risks and benefits of the TDF Drugs to Plaintiffs and Plaintiffs’

13   doctors, including but not limited to, that the TDF Drugs: 1) presented limited risk of kidney and

14   bone toxicity resulting from purportedly unavoidable side effects of tenofovir; and 2) did not require

15   careful, frequent monitoring of all TDF Drug patients for TDF-associated kidney and bone toxicity.

16            537.     Gilead’s conduct significantly impacted the public as actual or potential consumers of

17   Gilead’s TDF Drugs. Hundreds of thousands of consumers in the U.S. have ingested one or more of

18   the TDF Drugs and Gilead has directed its misleading marketing and promotional messages to the

19   market generally. Consumers like Plaintiffs are at an informational disadvantage and lack bargaining

20   power relative to Gilead. Gilead’s conduct has previously impacted other consumers and has

21   significant potential to do so in the future.

22            538.     Gilead’s conduct was likely to mislead and did mislead reasonable consumers and

23   members of the public.

24            539.     Gilead’s misrepresentations and omissions were material and affected Plaintiffs’ and

25   Plaintiffs’ doctors’ conduct.

26            540.     Gilead intended that others rely on its deceptive and misleading omissions and

27   misrepresentations regarding its TDF Drugs.

28
     COMPLAINT FOR DAMAGES - 126
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 133 of 146



 1            541.     Plaintiffs and their doctors reasonably relied on Gilead’s deceptive and misleading

 2   omissions and misrepresentations regarding its TDF Drugs.

 3            542.     Plaintiffs’ doctors prescribed, and Plaintiffs ingested, one or more of the TDF Drugs

 4   in reliance on Gilead’s unconscionable, false, misleading and/or deceptive acts, misrepresentations,

 5   and omissions.

 6            543.     Plaintiffs were directly and proximately injured as a result of Gilead’s deceptive

 7   conduct. But for Gilead’s omissions and misrepresentations, Plaintiffs would have ingested the TDF

 8   Drugs in a safer way—through better monitoring and/or by not taking Stribild (TDF in combination

 9   with cobicistat) —thus preventing or reducing Plaintiffs’ injuries and monetary expenses in

10   connection therewith.

11            544.     Plaintiffs suffered ascertainable losses as a result of Gilead’s violations of the state

12   consumer protection statutes alleged herein. Plaintiffs will prove the full extent and amount of their

13   damages at trial.

14            545.     The conduct alleged herein violates the state consumer protection statutes as further

15   alleged below.

16                     a.     Alabama, Ala. Code §§ 8-19-1, et seq.
17            546.     Alabama Plaintiffs intend to assert a claim under the Alabama Deceptive Trade

18   Practices Act, alleging that Gilead committed unconscionable, false, misleading and/or deceptive

19   acts and practices in the conduct of trade or commerce in violation of Ala. Code § 8-19-5(27), and

20   violated Ala. Code § 8-19-5(5) and (7) by representing that the TDF Drugs have characteristics,

21   benefits, and qualities they do not have, and are of a particular standard and quality when they are

22   another.

23            547.     On November 9, 2018 Alabama Plaintiffs made a written demand for relief in

24   satisfaction of the Act and will amend this Complaint to add claims under the Act once the required

25   notice period has elapsed. Plaintiffs’ notice letter is attached as Exhibit A.

26            548.     These paragraphs are included for notice purposes only and are not intended to assert

27   a claim under the Alabama Deceptive Trade Practices Act at this time.

28
     COMPLAINT FOR DAMAGES - 127
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 134 of 146



 1                     b.     Arizona, Ariz. Rev. Stat. Ann. §§ 44-1521 et seq.
 2            549.     Gilead committed false, deceptive, and unfair acts or practices and misrepresented,
 3   concealed, suppressed or omitted material facts with the intention that others rely on such
 4   misrepresentation, concealment, suppression or omission in connection with the sale of the TDF

 5   Drugs in violation of Ariz. Rev. Stat. Ann. § 44-1522(A).

 6            550.     Arizona Plaintiffs suffered monetary damages as a proximate result of Gilead’s

 7   violation of the Arizona Consumer Fraud Act.

 8            551.     Arizona Plaintiffs seek their actual and punitive damages.

 9                     c.     Arkansas, Ark. Code Ann. §§ 4-88-101 et seq.
10            552.     Gilead committed unconscionable, false, misleading and/or deceptive acts and
11   practices in the conduct of trade or commerce in violation of Ark. Code Ann. §§ 4-88-107(a)(1), (10)
12   and § 4-88-108(1)-(2).
13            553.     Arkansas Plaintiffs suffered actual financial losses as a proximate result of their
14   reliance on Gilead’s unlawful practices, including but not limited to the cost of the TDF Drugs that
15   injured them and medical expenses.
16            554.     Arkansas Plaintiffs seek their actual damages, attorneys’ fees, and any additional
17   damages permitted by statute.
18                     d.     California, California Civil Code §§ 1750 et seq., Cal. Bus. & Prof. Code
                              §§ 17200 et seq. and § 17500
19
              555.     Gilead violated California Civil Code §§ 1750 et. seq. (the “Consumer Legal
20
     Remedies Act” or “CLRA”) by intentionally: 1) representing that goods or services have
21
     sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities which they do not
22
     have in violation of CLRA § 1770(a)(5); 2) representing that goods or services are of a particular
23
     standard, quality, or grade if they are another in violation of CLRA § 1770(a)(7); and 3) advertising
24
     goods or services with intent not to sell them as advertised in violation of CLRA § 1770(a)(9).
25
              556.     Gilead’s conduct violates the Cal. Bus. & Prof. Code §§ 17200 et seq. (the “California
26
     Unfair Competition Law” or “UCL”) prohibition against unfair, unlawful, or fraudulent business acts
27
     or practices.
28
     COMPLAINT FOR DAMAGES - 128
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 135 of 146



 1            557.     Gilead’s conduct violates the Cal. Bus. & Prof. Code § 17500 (the “False Advertising

 2   Law” or “FAL”) prohibition against untrue and misleading advertising. Gilead disseminated false

 3   and misleading marketing and promotional materials and advertisements that Gilead knew or should

 4   have known were untrue or misleading.

 5            558.     Gilead had a duty to disclose the omitted material facts about TDF and TAF because

 6   it: (a) was in possession of information about TDF and TAF that was not readily available to

 7   Plaintiffs and Plaintiffs’ physicians; (b) made partial representations about TDF and TAF to

 8   Plaintiffs and Plaintiffs’ physicians while suppressing material facts; and (c) actively concealed

 9   material information about TDF and TAF from Plaintiffs and Plaintiffs’ physicians.

10            559.     California Plaintiffs suffered damages, including lost money or property, as a

11   proximate result of Gilead’s unlawful practices.

12            560.     California Plaintiffs intend to seek actual damages, restitution, punitive damages,

13   costs, and attorneys’ fees arising from Gilead’s violations of the CLRA. On November 9, 2018,

14   California Plaintiffs made a written demand for relief in satisfaction of the CLRA and will amend

15   this Complaint to add damage claims under the Act once the required notice period has elapsed.

16   Plaintiffs’ notice letter is attached as Exhibit A. This paragraph is included for notice purposes only

17   and is not intended to assert a claim under the CLRA for damages at this time.

18            561.     California Plaintiffs seek restitution and restitutionary disgorgement arising from

19   Gilead’s violations of the UCL and FAL.

20                     e.     Colorado, Colo. Rev. Stat. §§ 6-1-101 et seq.
21            562.     Gilead violated Colo. Rev. Stat. §§ 6-1-101 et seq. (the “Colorado Consumer

22   Protection Act”) by: 1) knowingly making a false representation as to the characteristics or benefits

23   of the TDF Drugs in violation of Colo. Rev. Stat. § 6-1-105(1)(e); and 2) representing that TDF

24   Drugs are of a particular standard or quality when Gilead knew or should have known they are of

25   another in violation of Colo. Rev. Stat. § 6-1-105(1)(g).

26            563.     Gilead’s conduct significantly impacted the public as actual or potential consumers of

27   Gilead’s TDF Drugs. Millions of consumers have ingested one or more of the TDF Drugs and Gilead

28   has directed its misleading marketing and promotional messages to the market generally. Consumers
     COMPLAINT FOR DAMAGES - 129
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 136 of 146



 1   like Plaintiffs are at an informational disadvantage and lack bargaining power relative to Gilead.

 2   Gilead’s conduct has impacted other consumers and has significant potential to do so in the future.

 3             564.    Colorado Plaintiffs were injured as a result of Gilead’s violations of the Colorado

 4   Consumer Protection Act.

 5             565.    Colorado Plaintiffs seek actual damages, costs, attorneys’ fees, and treble damages

 6   arising from Gilead’s bad faith (fraudulent, willful, knowing, or intentional) conduct as alleged

 7   herein.

 8                     f.     Delaware, 6 Del. C. § 2511 et seq.
 9             566.    Gilead has violated 6 Del. C. § 2513 which prohibits the use of any deception, fraud,

10   false pretense, false promise, misrepresentation, or the concealment, suppression, or omission of any

11   material fact with the intent that others rely upon such concealment, suppression, or omission in

12   connection with the sale of any merchandise.

13             567.    Gilead’s unfair and unlawful practices occurred in part within Delaware. Gilead sold,

14   promoted, and advertised its TDF Drugs, and distributed its TDF Drugs with misleading and

15   deceptive labeling, within Delaware and Plaintiffs residing in Delaware ingested Gilead’s TDF

16   Drugs in Delaware.

17             568.    Delaware Plaintiffs seek their actual damages and punitive damages arising from

18   Gilead’s violations of the Delaware Consumer Fraud Act.

19                     g.     Illinois, 815 ILCS 505/1 et seq. and 815 ILCS 510 et seq.
20             569.    Gilead has engaged in the following conduct in violation of the Illinois Consumer

21   Fraud and Deceptive Business Practices Act and Illinois Uniform Deceptive Trade Practices Act: 1)

22   engaging in unfair methods of competition or deceptive acts or practices, including the use of any

23   deception, fraud, false pretense, false promise, misrepresentation or the concealment, suppression or

24   omission of any material fact, with the intent that others rely upon the concealment, suppression or

25   omission of such material fact in the conduct of trade or commerce in violation of 815 ILCS 505/2;

26   2) representing that the TDF Drugs have characteristics or benefits that they do not have in violation

27   of 815 ILCS 510/2(a)(5); and 3) representing that the TDF Drugs are of a particular standard, quality

28   or grade when they are of another in violation of 815 ILCS 501/2(a)(7).
     COMPLAINT FOR DAMAGES - 130
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 137 of 146



 1            570.     Gilead misrepresented and concealed material facts with the intent that others rely on

 2   the concealment or misrepresentation of material facts.

 3            571.     Illinois Plaintiffs suffered actual pecuniary losses proximately caused by Gilead’s

 4   violations of the Illinois Acts.

 5            572.     Illinois Plaintiffs seeks actual damages, punitive damages, reasonable attorneys’ fees,

 6   and costs.

 7                     h.     Indiana, Ind. Code § 24-5-0.5-1 et seq.
 8            573.     Gilead has engaged in the following conduct in violation of Ind. Code § 24-5-0.5-1

 9   et seq.: 1) committing unfair or deceptive acts, omissions, or practices in connection with a consumer

10   transaction in violation of Ind. Code § 24-5-0.5-3(a); 2) representing that the TDF Drugs has

11   performance, characteristics, or benefits it does not have which the supplier knows or reasonably

12   knows it does not have in violation of Ind. Code § 24-5-0.5-3(b)(1); and 3) representing that the TDF

13   Drugs is of a particular standard or quality that it is not and if the supplier knows or should

14   reasonably know that it is not in violation of Ind. Code § 24-5-0.5-3(b)(2).

15            574.     Plaintiffs suffered damages, including lost money or property, as a proximate result of

16   Gilead’s violations of Ind. Code § 24-5-0.5-1 et seq.

17            575.     Indiana Plaintiffs intend to seek actual damages, punitive damages for Gilead’s willful

18   deceptive acts, and reasonable attorneys’ fees. On November 9, 2018, Indiana Plaintiffs made a

19   written demand for relief in satisfaction of the Act and will amend this Complaint to add damage

20   claims under the Act once the required notice period has elapsed. Plaintiffs’ notice letter is attached

21   as Exhibit A. This paragraph is included for notice purposes only and is not intended to assert a

22   claim under the Act for damages at this time.

23                     i.     Maryland, Md. Com. Law Code Ann. § 13-101 et seq.
24            576.     Gilead committed the following violations of Md. Com. Law Code Ann. § 13-101 et

25   seq.: 1) false and misleading oral or written statements or other representations of any kind which

26   have the capacity, tendency, or effect of deceiving or misleading consumers in violation of Md.

27   Com. Law Code Ann. § 13-301(1); 2) representations that the TDF Drugs have a characteristic or

28   benefit which they do not have in violation of Md. Com. Law Code Ann. § 13-301(2)(i); 3)
     COMPLAINT FOR DAMAGES - 131
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 138 of 146



 1   representations that the TDF Drugs are of a particular standard or quality which they are not in

 2   violation of Md. Com. Law Code Ann. § 13-301(2)(iv); 4) failure to state a material fact if the failure

 3   deceives or tends to deceive in violation of Md. Com. Law Code Ann. § 13-301(3); and 5) deception,

 4   fraud, false pretense, false premise, misrepresentation, or knowing concealment, suppression, or

 5   omission of any material fact with the intent that a consumer rely on the same in connection with the

 6   sale of consumer goods in violation of Md. Com. Law Code Ann. § 13-301(9).

 7            577.     Maryland Plaintiffs suffered injuries and losses as a result of Gilead’s violations of

 8   Md. Com. Law Code Ann. § 13-101 et seq.

 9            578.     Maryland Plaintiffs seek actual damages and reasonable attorneys’ fees.

10                     j.     Minnesota, Minn. Stat. §§ 325F.68 et seq., §§ 325D.44 et seq.
11            579.     Gilead’s conduct constitutes fraud, false pretense, false promise, misrepresentation,

12   misleading statements, or deceptive practices with the intent that others rely thereon in violation of

13   Minn. Stat. §§ 325F.69(1).

14            580.     Gilead’s conduct constitutes 1) representing that goods have characteristics or benefits

15   they do not have in violation of Minn. Stat. §§ 325D.44(2)(5); and 2) representing that goods are of a

16   particular standard or quality when they are another in violation of Minn. Stat. §§ 325D.44(2)(7).

17            581.     Gilead’s conduct significantly impacted the public as actual or potential consumers of

18   Gilead’s TDF Drugs. Millions of consumers have ingested one or more of the TDF Drugs and Gilead

19   has directed its misleading marketing and promotional messages to the market generally. Consumers

20   like Plaintiffs are at an informational disadvantage and lack bargaining power relative to Gilead.

21   Gilead’s conduct has previously impacted other consumers and has significant potential to do so in

22   the future.

23            582.     Minnesota Plaintiffs were injured by Gilead’s violations of Minn. Stat. §§ 325F.68 et

24   seq., §§ 325D.44 et seq.

25            583.     Minnesota Plaintiffs seek damages, costs of investigation, and reasonable attorneys’

26   fees.

27

28
     COMPLAINT FOR DAMAGES - 132
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 139 of 146



 1                     k.     Missouri, Mo. Rev. Stat. §§ 407.010 et seq.
 2            584.     Gilead’s conduct constitutes deception, fraud, false pretense, false promise,
 3   misrepresentation, unfair practice, and the concealment, suppression, or omission of any material fact
 4   in trade or commerce in violation of Mo. Rev. Stat. §§ 407.020(1).

 5            585.     Missouri Plaintiffs suffered damages including an ascertainable loss as a result of

 6   Gilead’s violation of Mo. Rev. Stat. §§ 407.010 et seq.

 7            586.     Missouri Plaintiffs seek damages, punitive damages, attorneys’ fees, and costs.

 8                     l.     Nevada, Nev. Rev. Stat. §§ 598.0903 et seq.
 9            587.     Gilead committed a deceptive trade practice within the meaning of Nev. Rev. Stat. §§

10   598.0903 et seq. by: 1) knowingly making a false representation as to the characteristics and benefits
11   of the TDF Drugs in violation of Nev. Rev. Stat. §§ 598.0915(5); 2) representing that the TDF Drugs
12   are of a particular standard or quality when it knew they are of another standard or quality in
13   violation of Nev. Rev. Stat. §§ 598.0915(7); 3) knowingly making false representations in a
14   transaction in violation of Nev. Rev. Stat. §§ 598.0915(15); and 4) knowingly failing to disclose a
15   material fact in connection with the sale of the TDF Drugs in violation of Nev. Rev. Stat. §§
16   598.0923(2).
17            588.     Nevada Plaintiffs were damaged as a result of Gilead’s violations of Nev. Rev. Stat.
18   §§ 598.0903 et seq.
19            589.     Nevada Plaintiffs seek actual damages, costs of suit, and reasonable attorneys’ fees.

20                     m.     New Jersey, N.J. Stat. Ann. §§ 56:8-1 et seq.
21            590.     Gilead’s conduct constitutes an unconscionable commercial practice, deception,

22   fraud, false pretense, false promise, misrepresentation, and the knowing, concealment, suppression,

23   or omission of any material fact with intent that others rely upon such concealment, suppression or

24   omission in connection with the sale or advertisement of merchandise in violation of N.J. Stat. Ann.

25   §56:8-2.

26            591.     The TDF Drugs are merchandise within the meaning of N.J. Stat. Ann. §56:8-2

27   because they are objects, goods, or anything offered, directly or indirectly, to the public for sale.

28
     COMPLAINT FOR DAMAGES - 133
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 140 of 146



 1            592.     New Jersey Plaintiffs suffered an ascertainable loss of moneys or property as a result

 2   of Gilead’s violations of N.J. Stat. Ann. §56:8-2.

 3            593.     New Jersey Plaintiffs seek damages, treble damages, and reasonable attorneys’ fees

 4   and costs of suit.

 5                     n.     New Mexico, N.M. Stat. Ann. §§ 57-12-1 et seq.
 6            594.     Gilead’s conduct constitutes unfair, unconscionable, or deceptive trade practices in

 7   the conduct of trade or commerce in violation of N.M. Stat. Ann. § 57-12-3.

 8            595.     The conduct by Gilead that Plaintiffs challenge herein occurred in the regular course

 9   of Gilead’s trade or commerce.

10            596.     New Mexico Plaintiffs suffered a loss of money or property as a result of Gilead’s

11   violations of N.M. Stat. Ann. § 57-12-3.

12            597.     New Mexico Plaintiffs seek actual damages, up to three times Plaintiffs’ actual

13   damages in light of Gilead’s willful violations, attorneys’ fees, and costs.

14                     o.     New York, N.Y. Gen. Bus. Law § 349
15            598.     Gilead’s conduct constitutes deceptive acts or practices in the conduct of any

16   business, trade or commerce in violation of N.Y. Gen. Bus. Law § 349.

17            599.     Gilead’s conduct was directed at consumers.

18            600.     Gilead’s conduct significantly impacted the public as actual or potential consumers of

19   Gilead’s TDF Drugs. Millions of consumers have ingested one or more of the TDF Drugs and Gilead

20   has directed its misleading marketing and promotional messages to the market generally. Consumers

21   like Plaintiffs are at an informational disadvantage and lack bargaining power relative to Gilead.

22   Gilead’s conduct has previously impacted other consumers and has significant potential to do so in

23   the future.

24            601.     New York Plaintiffs were injured by reason of Gilead’s violations of N.Y. Gen. Bus.

25   Law § 349.

26            602.     New York Plaintiffs seek actual damages, three times actual damages in an amount

27   not to exceed $1,000 in light of Gilead’s willful or knowing violations, and reasonable attorneys’

28   fees.
     COMPLAINT FOR DAMAGES - 134
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 141 of 146



 1                     p.     North Carolina, N.C. Gen. Stat. §§ 75-1.1 et seq.
 2            603.     Gilead’s conduct constitutes unfair methods of competition and unfair or deceptive
 3   acts or practices in or affected commerce in violation of N.C. Gen. Stat. §§ 75-1.1.
 4            604.     Plaintiffs could not discover the truth by exercise of reasonable diligence and they

 5   were induced to forego any investigation by Gilead’s misrepresentations.

 6            605.     Gilead’s violations of N.C. Gen. Stat. §§ 75-1.1 proximately caused North Carolina

 7   Plaintiffs’ injuries.

 8             606.    North Carolina Plaintiffs seek actual damages, treble damages, and attorneys’ fees in

 9   light of Gilead’s willful violations.

10                     q.     Ohio, Ohio Rev. Code §§ 1345.01 et seq.
11            607.     Gilead’s conduct constitutes unfair or deceptive acts or practices in connection with a
12   consumer transaction in violation of Ohio Rev. Code § 1345.02.
13            608.     Gilead represented that the TDF Drugs have characteristics or benefits that it does not
14   have in violation of Ohio Rev. Code § 1345.02(B)(1).
15            609.     Gilead represented that the TDF Drugs are of a particular standard or quality that they
16   are not in violation of Ohio Rev. Code § 1345.02(B)(2).
17            610.     Ohio Plaintiffs suffered damages as a result of Gilead’s violations of Ohio Rev. Code
18   § 1345.02.
19            611.     Ohio Plaintiffs seek their actual damages plus an amount not exceeding $5,000 in

20   noneconomic damages, and reasonable attorneys’ fees in light of Gilead’s knowing violations.

21                     r.     Oklahoma, 15 Okla. Stat. §§ 751 et seq.
22            612.     Gilead made false or misleading representations, knowingly or with reason to know,

23   as to the characteristics and benefits of the TDF Drugs in violation of 15 Okla. Stat. § 753(5).

24            613.     Gilead made false or misleading representations, knowingly or with reason to know,

25   that the TDF Drugs were of a particular standard when they of another in violation of 15 Okla. Stat.

26   § 753(7).

27            614.     Gilead’s conduct constitutes unfair and deceptive practices in violation of 15 Okla.

28   Stat. §§ 752, 753(20). Gilead committed misrepresentations, omissions, or other practices that
     COMPLAINT FOR DAMAGES - 135
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 142 of 146



 1   deceived or could reasonably be expected to deceive or mislead a person to their detriment. Gilead’s

 2   conduct offends the established public policy of encouraging the marketing of safer drugs and

 3   adequately warning consumers about the risks of existing drugs. Gilead’s conduct was immoral,

 4   unethical, oppressive, unscrupulous, and substantially injurious to consumers.

 5            615.     Oklahoma Plaintiffs suffered actual injury and damages as a result of Gilead’s

 6   violations of 15 Okla. Stat. § 751 et seq.

 7            616.     Oklahoma Plaintiffs seek actual damages, costs of suit, reasonable attorneys’ fees, and

 8   civil penalties are permitted under 15 Okla. Stat. § 761.1.

 9                     s.     Oregon, Or. Rev. Stat. Ann. §§ 646.605 et seq.
10            617.     Gilead represented that the TDF Drugs have characteristics or benefits that they do

11   not have in violation of Or. Rev. Stat. Ann. § 646.608(1)(e).

12            618.     Gilead represented that the TDF Drugs are of a particular standard or quality when

13   they are of another in violation of Or. Rev. Stat. Ann. § 646.608(1)(g).

14            619.     Gilead engaged in unfair or deceptive conduct in violation of Or. Rev. Stat. Ann. §

15   646.608(1)(u).

16            620.     Oregon Plaintiffs suffered injuries and damages in the form of an ascertainable loss of

17   money or property as a result of Gilead’s violations of Or. Rev. Stat. Ann. § 646.608.

18            621.     Oregon Plaintiffs seek the greater of actual damages or $200, punitive damages,

19   reasonable attorneys’ fees, and costs.

20                     t.     Rhode Island, R.I. Gen. Laws §§ 6-13.1 et seq.
21            622.     Gilead represented that the TDF Drugs have characteristics or benefits that they do

22   not have in violation of R.I. Gen. Laws § 6-13.1-1(6)(v).

23            623.     Gilead represented that the TDF Drugs are of a particular standard or quality when

24   they are of another in violation of R.I. Gen. Laws § 6-13.1-1(6)(vii).

25            624.     Gilead’s conduct constituted methods, acts, or practices that misled or deceived the

26   members of the public in a material respect in violation of R.I. Gen. Laws § 6-13.1-1(6)(xiv).

27

28
     COMPLAINT FOR DAMAGES - 136
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 143 of 146



 1            625.     Gilead’s conduct offends the established public policy of encouraging the marketing

 2   of safer drugs and adequately warning consumers about the risks of existing drugs. Gilead’s conduct

 3   was immoral, unethical, oppressive, unscrupulous, and substantially injurious to consumers.

 4            626.     Rhode Island Plaintiffs suffered an ascertainable loss of money or property as a result

 5   of Gilead’s violations of R.I. Gen. Laws § 6-13.1-1.

 6            627.     Rhode Island Plaintiffs seek the greater of actual damages or $200, punitive damages,

 7   costs of suit, and reasonable attorneys’ fees.

 8                     u.     South Carolina, S.C. Code Ann. §§ 39-5-10 et seq.
 9            628.     Gilead’s conduct constitutes unfair methods of competition and unfair or deceptive

10   acts or practices in the conduct of trade or commerce in violation of S.C. Code Ann. § 39-5-20(a).

11            629.     Gilead’s conduct significantly impacted the public as actual or potential consumers of

12   Gilead’s TDF Drugs. Millions of consumers have ingested one or more of the TDF Drugs and Gilead

13   has directed its misleading marketing and promotional messages to the market generally. Consumers

14   like Plaintiffs are at an informational disadvantage and lack bargaining power relative to Gilead.

15   Gilead’s conduct has previously impacted other consumers and has significant potential to do so in

16   the future.

17            630.     South Carolina Plaintiffs suffered an ascertainable loss of money or property as a

18   result of Gilead’s violations of S.C. Code Ann. § 39-5-20(a).

19            631.     South Carolina Plaintiffs seek factual damages, three times Plaintiffs’ actual damages

20   as a result of Gilead’s willful or knowing violations, reasonable attorneys’ fees, and costs.

21                     v.     Texas, Tex. Bus. & Com. Code Ann. §§ 17.41 et seq.
22            632.     Gilead’s conduct constitutes false, misleading, or deceptive acts or practices in the

23   conduct of trade or commerce in violation of Tex. Bus. & Com. Code Ann. § 17.46(a).

24            633.     Gilead represented the TDF Drugs as having characteristics or benefits that they do

25   not in violation of Tex. Bus. & Com. Code Ann. § 17.46(b)(5).

26            634.     Gilead represented that the TDF Drugs are of a particular standard or quality that they

27   are not in violation of Tex. Bus. & Com. Code Ann. § 17.46(b)(7).

28
     COMPLAINT FOR DAMAGES - 137
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 144 of 146



 1            635.     Gilead represented that a warranty conferred or involved rights which it does have

 2   have or involve in violation of Tex. Bus. & Com. Code Ann. § 17.46(20).

 3            636.     Gilead failed to disclose information concerning the TDF Drugs which was known at

 4   the time of the transaction if such failure to disclose such information was intended to induce the

 5   consumer into a transaction into which the consumer would not have entered had the information

 6   been disclosed in violation of Tex. Bus. & Com. Code Ann. § 17.46(b)(24).

 7            637.     Gilead knowingly and intentionally violated the Texas Deceptive Trade Practices-

 8   Consumer Protection Act.

 9            638.     Texas Plaintiffs suffered economic damages as a result of Gilead’s violations of Tex.

10   Bus. & Com. Code Ann. § 17.46.

11            639.     Texas Plaintiffs intend to seek economic damages, three times Plaintiffs’ economic

12   damages and mental anguish damages in light of Gilead’s knowing and intentional violations, and

13   reasonable and necessary attorneys’ fees and court costs.

14            640.     On November 9, 2018, Texas Plaintiffs made a written demand for relief in

15   satisfaction of the Texas Deceptive Trade Practices-Consumer Protection Act and will amend this

16   Complaint to add claims for damages under the Act once the required notice period has elapsed.

17   Plaintiffs’ notice letter is attached as Exhibit A.

18            641.     These paragraphs are included for notice purposes only and are not intended to assert

19   a claim for damages under the Texas Deceptive Trade Practices-Consumer Protection Act at this

20   time.

21                     w.     Wisconsin, Wis. Stat. §§ 100.18
22            642.     Gilead made untrue, deceptive, or misleading statements or representations to the

23   public with the intent to induce the purchase of the TDF Drugs in violation of Wis. Stat. § 100.18.

24            643.     Wisconsin Plaintiffs suffered a pecuniary loss as a result of Gilead’s violations of

25   Wis. Stat. § 100.18.

26            644.     Wisconsin Plaintiffs seek actual damages, costs of suit, and reasonable attorneys’

27   fees.

28
     COMPLAINT FOR DAMAGES - 138
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 145 of 146



 1                                             PRAYER FOR RELIEF
 2            Wherefore, Plaintiffs request that the Court enter an order or judgment against Gilead and in
 3   favor of Plaintiff, and grant the following relief:
 4            A.        Declare, adjudge, and decree the conduct of Gilead as alleged herein to be unlawful,

 5   unfair, and/or deceptive and otherwise in violation of the law;

 6            B.        Award Plaintiffs actual, compensatory, and/or statutory damages in an amount to be

 7   proven at trial;

 8            C.        Award Plaintiffs punitive and exemplary damages as permitted by law and the statutes

 9   cited herein in an amount to be proven at trial;

10            D.        Award Plaintiffs restitution and restitutionary disgorgement to restore ill-gotten gains
11   received by Gilead as a result of the unfair, wrongful, and deceptive conduct alleged herein;
12            E.        Award Plaintiffs the costs of bringing this suit, including reasonable attorneys’ fees;
13   and
14            F.        Award Plaintiffs such other and further relief as to which Plaintiffs may be entitled in
15   law or equity.
16                                                 JURY DEMAND
17            645.      Pursuant to Federal Rule of Civil Procedure 38(c), Plaintiffs demand a trial by jury on
18   all matters so triable.
19   DATED: Nov. 16, 2018.                                  Respectfully submitted,

20                                                          HAGENS BERMAN SOBOL SHAPIRO LLP
21
                                                             By:     /s/    Shana E. Scarlett
22                                                              Shana E. Scarlett (SBN 217895)
                                                            715 Hearst Avenue, Suite 202
23                                                          Berkeley, CA 94710
                                                            Tel: (510) 725-3000
24                                                          Fax: (510) 725-3001
                                                            Email: shanas@hbsslaw.com
25
                                                            Steve W. Berman (pro hac vice to be filed)
26                                                          Anne F. Johnson (pro hac vice to be filed)
                                                            HAGENS BERMAN SOBOL SHAPIRO LLP
27                                                          1301 Second Avenue, Suite 2000
                                                            Seattle, WA 98101
28                                                          Tel: (206) 623-7292
     COMPLAINT FOR DAMAGES - 139
     Case No.:
     010759-11 1080167 V1
        Case 3:18-cv-06972-JST Document 1 Filed 11/16/18 Page 146 of 146



 1                                           Fax: (206) 623-0594
                                             Email: steve@hbsslaw.com
 2                                           Email: annej@hbsslaw.com

 3                                           Robert C. Hilliard (pro hac vice to be filed)
                                             Katrina R. Ashley (pro hac vice to be filed)
 4                                           HILLIARD MARTINEZ GONZALES LLP
                                             719 S. Shoreline Blvd.
 5                                           Corpus Christi, TX 78401
                                             Tel: (361) 882-1612
 6                                           Fax: (361) 882-3015
                                             Email: bobh@hmglawfirm.com
 7                                           Email: kashley@hmglawfirm.com

 8                                           Benjamin L. Crump (pro hac vice to be filed)
                                             BEN CRUMP LAW, PLLC
 9                                           122 S. Calhoun Street
                                             Tallahassee, Florida 32301
10                                           Tel: (850) 224-2020
                                             Fax: (850) 224-2021
11                                           Email: ben@bencrump.com

12                                           Attorneys for Plaintiffs

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     COMPLAINT FOR DAMAGES - 140
     Case No.:
     010759-11 1080167 V1
